Exhibit 10.1
 
 
Execution Version
 
$110,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of February 14, 2008
 
among
 
Tekni-Plex, Inc.
as Borrower
 
and
 
The Lenders and Issuers Party Hereto
 
and
 
Citicorp USA, Inc.
as Administrative Agent
 
and

 
General Electric Capital Corporation
as Syndication Agent
 
* * *
 
Citigroup Global Markets Inc.

 
as Sole Book Manager and Sole Lead Arranger
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
Article I
Definitions, Interpretation and Accounting Terms
2
 
Section 1.1
Defined Terms
2
 
Section 1.2
Computation of Time Periods
33
 
Section 1.3
Accounting Terms and Principles
33
 
Section 1.4
Conversion of Foreign Currencies
34
 
Section 1.5
Certain Terms
34
Article II
The Facility
35
 
Section 2.1
The Revolving Credit Commitments
35
 
Section 2.2
Borrowing Procedures
36
 
Section 2.3
Swing Loans
37
 
Section 2.4
Letters of Credit
39
 
Section 2.5
Reduction and Termination of the Revolving Credit Commitments
44
 
Section 2.6
Repayment of Loans
45
 
Section 2.7
Evidence of Debt
45
 
Section 2.8
Optional Prepayments
46
 
Section 2.9
Mandatory Prepayments
47
 
Section 2.10
Interest
48
 
Section 2.11
Conversion/Continuation Option
49
 
Section 2.12
Fees
50
 
Section 2.13
Payments and Computations
51
 
Section 2.14
Special Provisions Governing Eurodollar Rate Loans
54
 
Section 2.15
Capital Adequacy
56
 
Section 2.16
Taxes
56
 
Section 2.17
Substitution of Lenders
59
 
Section 2.18
Maximum Revolving Credit Outstandings
60
Article III
Conditions to Loans and Letters of Credit
60
 
Section 3.1
Conditions Precedent to Effectiveness
60
 
Section 3.2
Conditions Precedent to Each Loan and Letter of Credit
63
 
Section 3.3
Determinations of Initial Borrowing Conditions
64

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page 
Article IV
Representations and Warranties
64
 
Section 4.1
Corporate Existence and Power
65
 
Section 4.2
Corporate and Governmental Authorization; No Contravention
65
 
Section 4.3
Binding Effect
65
 
Section 4.4
Financial Information
65
 
Section 4.5
Litigation
66
 
Section 4.6
Compliance with ERISA
66
 
Section 4.7
Environmental Compliance
67
 
Section 4.8
Taxes
68
 
Section 4.9
Ownership of Borrower; Subsidiaries
69
 
Section 4.10
No Regulatory Restrictions on Borrowing
70
 
Section 4.11
Full Disclosure
70
 
Section 4.12
Intellectual Property
70
 
Section 4.13
[Reserved]
70
 
Section 4.14
Labor Relations
70
 
Section 4.15
Subordinated Notes; etc
71
 
Section 4.16
Deposit Accounts
71
 
Section 4.17
No Burdensome Restrictions; No Defaults
71
 
Section 4.18
Insurance
72
 
Section 4.19
Title; Real Property
72
Article V
Affirmative Covenants
72
 
Section 5.1
Information
73
 
Section 5.2
Payment of Obligations
77
 
Section 5.3
Maintenance of Property; Insurance
77
 
Section 5.4
Conduct of Business and Maintenance of Existence
77
 
Section 5.5
Compliance with Laws
77
 
Section 5.6
Inspection of Property, Books and Records
78
 
Section 5.7
Use of Proceeds; Compliance with Margin Regulations
78
 
Section 5.8
Environmental
78

 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


     
Page 
 
Section 5.9
Additional Collateral and Guaranties
79
 
Section 5.10
Further Assurances
80
 
Section 5.11
Control Accounts; Approved Deposit Accounts
80
 
Section 5.12
Landlord Waivers and Bailee’s Letters
81
 
Section 5.13
Real Property
82
 
Section 5.14
Post-Effectiveness Matters
82
Article VI
Negative Covenants
82
 
Section 6.1
Limitation on Liens
82
 
Section 6.2
Limitation on Indebtedness
84
 
Section 6.3
Mergers, Etc
85
 
Section 6.4
Sales of Assets
86
 
Section 6.5
Restricted Payments
86
 
Section 6.6
Investments
87
 
Section 6.7
Transactions with Affiliates
89
 
Section 6.8
Limitation on Restrictions Affecting Subsidiaries
89
 
Section 6.9
Limitation on Issuance of Capital Stock
90
 
Section 6.10
Limitation on Voluntary Payments and Modifications of Indebtedness and Preferred
Stock Documents
90
 
Section 6.11
Limitation on Fixed-Price Contracts
91
 
Section 6.12
End of Fiscal Years; Fiscal Quarters
91
 
Section 6.13
Designated Senior Indebtedness, Etc
92
 
Section 6.14
Conduct of Business
92
 
Section 6.15
Modification of Constituent Documents
92
 
Section 6.16
Capital Expenditures
93
 
Section 6.17
Minimum Consolidated EBITDA
93
Article VII
Events of Default
94
 
Section 7.1
Events of Default
94
 
Section 7.2
Remedies
96
 
Section 7.3
Actions in Respect of Letters of Credit
97
 
Section 7.4
Rescission
97

 
 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


   
Page 
Article VIII
The Administrative Agent; The Agents
98
 
Section 8.1
Authorization and Action
98
 
Section 8.2
Administrative Agent’s Reliance, Etc
99
 
Section 8.3
Posting of Approved Electronic Communications
99
 
Section 8.4
The Administrative Agent Individually
100
 
Section 8.5
Lender Credit Decision
100
 
Section 8.6
Indemnification
101
 
Section 8.7
Successor Administrative Agent
101
 
Section 8.8
Concerning the Collateral and the Collateral Documents
102
 
Section 8.9
Collateral Matters Relating to Related Obligations
103
Article IX
Miscellaneous
104
 
Section 9.1
Amendments, Waivers, Etc
104
 
Section 9.2
Assignments and Participations
106
 
Section 9.3
Costs and Expenses
111
 
Section 9.4
Indemnities
112
 
Section 9.5
Limitation of Liability
114
 
Section 9.6
Right of Set-off
114
 
Section 9.7
Sharing of Payments, Etc
114
 
Section 9.8
Notices, Etc
115
 
Section 9.9
No Waiver; Remedies
117
 
Section 9.10
Governing Law
117
 
Section 9.11
Submission to Jurisdiction; Service of Process
117
 
Section 9.12
Waiver of Jury Trial
118
 
Section 9.13
Marshaling; Payments Set Aside
118
 
Section 9.14
Section Titles
118
 
Section 9.15
Execution in Counterparts
118
 
Section 9.16
Entire Agreement
119
 
Section 9.17
Confidentiality
119
 
Section 9.18
Patriot Act Notice
119

 
 
iv

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


     
Page 
 
Section 9.19
Amendment and Restatement
120



 
Schedules
Schedule I
-
Revolving Credit Commitments
Schedule II
-
Applicable Lending Offices and Addresses for Notices
Schedule 4.6
-
List of Plans
Schedule 4.9(c)
-
Ownership of Subsidiaries
Schedule 4.14
-
Labor Matters
Schedule 4.16
-
Deposit Accounts
Scheuled 4.18
-
Insurance
Schedule 4.19
-
Real Property
Schedule 5.15
-
Post-Closing Matters
Schedule 6.1
-
Existing Liens
Schedule 6.2
-
Existing Indebtedness
Schedule 6.6
-
Existing Investments
Exhibits
Exhibit A
-
Form of Assignment and Acceptance
Exhibit B
-
Form of Revolving Credit Note
Exhibit C
-
Form of Notice of Borrowing
Exhibit D
-
Form of Swing Loan Request
Exhibit E
-
Form of Letter of Credit Request
Exhibit F
-
Form of Notice of Conversion or Continuation
Exhibit G
-
Form of Opinion of Counsel for the Loan Parties
Exhibit H
-
Guaranty
Exhibit I
-
Security Agreement
Exhibit J-I
-
Form of Tranche A Borrowing Base Certificate
Exhibit J-II
-
Form of Tranche A-1 Borrowing Base Certificate
Exhibit K
-
Form of Deposit Account Control Agreement
Exhibit L
-
Form of Securities Account Contral Agreement
Exhibit M
-
Pledge Agreement
Exhibit N
-
Form of Bailee’s Letter
Exhibit O
-
Form of Landlord Waiver
Exhibit P
-
Form of Collateral Access Agreement
Exhibit Q
-
Reaffirmation Agreement

 

 
v

--------------------------------------------------------------------------------



 
Amended and Restated Credit Agreement, dated as of February 14, 2008, among
Tekni-Plex, Inc., a Delaware corporation (the “Borrower”), the Lenders (as
defined below), the Issuers (as defined below), Citicorp USA, Inc. (“Citicorp”),
as agent for the Lenders and the Issuers (in such capacity and as agent for the
Secured Parties under the Collateral Documents, the “Administrative Agent”), and
General Electric Capital Corporation (“GECC”), as syndication agent (in such
capacity, the “Syndication Agent”).
 
W i t n e s s e t h:
 
Whereas, the Borrower entered into the Credit Agreement, dated as of June 10,
2005 (as amended, modified or otherwise supplemented, the “Existing Credit
Agreement”), with the lenders, issuers and agents party thereto;
 
Whereas, the Borrower desires to reorganize its capital structure in connection
with a restructuring and as part of such reorganization intends to consummate
the Debt Swap (as defined below) on a date following the Effective Date (as
defined below) of this Agreement;
 
Whereas, in connection with its restructuring, the Borrower has requested that
(a) the revolving credit loan commitments under the Existing Credit Agreement be
extended and increased and (b) the revolving credit loans provided for in the
Existing Credit Agreement be deemed, on the Effective Date, to be Loans (as
defined below) provided under this Agreement;
 
Whereas, the Borrower has entered into that certain Forbearance Agreement, dated
as of January 16, 2008 (as amended on or prior to the date hereof, the
“Forbearance Agreement”) by and among the Borrower and certain holders of the
Existing Subordinated Notes and the Existing Senior Secured Notes and has
represented to the Lenders that it will not use any proceeds of the Loans to
fund interest payments to the holders of the Existing Subordinated Notes prior
to the consummation of the Debt Swap;
 
Whereas, the Lenders and Issuers have agreed to extend and increase the
commitments in respect of the revolving credit facility under the Existing
Credit Agreement and to otherwise amend and restate the terms of the Existing
Credit Agreement and roll over the loans outstanding thereunder, in each case in
reliance upon the Forbearance Agreement and the Company’s representation to the
Lenders in the preceding paragraph and upon the terms and subject to the other
conditions set forth herein;
 
Whereas, the Guarantors are willing to continue to guaranty all of the
Obligations (as defined below) of the Borrower, and the Borrower and the other
Loan Parties are willing to continue to secure all of their respective
obligations under the Loan Documents (as defined below) by granting to the
Administrative Agent, for its benefit and the benefit of the Lenders and
Issuers, a security interest in and lien upon substantially all of the
Collateral (as defined below); and
 
Whereas, (a) this Agreement, on the terms and subject to the conditions set
forth herein, shall amend and restate the Existing Credit Agreement in its
entirety as of the Effective Date, (b) this Agreement shall not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any of such obligations and liabilities
and (c) from and after the Effective Date, the Existing Credit Agreement shall
be of no further force or effect, except to evidence the Obligations incurred,
the
 
 

--------------------------------------------------------------------------------


 
representations and warranties made and the actions or omissions performed or
required to be performed thereunder prior to the Effective Date;
 
Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions, Interpretation and Accounting Terms
 
Section 1.1  Defined Terms
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Account” has the meaning given to such term in the UCC.
 
“Account Debtor” has the meaning given to such term in the UCC.
 
“Administrative Agent” has the meaning specified in the preamble to this
Agreement.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 10% or more of any class
of Voting Stock of such Person.  For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agent Affiliate” has the meaning specified in Section 8.3(c) (Posting of
Approved Electronic Communications).
 
“Agents” means the Administrative Agent and the Syndication Agent.
 
“Agreement” means this Credit Agreement.
 
“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” means in respect of (a) Tranche A Loans (i) maintained as
Base Rate Loans (which, for the avoidance of doubt, shall include all Swing
Loans), a rate equal
 
2

--------------------------------------------------------------------------------


 
 
to 2.00% per annum and (ii) maintained as Eurodollar Rate Loans, a rate equal to
3.00% per annum, and (b) Tranche A-1 Loans (i) maintained as Base Rate Loans, a
rate equal to 3.50% per annum and (ii) maintained as Eurodollar Rate Loans, a
rate equal to 4.50% per annum.
 
“Appraisal” means each appraisal that is conducted after the Effective Date
pursuant to Section 5.1(n)(Borrowing Base Determination) for purpose of
determining the Borrowing Base, in form and substance satisfactory to the Agents
and performed by an appraiser that is satisfactory to the Agents.
 
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank.  “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.
 
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
to Loans and Letters of Credit) or Section 2.4(a) (Letters of Credit) or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 8.3(a)
(Posting of Approved Electronic Communications).
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
 
“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.
 
“Arranger” means Citigroup Global Markets Inc., in its capacity as sole lead
arranger and sole book manager.
 
“Asset Sale” has the meaning specified in Section 6.4.
 
 
3

--------------------------------------------------------------------------------


 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).
 
“Availability Reserve” means, as of two Business Days after the date of written
notice of any determination thereof to the Borrower by the Administrative Agent,
such amounts as the Administrative Agent may from time to time establish against
the Tranche A Facility, in the Administrative Agent’s sole discretion exercised
reasonably and in accordance with its customary business practices for its
comparable asset based transactions.
 
“Bailee’s Letter” means a letter, substantially in the form of Exhibit N (Form
of Bailee’s Letter), or otherwise in form and substance reasonably acceptable to
the Administrative Agent, and executed by any Person (other than the Borrower)
that is in possession of Inventory on behalf of a Loan Party pursuant to which
such Person acknowledges, among other things, the Administrative Agent’s Lien
with respect thereto.
 
“Bankruptcy Code” means Title 11, United States Code.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:
 
(a)  the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;
 
(b)  the sum (adjusted to the nearest 0.25% or, if there is no nearest 0.25%, to
the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per annum obtained
by dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if any such day is not a Business Day, on
the next succeeding Business Day) for the three-week period ending on the
previous Friday by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for Citibank in respect of liabilities consisting of or
including (among other liabilities) three-month U.S. dollar nonpersonal time
deposits in the United States and (iii) the average during such three-week
period of the maximum annual assessment rates estimated by Citibank for
determining the then current annual assessment payable by Citibank to the
Federal Deposit Insurance Corporation (or any successor) for insuring Dollar
deposits in the United States; and
 
(c)  0.5% per annum plus the Federal Funds Rate.
 
“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.
 
4

--------------------------------------------------------------------------------


 
“Blockage Notice” means a “Blockage Notice”, “Notice of Exclusive Control” or
similar term specified in each Deposit Account Control Agreement.
 
“Borrower” has the meaning specified in the preamble to this Agreement.
 
“Borrower’s Accountants” means BDO Seidman, LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.
 
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders ratably according to their respective Revolving Credit
Commitments.
 
“Borrowing Base” means, collectively, the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base.
 
“Borrowing Base Certificate” means a certificate of the Loan Parties
substantially in the form of Exhibit J (Form of Borrowing Base Certificate).
 
“Borrowing Base Reserve” means $10,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated statement of cash flows of such Person and its Subsidiaries in
accordance with GAAP.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
 
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases.
 
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose),
(d) under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the Administrative Agent shall be the
Entitlement Holder and the only Person authorized to give Entitlement Orders
with respect thereto.
 
“Cash Dominion Period” means (a) the period beginning on the Effective Date and
ending on the date on which all of the following conditions have been satisfied
to the
 
 
5

--------------------------------------------------------------------------------


 
satisfaction of the Administrative Agent, in its sole discretion: (i)
consummation of the Debt Swap, (ii) following the consummation of the Debt Swap,
the delivery by the Borrower of a business plan as contemplated hereunder and
(iii) the Collateral Availability shall have been greater than $15,000,000 for a
period of 30 consecutive days; and (b) thereafter, each period beginning on the
first Business Day on which the Collateral Availability is equal to or less than
$15,000,000 and ending on the first Business Day on which the Collateral
Availability is greater than $15,000,000 for more than 30 consecutive days.
 
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) certificates of
deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations) that, at
the time of acquisition, are rated at least “A” by S&P or “A-2” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s, (d) marketable direct obligations issued by the District of Columbia or
any State of the United States or any political subdivision of any such State or
any public instrumentality thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (e) shares of
any money market fund that (i) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (a), (b), (c)
and (d) above, (ii) has net assets in excess of $500,000,000 and (iii) is rated
at least “A-1” by S&P or “P-1” by Moody’s, and (f) in the case of Investments by
Foreign Subsidiaries, other short-term investments in accordance with normal
investment practices for cash management of a type analogous to the foregoing;
provided, however, that the maturities of all obligations of the type specified
in clauses (a), (b), (c), (d), (e) and (f) above shall not exceed one year.
 
“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Administrative Agent, any Lender or any Affiliate of any of them,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.
 
“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended), other than the Permitted Holders, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of 25% or more
of the issued and outstanding Voting Stock of the Borrower, (b) except for any
change to the board of directors arising in connection with the consummation of
the Debt Swap, during any period of twelve consecutive calendar months,
individuals who, at the beginning of such period, constituted the board of
directors of the Borrower (together with any new directors whose election by the
board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the
 
 
6

--------------------------------------------------------------------------------


 
directors then in office or (c) a “Change of Control”, or like event, as defined
in the New Senior Secured Note Indenture or the Existing Senior Secured Note
Indenture other than (i) a “Change of Control” under, or as defined in, the
Existing Senior Secured Note Indenture arising in connection with the Debt Swap
in respect of which the obligation of the Borrower to purchase Existing Senior
Secured Notes has been waived or (ii) a “Change of Control” under, and as
defined in, the New Senior Secured Note Indenture arising in connection with the
Debt Swap.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“Citicorp” has the meaning specified in the preamble to this Agreement.
 
“Code” means the U.S. Internal Revenue Code of 1986, as currently amended.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
 
“Collateral Access Agreement” means that certain Access, Use and Intercreditor
Agreement, dated as of the Initial Closing Date, executed by the Loan Parties,
the New Senior Secured Note Trustee, the Collateral Agent (as defined in the New
Senior Secured Note Indenture as in effect on the Effective Date), the Existing
Senior Secured Note Trustee and the Collateral Agent (as defined in the Senior
Secured Note Indenture as in effect on the Effective Date).
 
“Collateral Availability” means, at any time, the amount by which the Borrowing
Base then in effect exceeds the sum of (a) the Revolving Credit Outstandings at
such time and (b) any Availability Reserve in effect at such time.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Deposit Account Control Agreements, the Securities Account Control Agreements,
the Reaffirmation Agreement and any other document executed and delivered by a
Loan Party granting a Lien on any of its property to secure payment of the
Secured Obligations.
 
“Commodity Account” has the meaning given to such term in the UCC.
 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.
 
“Consolidated Capital Expenditures” means, for any period, the amount of Capital
Expenditures made during such period by the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income (excluding
any non-cash write-up of the value of assets) for such period (a) plus, to the
extent deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation, amortization and other similar non-cash charges (including,
without limitation, non-cash fixed asset impairment charges and non-cash
impairment charges in respect of goodwill and other intangible assets), (iv)
fees, expenses and restructuring charges incurred in connection with the
negotiation and entry into of this Agreement, the Debt Swap and any amendment or
forbearance in respect of the Existing Subordinated Notes, the New Senior
Secured Notes or the Existing Senior Secured Notes, (v)
 
 
7

--------------------------------------------------------------------------------


 
costs, fees (including professional fees) and expenses incurred in connection
with restructuring the business operations of the Borrower and its Subsidiaries
in accordance with the business plan provided to the Administrative Agent under
Section 3.1(i), (vi) any non-cash loss arising from any sale of assets outside
of the ordinary course of business and (vii) any extraordinary loss; provided,
however, that for purposes of determining Consolidated EBITDA for any Test
Period during which a Permitted Acquisition has been made, Consolidated EBITDA
shall be increased for any Fiscal Quarter which began prior to such Permitted
Acquisition and which is included in such Test Period by the amount of
Consolidated EBITDA which the Borrower (with the consent of the Agents, such
consent not to be unreasonably withheld or delayed) shall determine would have
been attributable to the acquired assets for the Fiscal Quarter most recently
ended on or prior to the date of such Permitted Acquisition, it being agreed
that for the Fiscal Quarter in which the Permitted Acquisition has occurred,
such increase shall be prorated to reflect only the days during such Fiscal
Quarter prior to the consummation of such Permitted Acquisition and (b) minus
the amount of any non-cash gains not otherwise excluded from Consolidated Net
Income.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis, for such period (including, without limitation, accretion in respect of,
and accrual of dividends on, preferred stock).
 
“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis for such
period, adjusted to exclude the effect of any extraordinary or other
non-recurring gain (but not loss).
 
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.
 
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.
 
“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary.  “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.
 
“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Subsidiaries (other than any such Indebtedness permitted under Section 6.2
(Limitation on Indebtedness)).
 
“Debt Swap” means a debt-for-equity swap with certain holders of the Existing
Subordinated Notes on terms and conditions satisfactory to each Lender in its
sole discretion.
 
8

--------------------------------------------------------------------------------


 
“Debt Swap Commitment Fee” has the meaning specified in Section 2.12(c) (Fees).
 
“Debt Swap Default Date” has the meaning specified in Section 7.1(o) (Events of
Default).
 
“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.
 
“De Minimis Subsidiary” means any Subsidiary of the Borrower that (i) holds no
capital stock of any other Subsidiary that is not a De Minimis Subsidiary, (ii)
the fair market value of all assets held by such Subsidiary (including, without
limitation, its Subsidiaries) is less than $500,000 and (iii) the net income for
such Subsidiary and all of its Subsidiaries for the last 12 months then ended is
less than $500,000.
 
“Deposit Account” has the meaning given to such term in the UCC.
 
“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent (it being agreed that LaSalle Bank, Fleet National Bank and
Wachovia Bank shall each be a Deposit Account Bank upon their execution and
delivery to the Administrative Agent of a Deposit Account Control Agreement).
 
“Deposit Account Control Agreement” means an agreement, substantially in the
form of Exhibit K (Form of Deposit Account Control Agreement), or otherwise in
form and substance reasonably acceptable to the Administrative Agent, executed
by the applicable Loan Party, the Administrative Agent and the applicable
Deposit Account Bank.
 
“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.
 
“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Joint Venture” means any Joint Venture existing under the laws of the
United States or any state thereof.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
 
“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.
 
9

--------------------------------------------------------------------------------


 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.
 
“Effective Date” has the meaning specified in Section 3.1 (Conditions Precedent
to Effectiveness).
 
“Effective Date Commitment Fee” has the meaning specified in Section 2.12(b)
(Fees).
 
“Eligibility Reserves” means, effective as of two Business Days after the date
of written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent, in its sole
discretion exercised reasonably and in accordance with its customary business
practices for its comparable asset based transactions may from time to time
establish against the gross amounts of Eligible Receivables and Eligible
Inventory to reflect risks or contingencies arising after the Initial Closing
Date that may affect any one or more class of such items and that have not
already been taken into account in the calculation of the Tranche A Borrowing
Base or Tranche A-1 Borrowing Base, as applicable.
 
“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender or (b) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, each Issuer and (iii) unless an Event of Default shall have occurred
and be continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Affiliate or
Subsidiary of the Borrower.
 
“Eligible Finished Goods” means the Eligible Inventory of any Loan Party that is
classified, consistent with past practice, on such Loan Party’s accounting
system as “finished goods.”
 
“Eligible In-Transit Inventory” means the Eligible Inventory of any Loan Party
(i) that is in transit within the United States or (ii) that constitutes
Qualified Goods at Sea; provided that the portions of the Tranche A Borrowing
Base and the Tranche A-1 Borrowing Base attributable to Qualified Goods at Sea
shall at no time exceed $5,000,000 in the aggregate.
 
“Eligible Inventory” means the raw materials, work in process,
supplies/packaging and finished goods Inventory of any Loan Party (other than
any such Inventory that has been consigned by such Loan Party), (a) that is
owned solely by such Loan Party, (b) with respect to which the Administrative
Agent has a valid, perfected and enforceable first-priority Lien, (c) with
respect to which no representation or warranty contained in any Loan Document
has been breached, (d) that is not, in the Administrative Agent’s sole
discretion exercised reasonably and in accordance with its customary business
practices for its comparable asset based transactions, obsolete or
unmerchantable, (e) with respect to which (in respect of any such Inventory
labeled with a brand name or trademark and sold by such Loan Party pursuant to a
trademark owned by such Loan Party or a license granted to such Loan Party) the
Administrative Agent would have rights under such trademark or license pursuant
to the Security Agreement or other agreement satisfactory to the Administrative
Agent to sell such Inventory in connection with a liquidation thereof and
(f) that the Administrative Agent deems to be Eligible Inventory based on such
credit and collateral considerations as the Administrative Agent may, in its
sole discretion exercised reasonably and in accordance with its customary
practices for its similar
 
 
10

--------------------------------------------------------------------------------


 
 
asset-based financings, deem appropriate.  No Inventory of any Loan Party shall
be Eligible Inventory if such Inventory consists of (i) goods returned or
rejected by customers other than goods that are undamaged or are resalable in
the normal course of business, (ii) goods to be returned to suppliers,
(iii) goods in transit (other than Eligible In-Transit Inventory), (iv)
hazardous materials or goods that require a Permit to be sold or transferred,
(v) goods that are not covered by casualty insurance, (vi) goods located,
stored, used or held at the premises of a third party unless (A)(1) the
Administrative Agent shall have received a Landlord Waiver or Bailee’s Letter or
(2) in the case of Inventory located at a leased premises, an Eligibility
Reserve satisfactory to the Administrative Agent shall have been established
with respect thereto and (B) an appropriate UCC-1 financing statement shall have
been executed and properly filed, (vii) manufacturing supplies, any unfinished
goods (other than Eligible Raw Materials or Eligible Work in Process),
replacement parts, open containers or any subassemblies of component parts,
dyes, casts, operating supplies and samples, (viii) Inventory not sold in the
ordinary course of business of such Loan Party, including, without limitation,
engineering stores, miscellaneous supplies, packaging or shipping materials,
cartons, repair parts, fuel, labels, miscellaneous spare parts, samples,
prototypes, and displays and display items (other than Eligible
Supplies/Packaging) and (ix) Inventory classified by such Loan Party as “shipped
but not billed”.  Without limiting the foregoing, Inventory consisting of raw
materials, finished goods, work in process and supplies and packaging and
Inventory acquired in connection with a Permitted Acquisition shall not be
deemed Eligible Inventory until the Agents shall have (x) completed a due
diligence investigation of such Inventory and (y) received an Appraisal of such
Inventory, in each case, with results reasonably satisfactory to them.
 
“Eligible Raw Materials” means the Eligible Inventory of any Loan Party that is
classified, consistent with past practice, on such Loan Party’s accounting
system as “raw materials”.
 
“Eligible Receivable” means the gross outstanding balance (less any unapplied
cash) of each Account of any Loan Party arising out of the sale of merchandise,
goods or services in the ordinary course of business, that is made by such Loan
Party to a Person that is not an Affiliate of such Loan Party and in which the
Administrative Agent has a fully perfected first priority Lien; provided,
however, that an Account shall not be an “Eligible Receivable” if any of the
following shall be true:
 
(a)  such Account is more than (i) 60 days past due according to the original
terms of sale or (ii) 90 days (or, with respect to any Account classified by
such Loan Party as an “extended term receivable”, 180 days) past the original
invoice date thereof; or
 
(b)  any warranty contained in this Agreement or any other Loan Document with
respect to such specific Account is not true and correct with respect to such
Account; or
 
(c)  the Account Debtor on such Account has disputed liability or made any claim
with respect to any other Account due from such Account Debtor to such Loan
Party but only to the extent of such dispute or claim; or
 
(d)  the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency, reorganization or relief of debtors, (ii) made an
assignment for
 
 
11

--------------------------------------------------------------------------------


 
 
the benefit of creditors, (iii) had filed against it any petition or other
application for relief under the Bankruptcy Code or any such other law, (iv) has
failed, suspended business operations, become insolvent, called a meeting of its
creditors for the purpose of obtaining any financial concession or accommodation
or (v) had or suffered a receiver or a trustee to be appointed for all or a
significant portion of its assets or affairs; or
 
(e)  the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of such Loan Party unless such supplier or creditor has
executed a no offset letter satisfactory to the Administrative Agent, in its
sole discretion; provided, however, that if the Account Debtor on such Account
is a creditor, such Account shall be ineligible pursuant to this clause (e) only
to the extent of all outstanding accounts payable or other amounts owing to such
Account Debtor; or
 
(f)  the sale represented by such Account is to an Account Debtor located
outside the United States or Canada, unless the sale is on letter of credit or
acceptance terms acceptable to the Administrative Agent, in its sole discretion
and (i) such letter of credit names the Administrative Agent as beneficiary for
the benefit of the Secured Parties or (ii) the issuer of such letter of credit
has consented to the assignment of the proceeds thereof to the Administrative
Agent; or
 
(g)  the sale to such Account Debtor on such Account is on a bill on hold, cash
on delivery, guaranteed sale, sale and return, sale on approval or consignment
basis; or
 
(h)  such Account is subject to a Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties, the New Senior
Secured Note Trustee and the Existing Senior Secured Note Trustee; or
 
(i)  such Account is subject to any deduction, offset, counterclaim, return
privilege, rebate reserves or other conditions other than volume sales discounts
given in the ordinary course of such Loan Party’s business; provided, however,
that such Account shall be ineligible pursuant to this clause (i) only to the
extent of such deduction, offset, counterclaim, return privilege, rebate
reserves or other condition; or
 
(j)  the Account Debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless the holder of
such Account has received such a certificate of authority to do business, is in
good standing or, as the case may be, has duly filed such a notice in such
State, except to the extent such Loan Party may subsequently receive such
certificate of authority to do business, be in good standing or file such notice
in such State and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Administrative Agent to be material in amount,
and such later qualification cures any access to such courts to enforce payment
of such Account; or
 
(k)  the Account Debtor on such Account is a Governmental Authority, unless such
Loan Party has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in
 
 
12

--------------------------------------------------------------------------------


 
the case of a federal Governmental Authority, and pursuant to applicable law, if
any, in the case of any other Governmental Authority, and such assignment has
been accepted and acknowledged by the appropriate government officers; or
 
(l)  50% or more of the outstanding Accounts of the Account Debtor have become
ineligible in accordance with clauses (a), (b) or (c) above; or
 
(m)  the sale represented by such Account is denominated in a currency other
than Dollars; or
 
(n)  such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its sole discretion exercised
reasonably and in accordance with its customary business practices for its
comparable asset based transactions; or
 
(o)  such Loan Party, in order to be entitled to collect such Account, is
required to perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made; or
 
(p)  the total Accounts of such Account Debtor to the Loan Parties represent
more than 20% of the Eligible Receivables of the Loan Parties, individually or
in the aggregate, at such time, but only to the extent of such excess; or
 
(q)  the sale, invoice, or increase to Accounts is a debit memo or charge back;
or
 
(r)  with respect to any Account classified by such Loan Party as an “extended
term receivable”, as of any date, such Account is due more than 90 days from
such date; or
 
(s)  such Account is acquired in connection with a Permitted Acquisition, unless
the Agents shall have completed a due diligence investigation of such Accounts
and the owner thereof, with results reasonably satisfactory to them; or
 
(t)  the Administrative Agent, in accordance with its customary criteria,
determines, in its sole discretion exercised reasonably and in accordance with
its customary business practices for its comparable asset based transactions,
that such Account might not be paid or is otherwise ineligible.
 
“Eligible Supplies/Packaging” means Eligible Inventory of any Loan Party that is
classified, consistent with past practice on such Loan Party’s accounting system
as “supplies/packaging”.
 
“Eligible Work in Process” means the Eligible Inventory of any Loan Party that
is classified, consistent with past practice, on such Loan Party’s accounting
system as “work in process”, to the extent that such “work in process” is in
saleable form on an as-is basis, as determined by the Administrative Agent in
its sole discretion.
 
“Entitlement Holder” has the meaning given to such term in the UCC.
 
13

--------------------------------------------------------------------------------


 
“Entitlement Order” has the meaning given to such term in the UCC.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to the environment, natural resources, or the effect of
the environment on human health or to emissions, discharges or releases of
pollutants, contaminants, Hazardous Substances or wastes into the environment,
including (without limitation) ambient air, surface water, ground water or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Substances or wastes or the clean up or other remediation thereof.
 
“Environmental Liabilities” means all liabilities in connection with or relating
to the business, assets presently or previously owned, leased or operated,
activities (including, without limitation, off-site disposal) or operations of
the Borrower and each Subsidiary, whether vested or unvested, contingent or
fixed, actual or potential, known or unknown, which arise under or relate to
matters covered by Environmental Laws.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equity Issuance” means the issue or sale of any Stock of the Borrower or any
Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower to
any Person other than the Borrower or any Subsidiary of the Borrower.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
 
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan,
(e) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a
Title IV Plan or Multiemployer Plan, (h) the imposition of a lien under
Section 412 of the Code or Section 302 of ERISA on the Borrower or any of its
Subsidiaries or any ERISA Affiliate or (i) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA.
 
 
14

--------------------------------------------------------------------------------


 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate of interest determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank in London to major banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Eurodollar Rate
Loan for a period equal to such Interest Period.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
 
“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.
 
“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 7.1 (Events of Default).
 
“Existing Credit Agreement” has the meaning specified in the recitals to this
Agreement.
 
“Existing Senior Secured Note Documents” means the Existing Senior Secured Note
Indenture, the Existing Senior Secured Notes and the Existing Senior Secured
Security Documents.
 
“Existing Senior Secured Note Indenture” means that certain Indenture, dated as
of November 21, 2003, among the Borrower, each of the guarantors party thereto
and the Existing Senior Secured Note Trustee, as amended by the Waiver in
respect thereof dated as of February 15, 2008.
 
“Existing Senior Secured Note Trustee” means HSBC Bank USA, as trustee under the
Existing Senior Secured Note Indenture.
 
“Existing Senior Secured Security Documents” means security documents that
create a second priority Lien on the assets of the Borrower and its Subsidiaries
to secure the
 
 
15

--------------------------------------------------------------------------------


 
obligations under the Existing Senior Secured Notes and the other Existing
Senior Secured Note Documents.
 
“Existing Senior Secured Notes” means the Borrower’s 8 3/4% Senior Secured Notes
due 2013, issued pursuant to the Existing Senior Secured Note Indenture,
including exchange notes issued pursuant to the terms of the Existing Senior
Secured Note Indenture.
 
“Existing Subordinated Note Documents” means the Existing Subordinated Note
Indenture and the Existing Subordinated Notes.
 
“Existing Subordinated Note Indenture”  means that certain Indenture, dated as
of June 21, 2000, between the Borrower, as issuer, and HSBC Bank USA, as
trustee, as amended by the Supplemental Indenture thereto dated as of May 6,
2002, the Second Supplemental Indenture thereto dated as of August 22, 2002, the
Third Supplemental Indenture thereto dated as of April 25, 2005 and the Fourth
Supplemental Indenture thereto dated as of the date hereof.
 
“Existing Subordinated Notes” means the Borrower’s 12¾% Senior Subordinated
Notes due 2010, issued in accordance with the terms of the Existing Subordinated
Note Indenture, including exchange notes issued pursuant to the terms of the
Existing Subordinated Note Indenture.
 
“Facility” means either the Tranche A Facility or the Tranche A-1 Facility, as
applicable.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” shall mean the letter dated as of May 26, 2005, addressed to the
Borrower from Citigroup Global Markets Inc. and accepted by the Borrower on
May 26, 2005, with respect to certain fees to be paid from time to time to the
Administrative Agent.
 
“Financial Asset” has the meaning given to such term in the UCC.
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries (i) referred to in Section 4.4 (Financial Information) and
(ii) delivered in accordance with Section 5.1 (Information).
 
“Fiscal Quarter” means each of the three month periods ending on or around
March 31, June 30, September 30 and December 31.
 
16

--------------------------------------------------------------------------------


 
“Fiscal Year” means the twelve month period ending on or around June 30 of each
year.
 
“Forbearance Agreement” has the meaning specified in the recitals to this
Agreement.
 
“Foreign Joint Venture” means any Joint Venture of the Borrower and/or its
Subsidiaries other than a Domestic Joint Venture.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower and/or its
Subsidiaries other than a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
“General Intangible” has the meaning given to such term in the UCC.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.
 
“Guarantor” means each Subsidiary of the Borrower party to or that becomes party
to the Guaranty.
 
“Guaranty” means that certain Guaranty, dated as of the Initial Closing Date,
executed by the Guarantors, a copy of which is attached hereto as Exhibit H.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of
 
 
17

--------------------------------------------------------------------------------


 
 
income or financial condition of another Person, (iii) to make take-or-pay or
similar payments, if required, regardless of non-performance by any other party
or parties to an agreement, (iv) to purchase, sell or lease (as lessor or
lessee) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss or (v) to supply funds to, or in any other
manner invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof.  The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.
 
“Hazardous Substance” means any material, substance or waste classified,
characterized or otherwise regulated as toxic, radioactive, caustic, hazardous,
pollutant, contaminant or words of similar meaning under Environmental Laws,
including petroleum, its derivatives, by products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.
 
“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.
 
“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement and all
obligations with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, (d) all indebtedness for
the deferred purchase price of property or services, other than trade payables
incurred in the ordinary course of business that remain unpaid for less than 90
days past the due date therefor or that are otherwise subject to a bona fide
dispute, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all Capital Lease Obligations of such Person,
(g) all Guaranty Obligations of such Person, (h) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person prior to the first anniversary of the Scheduled
Termination Date, valued, in the case of redeemable preferred stock, at the
greater of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends, (i) all payments that such Person
would have to make in the event of an early termination on the date Indebtedness
of such Person is being determined in respect of Hedging Contracts of such
Person and (j) all Indebtedness of the type referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including Accounts
and General Intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.
 
“Indemnified Matter” has the meaning specified in Section 9.4 (Indemnities).
 
18

--------------------------------------------------------------------------------


 
“Indemnitee” has the meaning specified in Section 9.4 (Indemnities).
 
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuer on a non-confidential basis prior
to disclosure by the Borrower or any of its Subsidiaries, unless, in the case of
information received from the Borrower or any of its Subsidiaries after the
Effective Date, such information is clearly identified at the time of delivery
as not confidential.
 
“Initial Closing Date” means June 10, 2005.
 
“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or 2.11
(Conversion/Continuation Option) and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter, as selected by the Borrower in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans are
subject to the following:
 
(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iii)  the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $5,000,000; and
 
(iv)  there shall be outstanding at any one time no more than five Interest
Periods in the aggregate.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Inventory” has the meaning given to such term in the UCC.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security
 
 
19

--------------------------------------------------------------------------------


 
issued by, or (iii) any other equity ownership interest in, any other Person,
(b) any purchase by such Person of all or a significant part of the assets of a
business conducted by any other Person, or all or substantially all of the
assets constituting the business of a division, branch or other unit operation
of any other Person, (c) any loan, advance or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person.
 
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued” and “Issuance” shall have a corresponding meaning.
 
“Issuer” means each Tranche A Lender or Affiliate of a Tranche A Lender that
(a) is listed on the signature pages hereof as an “Issuer” or (b) hereafter
becomes an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.
 
“Joint Venture” means any Person, other than an individual or a Wholly-Owned
Subsidiary of the Borrower, in which the Borrower or a Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of capital
stock, partnership or limited liability company interest, or other evidence of
ownership).
 
“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.
 
“Landlord Waiver” means a letter, substantially in the form of Exhibit O (Form
of Landlord Waiver), or otherwise in form and substance reasonably acceptable to
the Administrative Agent, and executed by a landlord in respect of Inventory or
any other Collateral of any Loan Party located at any leased premises of such
Loan Party pursuant to which such landlord, among other things, waives or
subordinates on terms and conditions reasonably acceptable to the Administrative
Agent any Lien such landlord may have in respect of such Inventory or other
Collateral.
 
“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.
 
“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.
 
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).
 
 
20

--------------------------------------------------------------------------------


 
“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and
(b) the Letter of Credit Undrawn Amounts at such time.
 
“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).
 
“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).
 
“Letter of Credit Sublimit” means, at any time, the lesser of (a) the aggregate
amount of the Tranche A Commitments in effect at such time and (b) $25,000,000.
 
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.
 
“Loan” means any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), the Guaranty, the Fee Letter, the Supplemental Fee Letter, each Letter
of Credit Reimbursement Agreement, each Hedging Contract between any Loan Party
and any Person that was a Lender or an Affiliate of a Lender at the time it
entered into such Hedging Contract, each Cash Management Document, the
Collateral Documents and each certificate, agreement or document executed by a
Loan Party and delivered to the Administrative Agent or any Lender in connection
with or pursuant to any of the foregoing.
 
“Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.
 
“Margin Regulations” means Regulations T, U and X of the Federal Reserve Board.
 
“Margin Stock” has the meaning set forth in Regulation U of the Federal Reserve
Board.
 
“Majority Lenders” means, collectively, Lenders having 50% or more of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, 50% or more of the aggregate Revolving Credit
Outstandings.  A Non-Funding Lender shall not be included in the calculation of
“Majority Lenders.”
 
 
21

--------------------------------------------------------------------------------


 
“Material Adverse Change” means a material adverse change in any of (a) the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower to repay the Obligations or of the other Loan Parties to perform
their respective obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent, the Lenders or the Issuers under the Loan
Documents.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.
 
“Maximum Tranche A Credit” means, at any time, (a) the lesser of (i) the Tranche
A Commitments in effect at such time and (ii) the Tranche A Borrowing Base at
such time minus (b) the aggregate amount of any Availability Reserve in effect
at such time.
 
“Maximum Tranche A-1 Credit” means, at any time, the lesser of (a) the Tranche
A-1 Commitments in effect at such time and (b) the Tranche A-1 Borrowing Base at
such time.
 
“Moody’s” means Moody’s Investors Services, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.
 
“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Initial Closing Date in cash or Cash Equivalents from any
(a) Asset Sale, other than an Asset Sale permitted under Section 6.4(a), (b) or
(c) (Sales of Assets), net of (i) the reasonable cash costs of sale, assignment
or other disposition, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale, provided, however, that evidence of each of clauses (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
satisfactory to it, (b) Property Loss Event or (c)(i) Equity Issuance or
(ii) any Debt Issuance, in each case net of brokers’ and advisors’ fees and
other costs incurred in connection with such transaction; provided, however,
that in the case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance satisfactory to it.
 
“New Senior Secured Note Documents” means the New Senior Secured Note Indenture,
the New Senior Secured Notes and the New Senior Secured Note Security Documents.
 
“New Senior Secured Note Indenture” means that certain Indenture, dated as of
June 10, 2005, among the Borrower, each of the guarantors party thereto and the
New Senior Secured Note Trustee.
 
“New Senior Secured Note Trustee” means HSBC Bank USA, National Association, as
trustee under the New Senior Secured Note Indenture.
 
“New Senior Secured Notes” means the Borrower’s 10 7/8% Senior Secured Notes due
2012, issued in accordance with the terms of the New Senior Secured Note
Indenture, including exchange notes issued pursuant to the terms of the New
Senior Secured Note Indenture.
 
 
22

--------------------------------------------------------------------------------


 
“New Senior Secured Note Security Documents” means security documents that
create a junior Lien on the Collateral and a Lien on the other assets of the
Borrower and its Subsidiaries to secure the obligations under the New Senior
Secured Notes and the other New Senior Secured Note Documents.
 
“Non-Consenting Lender” has the meaning specified in Section 9.1(c) (Amendments,
Waivers, Etc.).
 
“Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).
 
“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is a Non-U.S. Person.
 
“Non-U.S. Person” means any Person that is not a Domestic Person.
 
“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).
 
“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).
 
“Obligations” means  the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement or any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement or any other Loan Document
(including Cash Management Documents and Hedging Contracts that are Loan
Documents) and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation.
 
“Orderly Liquidation Value Percentage” means the orderly liquidation value on an
as-is-where-is basis (net of costs and expenses incurred in connection with
liquidation) of inventory as a percentage of the cost of such Inventory, which
percentage shall be determined by reference to the most recent third-party
Appraisal of such Inventory received by the Administrative Agent.
 
“Participant” has the meaning specified in Section 9.2(g)(i) (Assignments and
Participations).
 
“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
 
 
23

--------------------------------------------------------------------------------


 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
“Permitted Acquisition” has the meaning specified in Section 6.6(i)
(Investments).
 
“Permitted Acquisition Target” means any Person or any operating division
thereof subject to a Permitted Acquisition.
 
“Permitted Factoring Agreement” means any agreement pursuant to which a Foreign
Subsidiary shall sell, transfer and assign its rights, title and interests in
certain accounts receivable in connection with a securitization thereof to a
factoring company for fair market value and otherwise on market terms, a copy of
which has been provided to the Administrative Agent.
 
“Permitted Holders” means (i) Dr. F. Patrick Smith, the estate of Kenneth W.R.
Baker and (a) entities controlled by such Persons, (b) trusts for the benefit of
such individual Persons or the spouses, issue, parents or other relatives of
such individual Persons and (c) in the event of the death of any such individual
Person, heirs or testamentary legatees of such Person; (ii) Tekni-Plex Partners
LLC and entities controlled by such Person; (iii) Weston Presidio Service
Company, LLC and its Affiliates, and (iv) after the consummation of the Debt
Swap, any Person who acquired Voting Stock of the Borrower pursuant to the Debt
Swap as long as such Person (x) holds beneficial ownership of 25% or more of the
issued and outstanding Voting Stock of the Borrower immediately following such
consummation or (y) is acting as part of a group (within the meaning of the
Securities Exchange Act of 1934, as amended) that participated in the Debt
Swap.  For purposes of this definition, “control,” as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Permitted Refinancing” means, with respect to any Indebtedness permitted
pursuant to Sections 6.2(j),(k) or (l) (Limitation on Indebtedness),
Indebtedness constituting a refinancing or extension thereof that (a) has an
aggregate outstanding principal amount not greater than the aggregate principal
amount of such Indebtedness outstanding at the time of such refinancing or
extension, (b) has a weighted average maturity (measured as of the date of such
refinancing or extension) and maturity no shorter than that of such
Indebtedness, (c) is not entered into as part of a sale and leaseback
transaction, (d) is not secured by any property or any Lien other than those
securing such Indebtedness and (e) is otherwise on terms no less favorable to
the Borrower and its Subsidiaries, taken as a whole, than those of such
Indebtedness; provided, however, that, notwithstanding the foregoing, (x) the
terms of such Indebtedness may be modified as part of such Permitted Refinancing
if such modification would have been permitted pursuant to Section 6.10
(Limitation on Voluntary Payments and Modifications of Indebtedness and
Preferred Stock Documents), (y) no Guaranty Obligation for such Indebtedness
shall constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Indebtedness existed and were permitted
pursuant to this Agreement prior to such refinancing or extension and (z) no
proceeds of the Loans shall be used in connection with such Permitted
Refinancing, except for an aggregate amount during the term of this Agreement
not to exceed $3,000,000 used to pay reasonable fees and expenses incurred in
connection with such Permitted Refinancing.
 
 
24

--------------------------------------------------------------------------------


 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
“Pledge Agreement” means that certain Pledge Agreement, dated as of the Initial
Closing Date, executed by the Borrower and each Guarantor, a copy of which is
attached hereto as Exhibit M.
 
“Pledged Instruments” has the meaning specified in the Pledge Agreement.
 
“Proceeds” has the meaning given to such term in the UCC.
 
“Projections” means those financial projections included in the Borrower’s
business plan delivered pursuant to Section 3.1 (Conditions Precedent to
Effectiveness).
 
“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance whose Dollar Equivalent exceeds $1,000,000
(individually or in the aggregate) or (b) any taking of property of the Borrower
or any of its Subsidiaries that results in the receipt by such Person of a
compensation payment in respect thereof whose Dollar Equivalent exceeds
$1,000,000 (individually or in the aggregate).
 
“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion exercised reasonably and in accordance with its customary
business practices for its comparable asset based transactions, deems necessary
or desirable to preserve or protect the Collateral or any portion thereof or to
enhance the likelihood, or maximize the amount, of repayment of the Obligations.
 
“Purchasing Lender” has the meaning specified in Section 9.7 (Sharing of
Payments, Etc.).
 
“Qualified Goods at Sea” means goods in transit on the high seas: (a) that have
been purchased by the Borrower or a Guarantor pursuant to an English language
purchase and sale contract satisfactory to the Administrative Agent (including,
without limitation, containing “FOB port of loading” or “C&F port of discharge”
terms, representations and warranties, indemnities, governing law and
arbitration provisions satisfactory to the Administrative Agent), with respect
to which the Administrative Agent has a valid perfected, first priority security
interest in the Borrower’s or such Guarantor’s rights thereunder; (b) either (i)
that have been fully paid for in accordance with the terms of the invoice
therefor and the related purchase and sale agreement pursuant to a draw on a
Letter of Credit or (ii) in respect of which a Letter of Credit satisfactory to
the Administrative Agent has been issued by the Issuer to the seller of such
goods as beneficiary or (iii) that have been purchased by the Borrower or a
Guarantor on open terms of sale of 60 days or less; (c) that are covered by a
negotiable bill of lading that (i) is in the possession of the Administrative
Agent (or, in the Administrative Agent’s sole discretion, the Administrative
Agent’s designee) and indorsed by the Borrower or the applicable Guarantor or
issued to the Administrative Agent (or, in the Administrative Agent’s sole
discretion, the Administrative Agent’s designee), (ii) is issued by a carrier
satisfactory to the Administrative Agent having an “overall risk rating” of at
least 5 by MRC Lloyd’s MIU – North America, and (iii) contains a “freight
prepaid” clause satisfactory to the Administrative Agent, unless the
 
 
25

--------------------------------------------------------------------------------


 
Administrative Agent has established adequate reserves therefor; (d) that are
subject to a contract of carriage that prohibits intermediate ports of call
other than to an OECD Country, Russia and Brazil unless otherwise consented to
by the Administrative Agent in writing; (e) that are covered by insurance as set
forth on Schedule 4.18 (Insurance) (or otherwise satisfactory to the
Administrative Agent) with respect to which a certificate of insurance
satisfactory to the Administrative Agent has been issued and delivered to the
Administrative Agent; (f) with respect to which the Administrative Agent shall
have received accurate and complete information as to customs, tariffs and other
charges that will be charged or levied against such goods upon entry into the
United States; and (g) (i) that are not expected to be in transit for more than
60 days or (ii) that have not been in transit for more than 60 days.
 
“Qualified Preferred Stock” of any Person means any preferred stock of such
Person other than preferred stock which (x) requires any cash payment of
dividends or other distributions (other than pursuant to provisions that
expressly provide that no such payment can be made in violation of this
Agreement) or (y) by its terms (or by the terms of any Security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the final maturity of the Obligations (other
than pursuant to change of control provisions similar to those set forth herein;
provided, however, that such provisions expressly provide that no payment can be
made on such stock in violation of this Agreement).
 
“Qualified Subordinated Debt” of any Person means Indebtedness of such Person
that (i) is subordinated to the Obligations pursuant to subordination provisions
at least as favorable to the holders of the Obligations as are the subordination
provisions contained in the Existing Subordinated Note Documents as in effect on
the Effective Date, (ii) does not require any cash payments of principal or
interest, either by its terms or upon the happening of an event, or cash
payments of principal or interest at the option of the holder thereof, prior to
the first anniversary of the Revolving Credit Termination Date (other than
pursuant to provisions that expressly provide that no such payment can be made
in violation of this Agreement) and (iii) does not contain terms and conditions,
including covenants and events of default, that in the aggregate are less
favorable to the Borrower and its Subsidiaries, or the Lenders, than the terms
and conditions contained in the Existing Subordinated Note Document as in effect
on the Effective Date.
 
“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, (a) with respect to any Tranche A Lender, the percentage
obtained by dividing (i) the Tranche A Commitment of such Tranche A Lender by
(ii) the aggregate Tranche A Commitments of all Tranche A Lenders (or, at any
time after the Revolving Credit Termination Date, the percentage obtained by
dividing the aggregate outstanding principal balance of the Tranche A
Outstandings owing to such Tranche A Lender by the aggregate outstanding
principal balance of the Tranche A Outstandings owing to all Tranche A Lenders),
(b) with respect to any Tranche A-1 Lender, the percentage obtained by dividing
(i) the Tranche A-1 Commitment of such Tranche A-1 Lender by (ii) the aggregate
Tranche A-1 Commitments of all Tranche A-1 Lenders (or, at any time after the
Revolving Credit Termination Date, the percentage obtained by dividing the
aggregate outstanding principal balance of the Tranche A-1 Outstandings owing to
such Tranche A-1 Lender by the aggregate outstanding principal balance of the
Tranche A-1 Outstandings owing to all Tranche A-1 Lenders) or (c) with respect
to any Lender, the percentage obtained by dividing (i) the Revolving Credit
Commitment of such Lender by (ii) the aggregate
 
 
26

--------------------------------------------------------------------------------


 
Revolving Commitments of all Lenders (or, at any time after the Revolving Credit
Termination Date, the percentage obtained by dividing the aggregate outstanding
principal balance of the Revolving Credit Outstandings owing to such Lender by
the aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Lenders).
 
“Reaffirmation Agreement” means that certain Reaffirmation Agreement, in
substantially the form of Exhibit Q (Form of Reaffirmation Agreement), dated as
of the Effective Date and executed by the Borrower and each Guarantor party
thereto.
 
“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
 
“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).
 
“Regulated Activity” means any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Substance.
 
“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).
 
“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.
 
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Substance into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Substances through or in the
air, soil, surface water, ground water or property.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Substance in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Substance does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.
 
 
27

--------------------------------------------------------------------------------


 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Requisite Lenders” means, collectively, Lenders having 66⅔% or more of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, 66⅔% or more of the aggregate Revolving
Credit Outstandings.  A Non-Funding Lender shall not be included in the
calculation of “Requisite Lenders.”
 
“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.
 
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalent of the Borrower or any of its Subsidiaries now or
hereafter outstanding, whether in connection with any redemption or retirement
of, or sinking fund with respect to, such Stock or Stock Equivalent or
otherwise, but not including payments of principal, premium (if any) or interest
made pursuant to the terms of convertible debt securities prior to conversion.
 
“Revolving Credit Commitments” means, collectively, the Tranche A Commitments
and the Tranche A-1 Commitments.
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender in a principal amount equal to the amount of such Lender’s
Revolving Credit Commitment evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the Revolving Loans owing to such Lender.
 
“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the Tranche A Outstandings at such time and (b) the Tranche A-1 Outstandings
outstanding at such time.
 
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments) and (c) the date on which the Obligations become due and
payable pursuant to Section 7.2 (Remedies).
 
“Revolving Loans” means the Tranche A Loans and the Tranche A-1 Loans.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Scheduled Termination Date” means the second anniversary of the Effective Date.
 
“SEC” means the Securities and Exchange Commission or any successor thereof.
 
 
28

--------------------------------------------------------------------------------


 
“Secured Hedging Reserve” means, in respect of any Hedging Contracts that
constitute Loan Documents, such amount as the Administrative Agent may from time
to time establish against the Tranche A Borrowing Base in respect of such
Hedging Contracts, in each case calculated by the Administrative Agent based
upon a methodology consistent with its customary business practices for its
comparable asset based transactions.
 
“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.
 
“Secured Parties” means the Lenders, the Issuers, the Agents and any other
holder of any Secured Obligation.
 
“Securities Account” has the meaning given to such term in the UCC.
 
“Securities Account Control Agreement” means an agreement, substantially in the
form of Exhibit L (Form of Securities Account Control Agreement) , or otherwise
in form and substance reasonably acceptable to the Administrative Agent,
executed by the applicable Loan Party, the Administrative Agent and the
applicable securities intermediary.
 
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
 
“Security Agreement” means that certain Security Agreement, dated as of the
Initial Closing Date, executed by the Borrower and each Guarantor, a copy of
which is attached hereto as Exhibit I.
 
“Selling Lender” has the meaning specified in Section 9.7 (Sharing of Payments,
Etc.).
 
“Series A Preferred Stock” means the redeemable non-convertible Series A
Preferred Stock, par value $0.01 per share, of the Borrower having the rights,
restrictions, privileges and preferences set forth in the Series A Preferred
Stock Documents.
 
“Series A Preferred Stock Documents” means the Amended and Restated Certificate
of Incorporation of the Borrower, the Series A Preferred Stock Purchase
Agreement, dated as of May 13, 2005, by and among the Borrower and the investors
listed on Exhibit A thereto, the Amended and Restated Investors’ Agreement,
dated as of May 13, 2005, among the Borrower and the other parties thereto, and
each agreement executed by the Borrower or any of its Subsidiaries in connection
with or pursuant to any of the foregoing.
 
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.
 
“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.
 
 
29

--------------------------------------------------------------------------------


 
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
 
“Subordinated Note Default” means, at any time, prior to the consummation of the
Debt Swap, any failure to make payments of interest on the Existing Subordinated
Notes when due and payable.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.
 
“Substitute Institution” has the meaning specified in Section 2.17 (Substitution
of Lenders).
 
“Substitution Notice” has the meaning specified in Section 2.17 (Substitution of
Lenders).
 
“Supplemental Fee Letter” shall mean the letter dated as of the date hereof,
addressed to the Borrower from Citigroup Global Markets Inc. and accepted by the
Borrower on the date hereof, with respect to certain fees to be paid from time
to time to the Administrative Agent.
 
“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).
 
“Swing Loan Lender” means Citicorp or any other Lender that becomes the
Administrative Agent or agrees, with the approval of the Administrative Agent
and the Borrower, to act as the Swing Loan Lender hereunder, in each case in its
capacity as the Swing Loan Lender hereunder.
 
“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).
 
“Swing Loan Sublimit” means, at any time, the lesser of (a) the aggregate amount
of the Tranche A Commitments in effect at such time and (b) $15,000,000.
 
“Syndication Agent” has the meaning specified in the preamble to this Agreement.
 
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.
 
“Tax Returns” has the meaning specified in Section 4.8(a) (Taxes).
 
 
30

--------------------------------------------------------------------------------


 
“Taxes” has the meaning specified in Section 2.16(a) (Taxes).
 
“Test Period” means the four consecutive Fiscal Quarters then last ended (taken
as one accounting period).
 
“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability, contingent or otherwise.
 
“Tranche A Available Credit” means, at any time, (a) the lesser of (i) the then
effective Tranche A Commitments and (ii) the Tranche A Borrowing Base at such
time, minus (b) the sum of (i) the aggregate Tranche A Outstandings at such time
and (ii) any Availability Reserve in effect at such time.
 
“Tranche A Borrowing Base” means, at any time, (a) the sum of (i) up to 85% of
the face amount of all Eligible Receivables of each Loan Party (calculated net
of all finance charges, late fees and other fees that are unearned, sales,
excise or similar taxes, and credits or allowances granted at such time), (ii)
the lesser of (A) up to 85% of the Orderly Liquidation Value Percentage of the
value of Eligible Finished Goods of each Loan Party (valued either at cost on a
first-in, first-out basis or on a unit basis, as determined by the
Administrative Agent in its sole discretion) and (B) up to 75% of the value of
Eligible Finished Goods of each Loan Party (valued either at cost on a first-in,
first-out basis or on a unit basis, as determined by the Administrative Agent in
its sole discretion), (iii) the lesser of (A) up to 85% of the Orderly
Liquidation Value Percentage of the value of Eligible Raw Materials of each Loan
Party (valued at cost on a first-in, first-out basis) and (B) up to 75% of the
value of Eligible Raw Materials of each Loan Party (valued at cost on a
first-in, first-out basis), (iv) the lesser of (A) up to 85% of the Orderly
Liquidation Value Percentage of the value of Eligible Work in Process of each
Loan Party (valued at cost on a first-in, first-out basis) and (B) up to 75% of
the value of Work in Process of each Loan Party (valued at cost on a first-in,
first-out basis) and (v) up to 10% of the value of Eligible Supplies/Packaging
of each Loan Party (valued at cost on a first-in, first-out basis), minus (b)
the sum of (i) any Eligibility Reserve then in effect in respect of any the
foregoing, (ii) any Secured Hedging Reserve then in effect, and (iii) the
Borrowing Base Reserve, provided, however, that if as a result of subtracting
the sum contemplated by clauses (ii) or (iii) of this clause (b), the Tranche A
Borrowing Base would be an amount less than zero, that portion of such sum shall
instead be subtracted from the Tranche A-1 Borrowing Base as provided for in the
definition of “Tranche A-1 Borrowing Base”.
 
“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Tranche A Loans and acquire
interests in other Tranche A Outstandings in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I (Revolving Credit Commitments) under the caption “Tranche A
Commitment,” as amended to reflect each Assignment and Acceptance executed by
such Tranche A Lender and as such amount may be reduced pursuant to this
Agreement, and each additional commitment by a Tranche A Lender.  The original
principal amount of the aggregate Tranche A Commitments of the Tranche A Lenders
is $100,000,000.
 
“Tranche A Facility” means the Tranche A Commitments and the provisions herein
related to the Tranche A Loans, Swing Loans and Letters of Credit.
 
 
31

--------------------------------------------------------------------------------


 
“Tranche A Loan” has the meaning given to such term in Section 2.1(a)(The
Revolving Credit Commitments).
 
“Tranche A Lender” means any Lender holding a Tranche A Commitment or any
Tranche A Loans.
 
“Tranche A Outstandings” means, at any particular time, the sum of (a) the
principal amount of Tranche A Loans outstanding at such time, (b) the Letter of
Credit Obligations outstanding at such time and (c) the principal amount of
Swing Loans outstanding at such time.
 
“Tranche A-1 Available Credit” means, at any time, (a) the lesser of (i) the
then effective Tranche A-1 Commitments and (ii) the Tranche A-1 Borrowing Base
at such time, minus (b) the aggregate Tranche A-1 Outstandings at such time.
 
“Tranche A-1 Borrowing Base” means, at any time, (a) the sum of (i) up to 10% of
the face amount of all Eligible Receivables of each Loan Party (calculated net
of all finance charges, late fees and other fees that are unearned, sales,
excise or similar taxes, and credits or allowances granted at such time), (ii)
the lesser of (A) up to 10% of the Orderly Liquidation Value Percentage of the
value of Eligible Finished Goods of each Loan Party (valued either at cost on a
first-in, first-out basis or on a unit basis, as determined by the
Administrative Agent in its sole discretion) and (B) up to 10% of the value of
Eligible Finished Goods of each Loan Party (valued either at cost on a first-in,
first-out basis or on a unit basis, as determined by the Administrative Agent in
its sole discretion), (iii) the lesser of (A) up to 10% of the Orderly
Liquidation Value Percentage of the value of Eligible Raw Materials of each Loan
Party (valued at cost on a first-in, first-out basis) and (B) up to 10% of the
value of Eligible Raw Materials of each Loan Party (valued at cost on a
first-in, first-out basis) and (iv) the lesser of (A) up to 10% of the Orderly
Liquidation Value Percentage of the value of Eligible Work in Process of each
Loan Party (valued at cost on a first-in, first-out basis) and (B) up to 10% of
the value of Work in Process of each Loan Party (valued at cost on a first-in,
first-out basis), minus (b) the sum of (i) any Eligibility Reserve then in
effect in respect of any the foregoing (without duplication of any Eligibility
Reserve taken in respect of the Tranche A Borrowing Base) and (ii) to the extent
not applied to reduce the Tranche A Borrowing Base, (A) any Secured Hedging
Reserve then in effect and (B) the Borrowing Base Reserve.
 
“Tranche A-1 Commitment” means, with respect to each Tranche A-1 Lender, the
commitment of such Tranche A-1 Lender to make Tranche A-1 Loans and acquire
interests in other Tranche A-1 Outstandings in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I (Revolving Credit Commitments) under the caption “Tranche A-1
Commitment,” as amended to reflect each Assignment and Acceptance executed by
such Tranche A-1 Lender and as such amount may be reduced pursuant to this
Agreement, and each additional commitment by a Tranche A-1 Lender.  The original
principal amount of the aggregate Tranche A-1 Commitments of the Tranche A-1
Lenders is $10,000,000.
 
“Tranche A-1 Facility” means the Tranche A-1 Commitments and the provisions
herein related to the Tranche A-1 Loans.
 
“Tranche A-1 Loan” has the meaning given to such term in Section 2.1(a)(The
Revolving Credit Commitments).
 
 
32

--------------------------------------------------------------------------------


 
“Tranche A-1 Lender” means any Lender holding a Tranche A-1 Commitment or any
Tranche A-1 Loans.
 
“Tranche A-1 Outstandings” means, at any particular time, the aggregate
principal amount of Tranche A-1 Loans outstanding at such time.
 
“UCC” has the meaning specified in the Security Agreement.
 
“Unaudited Financial Statements” has the meaning specified in Section 4.4(b)
(Financial Information).
 
“Unused Commitment Fee” means the sum of the Unused Tranche A Commitment Fee and
the Unused Tranche A-1 Commitment Fee.
 
“Unused Tranche A Commitment Fee” has the meaning specified in Section 2.12(a)
(Fees).
 
“Unused Tranche A-1 Commitment Fee” has the meaning specified in Section 2.12(a)
(Fees).
 
“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
 
“Weekly Cash Flow Certificate” has the meaning given to such term in Section
5.1(e) (Information).
 
“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.
 
Section 1.2  Computation of Time Periods
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”
 
Section 1.3  Accounting Terms and Principles
 
(a)  Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.
 
 
33

--------------------------------------------------------------------------------


 
(b)  If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 5.1 (Information) is
hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or any successors thereto) and such change is
adopted by the Borrower with the agreement of the Borrower’s Accountants and
results in a change in any of the calculations required by Article VIII
(Negative Covenants) that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Article VIII (Negative Covenants) shall be given
effect until such provisions are amended to reflect such changes in GAAP.
 
Section 1.4  Conversion of Foreign Currencies
 
(a)  Dollar Equivalents.  The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent.  The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.
 
(b)  Rounding-Off.  The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.
 
Section 1.5  Certain Terms
 
(a)  The terms “herein,” “hereof”, “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.
 
(b)  Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
 
(c)  Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto.  Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
 
 
34

--------------------------------------------------------------------------------


 
(d)  References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.
 
(e)  The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods.
 
(f)  The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.
 
(g)  Upon the appointment of any successor Administrative Agent pursuant to
Section 8.7 (Successor Administrative Agent), references to Citicorp in
Section 8.4 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent and Eurodollar Rate shall be deemed
to refer to the financial institution then acting as the Administrative Agent or
one of its Affiliates if it so designates.
 
ARTICLE II
 
The Facility
 
Section 2.1  The Revolving Credit Commitments
 
(a)  On the terms and subject to the conditions contained in this Agreement, (i)
all “Revolving Loans” under and as defined in the Existing Credit Agreement
shall, on the Effective Date, be deemed to be Revolving Loans under this
Agreement and, if applicable, shall have the same Interest Periods (it being
understood that for purposes hereof, an amount of such Loans equal to the
Maximum Tranche A-1 Credit shall be deemed to be Tranche A-1 Loans hereunder,
with any excess amount being deemed to be Tranche A Loans), (ii) each Tranche A
Lender severally agrees to make loans in Dollars (each, a “Tranche A Loan”) to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Tranche A
Lender not to exceed such Tranche A Lender’s Tranche A Commitment, provided,
however, that at no time shall any Tranche A Lender be obligated to make a
Tranche A Loan in excess of such Tranche A Lender’s Ratable Portion of the
Tranche A Available Credit and (iii) each Tranche A-1 Lender severally agrees to
make loans in Dollars (each, a “Tranche A-1 Loan”) to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding for all such loans by such Tranche A-1 Lender not to exceed such
Tranche A-1 Lender’s Tranche A-1 Commitment, provided, however that at no time
shall any Tranche A-1 Lender be obligated to make a Tranche A-1 Loan in excess
of such Tranche A-1 Lender’s Ratable Portion of the Tranche A-1 Available
Credit.  Within the foregoing limits, amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.
 
(b)  Notwithstanding anything to the contrary contained herein, all Revolving
Loans shall be Tranche A-1 Loans until the Tranche A-1 Available Credit has been
reduced to be zero.  If any Tranche A-1 Loan is prepaid in part pursuant to
Section 2.8 (Optional Prepayments) or Section 2.9 (Mandatory Prepayments), any
Revolving
 
 
35

--------------------------------------------------------------------------------


 
Loans thereafter requested by the Borrower (or deemed to have been requested by
the Borrower) shall be Tranche A-1 Loans until the Tranche A-1 Available Credit
has been reduced to be zero.  Thereafter all Revolving Loans shall be Tranche A
Loans.
 
Section 2.2  Borrowing Procedures
 
(a)  Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than, (i) in the case of a Borrowing of Base Rate
Loans, (x) during any Cash Dominion Period, 1:00 p.m. (New York time) on the
Business Day of the proposed Borrowing or (y) otherwise, 11:00 a.m. (New York
time) on the Business Day prior to the date of the proposed Borrowing and
(ii) in the case of a Borrowing of Eurodollar Rate Loans, 11:00 a.m. (New York
time) three Business Days prior to the date of the proposed Borrowing.  Each
such notice shall be in substantially the form of Exhibit C (Form of Notice of
Borrowing) (a “Notice of Borrowing”), specifying (A) the date of such proposed
Borrowing, (B) the aggregate amount of such proposed Borrowing, (C) whether the
Borrowing is to be a Tranche A Loan or a Tranche A-1 Loan, (D) whether any
portion of the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate
Loans, (E) for each Eurodollar Rate Loan, the initial Interest Period or
Interest Periods thereof and (F) the Tranche A Available Credit and the Tranche
A-1 Available Credit (after giving effect to the proposed Borrowing).  The
Revolving Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans;
provided, however, that (i) all Revolving Loans made on the Effective Date shall
be Base Rate Loans and (ii) the Borrower shall not request, and the Tranche A
Lenders shall be under no obligation to fund, any Tranche A Loan unless the
Tranche A-1 Available Credit has been reduced to zero.  Notwithstanding anything
to the contrary contained in Section 2.3(a) (Swing Loans), if any Notice of
Borrowing requests a Borrowing of Base Rate Loans and the Tranche A-1 Available
Credit has been reduced to zero, the Administrative Agent may make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan.  Except
during any Cash Dominion Period, each Borrowing shall be in an aggregate amount
of not less than $3,000,000 or an integral multiple of $1,000,000 in excess
thereof for Eurodollar Rate Loans and $1,000,000 or an integral multiple of
$1,000,000 in excess thereof for Base Rate Loans
 
(b)  The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.14(a) (Determination of Interest
Rate).  Each Tranche A Lender or Tranche A-1 Lender (as applicable) shall,
before 11:00 a.m. (New York time) on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in Section 9.8
(Notices, Etc.), in immediately available funds, such Lender’s Ratable Portion
of such proposed Borrowing.  Upon fulfillment (or due waiver in accordance with
Section 9.1 (Amendments, Waivers, Etc.)) (i) on the Effective Date, of the
applicable conditions set forth in Section 3.1 (Conditions Precedent to
Effectiveness) and (ii) at any time (including the Effective Date), of the
applicable conditions set forth in Section 3.2 (Conditions Precedent to Each
Loan and Letter of
 
 
36

--------------------------------------------------------------------------------


 
Credit), and after the Administrative Agent’s receipt of such funds, the
Administrative Agent shall make such funds available to the Borrower.
 
(c)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing of Tranche A Loans or Tranche A-1
Loans (as applicable) that such Lender will not make available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing (or any
portion thereof), the Administrative Agent may assume that such Lender has made
such Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.  If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.
 
(d)  The failure of any Lender to make on the date specified any Revolving Loan
or any payment required by it (such Lender being a “Non-Funding Lender”),
including any payment in respect of its participation in Swing Loans and Letter
of Credit Obligations, shall not relieve any other Lender of its obligation to
make such Loan or payment on such date but no such other Lender shall be
responsible for the failure of any Non-Funding Lender to make a Loan or payment
required under this Agreement.
 
Section 2.3  Swing Loans
 
(a)  On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender (i) if a Cash Dominion Period is not then in effect, may, in
its sole discretion, and (ii) if a Cash Dominion Period is then in effect,
shall, subject to the terms and conditions hereof, make, in Dollars, loans (each
a “Swing Loan”) otherwise available to the Borrower under the Facility from time
to time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate outstanding principal amount of any
other Loan made by the Swing Loan Lender hereunder in its capacity as a Lender
or the Swing Loan Lender) not to exceed the Swing Loan Sublimit; provided,
however, that at no time shall the Swing Loan Lender make any Swing Loan to the
extent that, after giving effect to such Swing Loan, the aggregate Tranche A
Outstandings would exceed the Maximum Tranche A Credit.  Each Swing Loan shall
be a Base Rate Loan and must be repaid in full upon any borrowing hereunder and
shall in any event mature no later than the Revolving Credit Termination
 
 
37

--------------------------------------------------------------------------------


 
 
Date.  Within the limits set forth in the first sentence of this clause (a),
amounts of Swing Loans repaid may be reborrowed under this clause (a).
 
(b)  In order to request a Swing Loan, the Borrower shall telecopy (or forward
by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request), setting forth the requested amount and date of such Swing Loan (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
1:00 p.m. (New York time) on the day of the proposed borrowing.  The
Administrative Agent shall promptly notify the Swing Loan Lender of the details
of the requested Swing Loan.  Subject to the terms of this Agreement, the Swing
Loan Lender may make a Swing Loan available to the Administrative Agent and, in
turn, the Administrative Agent shall make such amounts available to the Borrower
on the date of the relevant Swing Loan Request. The Swing Loan Lender shall not
make any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent (including at the request
of any Lender) that one or more of the conditions precedent contained in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall not
on such date be satisfied, and ending when such conditions are satisfied.  The
Swing Loan Lender shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the making of any Swing Loan.
 
(c)  The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on Thursday of each week (or if such day is not a
Business Day, the next succeeding Business Day), of the aggregate principal
amount of its Swing Loans then outstanding, and each Tranche A Lender shall pay
its Ratable Portion of such amount to the Administrative Agent, for the account
of the Swing Loan Lender, in the manner provided in clause (e) below.
 
(d)  The Swing Loan Lender may demand at any time that each Tranche A Lender pay
to the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (e) below, such Tranche A Lender’s Ratable Portion of
all or a portion of the outstanding Swing Loans, which demand shall be made
through the Administrative Agent, shall be in writing and shall specify the
outstanding principal amount of Swing Loans demanded to be paid.
 
(e)  The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each Tranche
A Lender on the day such notice or such demand is received by the Administrative
Agent (except that any such notice or demand received by the Administrative
Agent after 2:00 p.m. (New York time) on any Business Day or any such notice or
demand received on a day that is not a Business Day shall not be required to be
forwarded to the Tranche A Lenders by the Administrative Agent until the next
succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Tranche A Lender’s Ratable
Portion of the aggregate principal amount of the Swing Loans stated to be
outstanding in such notice or demanded to be paid pursuant to such demand, and,
notwithstanding whether or not the conditions precedent set forth in Sections
3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1 (The
Revolving Credit Commitments) shall have been satisfied (which conditions
precedent the
 
 
38

--------------------------------------------------------------------------------


 
 
Lenders hereby irrevocably waive for purposes of this clause (e)), each Tranche
A Lender shall, before 11:00 a.m. (New York time) on the Business Day next
succeeding the date of such Lender’s receipt of such notice or demand, make
available to the Administrative Agent, in immediately available funds, for the
account of the Swing Loan Lender, the amount specified in such statement.  Upon
such payment by a Tranche A Lender, such Tranche A Lender shall, except as
provided in clause (f) below, be deemed to have made a Tranche A Loan to the
Borrower.  The Administrative Agent shall use such funds to repay the Swing
Loans to the Swing Loan Lender.  To the extent that any Tranche A Lender fails
to make such payment available to the Administrative Agent for the account of
the Swing Loan Lender, the Borrower shall repay such Swing Loan on demand.
 
(f)  Upon the occurrence of a Default under Section 7.1(f) (Events of Default),
each Tranche A Lender shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be repaid by such Tranche
A Lender pursuant to clause (e) above, which participation shall be in a
principal amount equal to such Tranche A Lender’s Ratable Portion of such Swing
Loan, by paying to the Swing Loan Lender on the date on which such Tranche A
Lender would otherwise have been required to make a payment in respect of such
Swing Loan pursuant to clause (e) above, in immediately available funds, an
amount equal to such Lender’s Ratable Portion of such Swing Loan.  If all or
part of such amount is not in fact made available by such Tranche A Lender to
the Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Tranche A Lender together
with interest accrued from such date at the Federal Funds Rate for the first
Business Day after such payment was due and thereafter at the rate of interest
then applicable to Base Rate Loans.
 
(g)  From and after the date on which any Tranche A Lender (i) is deemed to have
made a Tranche A Loan pursuant to clause (e) above with respect to any Swing
Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Tranche A Lender such Tranche A Lender’s Ratable Portion of all payments of
principal of and interest received by the Swing Loan Lender on account of such
Swing Loan other than those received from a Lender pursuant to clause (e) or (f)
above.
 
Section 2.4  Letters of Credit
 
(a)  On the terms and subject to the conditions contained in this Agreement, (x)
all outstanding “Letters of Credit” under and as defined in the Existing Credit
Agreement shall, on the Effective Date, be deemed to be Letters of Credit
hereunder and (y) each Issuer agrees to Issue at the request of the Borrower and
for the account of the Borrower one or more Letters of Credit from time to time
on any Business Day during the period commencing on the Effective Date and
ending on the earlier of the Revolving Credit Termination Date and 30 days prior
to the Scheduled Termination Date; provided, however, that no Issuer shall be
under any obligation to Issue (and, upon the occurrence of any of the events
described in clauses (ii), (iii), (iv), (v) and (vi)(A) below, shall not Issue)
any Letter of Credit upon the occurrence of any of the following:
 
(i)  any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
 
 
39

--------------------------------------------------------------------------------


 
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Initial Closing Date or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
Initial Closing Date and that such Issuer in good faith deems material to it;
 
(ii)  such Issuer shall have received any written notice of the type described
in clause (d) below;
 
(iii)  after giving effect to the Issuance of such Letter of Credit, the
aggregate Tranche A Outstandings would exceed the Maximum Tranche A Credit at
such time;
 
(iv)  after giving effect to the Issuance of such Letter of Credit, the sum of
(A)  the Letter of Credit Undrawn Amounts at such time and (B)  the
Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;
 
(v)  such Letter of Credit is requested to be denominated in any currency other
than Dollars; or
 
(vi)  (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit.
 
None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.
 
(b)  In no event shall (i) any Letter of Credit be issued within 30 days of the
Scheduled Termination Date or (ii) the expiration date of any Letter of Credit
be more than one year after the date of issuance thereof; provided, however,
that any Letter of Credit with a term less than or equal to one year may provide
for the renewal thereof for additional periods less than or equal to one year,
as long as, on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal; and provided, further, that, for any Letter of Credit
having an expiration date after the Scheduled Termination Date, the Borrower
agrees to deliver to the Administrative Agent on or prior to the Scheduled
Termination Date a letter of credit or letters of credit in form and substance
acceptable to the Administrative Agent and the applicable Issuer and issued by a
bank acceptable to the Administrative Agent and the applicable Issuer, in each
case in their sole discretion, and/or cash collateral in an amount equal to 105%
of the maximum drawable amount of any such Letter of Credit.
 
 
40

--------------------------------------------------------------------------------


 
(c)  In connection with the Issuance of each Letter of Credit, the Borrower
shall give the relevant Issuer and the Administrative Agent at least two
Business Days’ prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”).  Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the face amount of the Letter
of Credit requested (which shall not be less than $100,000), the date of
Issuance of such requested Letter of Credit, the date on which such Letter of
Credit is to expire (which date shall be a Business Day) and, in the case of an
issuance, the Person for whose benefit the requested Letter of Credit is to be
issued.  Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.
 
(d)  Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices.  No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Lender that one or more of the conditions precedent contained in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
clause (a) above (other than those conditions set forth in clauses (a)(i),
(a)(vi)(B) and (C) above and, to the extent such clause relates to fees owing to
the Issuer of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above)
are not on such date satisfied or duly waived and ending when such conditions
are satisfied or duly waived.  No Issuer shall otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
satisfied in connection with the Issuance of any Letter of Credit.
 
(e)  The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder.  In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.
 
(f)  Each Issuer shall comply with the following:
 
(i)  give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy or
electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Tranche A Lender);
 
(ii)  upon the request of any Tranche A Lender, furnish to such Tranche A Lender
copies of any Letter of Credit Reimbursement Agreement to which such Issuer is a
party and such other documentation as may reasonably be requested by such
Tranche A Lender; and
 
 
41

--------------------------------------------------------------------------------


 
(iii)  no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Tranche A Lender requesting the same) and the Borrower
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations,
in each case outstanding at the end of each month, and any information requested
by the Borrower or the Administrative Agent relating thereto.
 
(g)  Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Tranche A Lender, and each Tranche A
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from such Issuer, without recourse or warranty, an undivided interest
and participation, to the extent of such Tranche A Lender’s Ratable Portion, in
such Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.
 
(h)  The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person.  In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuer shall promptly notify the Administrative Agent, which shall promptly
notify each Tranche A Lender of such failure, and each Tranche A Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Tranche A Lender’s Ratable Portion of such
payment in immediately available Dollars.  If the Administrative Agent so
notifies such Tranche A Lender prior to 11:00 a.m. (New York time) on any
Business Day, such Tranche A Lender shall make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of the amount of such
payment on such Business Day in immediately available funds.  Upon such payment
by a Tranche A Lender, such Tranche A Lender shall, except during the
continuance of a Default or Event of Default under Section 7.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Tranche A Lenders hereby
irrevocably waive for purposes of this clause (h)), be deemed to have made a
Tranche A Loan to the Borrower in the principal amount of such
payment.  Whenever any Issuer receives from the Borrower a payment of a
 
 
42

--------------------------------------------------------------------------------


 
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Tranche A Lender pursuant to this
clause (h), such Issuer shall pay over to the Administrative Agent any amount
received in excess of such Reimbursement Obligation and, upon receipt of such
amount, the Administrative Agent shall promptly pay over to each Lender, in
immediately available funds, an amount equal to such Tranche A Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Tranche A Lenders have paid in respect of such
Reimbursement Obligation.
 
(i)  If and to the extent such Tranche A Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Tranche A Lender agrees to pay to the Administrative Agent for the account of
such Issuer forthwith on demand any such unpaid amount together with interest
thereon, for the first Business Day after payment was first due at the Federal
Funds Rate and, thereafter, until such amount is repaid to the Administrative
Agent for the account of such Issuer, at a rate per annum equal to the rate
applicable to Base Rate Loans under the Facility.
 
(j)  The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Tranche A Lenders to make payments to the Administrative
Agent for the account of the Issuers with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, including the occurrence of any Default or Event of Default, and
irrespective of any of the following:
 
(i)  any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
 
(ii)  any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
 
(iii)  the existence of any claim, set off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Tranche A Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
 
(iv)  any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(v)  payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and
 
(vi)  any other act or omission to act or delay of any kind of the Issuer, the
Tranche A Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that
 
 
43

--------------------------------------------------------------------------------


 
 
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Tranche A Lender.  In determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, the Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
 
Section 2.5  Reduction and Termination of the Revolving Credit Commitments
 
(a)  The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the Tranche A Commitments; provided, that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Tranche A Loans made on the effective date thereof, the
Tranche A Outstandings would exceed the Maximum Tranche A Credit.  Any such
reduction shall be in an amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof; provided, however, that unless the
Tranche A Commitments are being terminated in whole, the aggregate Tranche A
Commitments shall not be reduced to an amount less than $30,000,000.  All
outstanding Tranche A Commitments shall terminate on the Revolving Credit
Termination Date.
 
(b)  The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the Tranche A-1 Commitments; provided, that no such termination or
reduction shall be permitted if (i) any Tranche A Commitments remain outstanding
or (ii) after giving effect thereto and to any prepayments of the Tranche A-1
Loans made on the effective date thereof, the aggregate principal amount of
Tranche A-1 Loans then outstanding, would exceed the Maximum Tranche A-1
Credit.  Any such reduction shall be in an amount of not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.  All outstanding Tranche
A-1 Commitments shall terminate on the Revolving Credit Termination Date.
 
 
44

--------------------------------------------------------------------------------


 
Section 2.6  Repayment of Loans
 
The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.
 
Section 2.7  Evidence of Debt
 
(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  In addition, each Lender having sold a participation in any of
its Obligations or having identified a Special Purpose Vehicle as such to the
Administrative Agent, acting as agent of the Borrower solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 9.8 (Notices, Etc.) a record of ownership in which such Lender shall
register by book entry (i) the name and address of each such participant and
Special Purpose Vehicle (and each change thereto, whether by assignment or
otherwise) and (ii) the rights, interest or obligation of each such participant
and Special Purpose Vehicle in any Obligation, in any Revolving Credit
Commitment and in any right to receive payment hereunder.
 
(b)  (i)           The Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain at
its address referred to in Section 9.8 (Notices, Etc.) a record of ownership
(the “Register”) in which the Administrative Agent agrees to register by book
entry the Administrative Agent’s, each Lender’s and each Issuer’s interest in
each Loan, each Letter of Credit and each Reimbursement Obligation, and in the
right to receive any payments hereunder and any assignment of any such interest
or rights.  In addition, the Administrative Agent, acting as agent of the
Borrower solely for this purpose and for tax purposes, shall establish and
maintain accounts in the Register in accordance with its usual practice in which
it shall record (i) the names and addresses of the Lenders and the Issuers, (ii)
the Revolving Credit Commitments of each Lender from time to time, (iii) the
amount of each Loan made and, if a Eurodollar Rate Loan, the Interest Period
applicable thereto, (iv) the amount of any drawn Letters of Credit, (v) the
amount of any principal or interest due and payable, and paid, by the Borrower
to, or for the account of, each Lender hereunder, (vi) the amount that is due
and payable, and paid, by the Borrower to, or for the account of, each Issuer,
including the amount of Letter of Credit Obligations (specifying the amount of
any Reimbursement Obligations) due and payable to an Issuer, and (vii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower, whether such sum constitutes principal or interest (and the type of
Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.
 
(ii)  Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register.  A Revolving Credit Note shall only evidence
the Lender’s or a registered
 
 
45

--------------------------------------------------------------------------------


 
assignee’s right, title and interest in and to the related Loan, and in no event
is any such Revolving Credit Note to be considered a bearer instrument or
obligation.  This Section 2.7(b) and Section 9.2 (Assignments and
Participations) shall be construed so that the Loans and drawn Letters of Credit
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2)(B) and 881(c)(2)(B) of the Code and any related regulations
(or any successor provisions of the Code or such regulations).
 
(c)  The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.  In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement.  The information contained in the Register with
respect to any Lender or Issuer shall be available for inspection by the
Borrower, the Administrative Agent, such Lender or such Issuer at any reasonable
time and from time to time upon reasonable prior notice.
 
(d)  Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing the Revolving Loans of such Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).
 
Section 2.8  Optional Prepayments
 
(a)  The Borrower may prepay the outstanding principal amount of the Tranche A
Loans and Swing Loans in whole or in part at any time; provided, however, that
if any prepayment of any Eurodollar Rate Loan is made by the Borrower other than
on the last day of an Interest Period for such Loan, the Borrower shall also pay
any amount owing pursuant to Section 2.14(e) (Breakage Costs).  Other than
during a Cash Dominion Period, partial prepayments pursuant to this clause (a)
shall be in multiples of $1,000,000 (except that notwithstanding the requirement
of payment in such multiples, any Tranche A Loan (including Swing Loans) may be
paid in its entirety).
 
(b)  So long as no Tranche A Loans or Swing Loans are outstanding, the Borrower
may prepay the outstanding principal amount of the Tranche A-1 Loans in whole or
in part at any time; provided, however, that if any prepayment of any Eurodollar
Rate Loan is made by the Borrower other than on the last day of an Interest
Period for such Loan, the Borrower shall also pay any amount owing pursuant to
Section 2.14(e) (Breakage Costs).  Other than during a Cash Dominion Period,
partial prepayments pursuant to this clause (b) shall be in multiples of
$1,000,000 (except that notwithstanding the requirement of payment in such
multiples, any Tranche A-1 Loan may be paid in its entirety).
 
 
46

--------------------------------------------------------------------------------


 
Section 2.9  Mandatory Prepayments
 
(a)  Upon receipt by the Borrower or any of its Subsidiaries of Net Cash
Proceeds arising from an Asset Sale or Property Loss Event with respect to
Collateral, the Borrower shall immediately prepay the Loans (or provide cash
collateral in respect of Letters of Credit) in an amount equal to 100% of such
Net Cash Proceeds.  Upon receipt by the Borrower or any of its Subsidiaries of
Net Cash Proceeds arising from an Equity Issuance or Debt Issuance, the Borrower
shall immediately prepay the Loans (or provide cash collateral in respect of
Letters of Credit) in an amount equal to 100% of such Net Cash Proceeds.  Any
such mandatory prepayment pursuant to this clause (a) shall be applied in
accordance with clause (b) below.
 
(b)  Subject to (i) the provisions of Section 2.13(g) (Payments and
Computations) and (ii) the provisions of clause (d) below, any prepayments made
by the Borrower required to be applied in accordance with this clause (b)
(excluding any prepayments of the Tranche A-1 Loans required by clause (c)
below) shall be applied as follows: first, to repay the outstanding principal
balance of the Swing Loans until such Swing Loans shall have been repaid in
full; second, to repay the outstanding principal balance of the Tranche A Loans
until such Tranche A Loans shall have been paid in full; third, to provide cash
collateral for any Letter of Credit Obligations in an amount equal to 105% of
such Letter of Credit Obligations in the manner set forth in Section 7.3
(Actions in Respect of Letters of Credit) until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth therein;
provided, however, no cash collateral shall be required to be applied in respect
of any Letter of Credit Obligation unless at the time of the receipt of the
applicable Net Cash Proceeds, a Cash Dominion Period shall be in effect or a
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and fourth, to repay the outstanding principal balance of the
Tranche A-1 Loans until such Tranche A-1 Loans shall have been paid in full.  If
subsequent to providing cash collateral for any Letter of Credit Obligation
pursuant to this clause (b), no Cash Dominion Period shall be in effect and no
Default or Event of Default shall have occurred and be continuing, then such
cash collateral shall be released to the Borrower.  No repayment of Revolving
Loans and Swing Loans required to be made pursuant to this clause (b) shall
result in a permanent reduction of the Revolving Credit Commitments.
 
(c)  If at any time, the aggregate principal amount of Tranche A Outstandings
exceeds the aggregate Maximum Tranche A Credit at such time, the Borrower shall
forthwith prepay the Swing Loans first, and then the Tranche A Loans then
outstanding in an amount equal to such excess.  If any such excess remains after
repayment in full of the aggregate outstanding Swing Loans and Tranche A Loans,
as applicable, the Borrower shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Section 7.3 (Actions in Respect of
Letters of Credit) in an amount equal to 105% of such excess.  Notwithstanding
anything herein to the contrary with respect to the order of payment, if at any
time the aggregate principal amount of Tranche A-1 Outstandings exceeds the
aggregate Maximum Tranche A-1 Credit at such time, the Borrower shall forthwith
prepay the Tranche A-1 Loans then outstanding in an amount equal to such
excess.  If subsequent to making the payments (including the provision of cash
collateral) contemplated by this clause (c), the Maximum Tranche A Credit
exceeds the aggregate principal amount of Tranche A Outstandings at such time
 
 
47

--------------------------------------------------------------------------------


 
and no Default or Event of Default shall have occurred and be continuing, then
any excess cash collateral shall be released to the Borrower.
 
(d)  The Borrower hereby irrevocably waives the right to direct, during a Cash
Dominion Period or if a Default or an Event of Default has occurred and is
continuing, the application of all funds in the Cash Collateral Account and
agrees that the Administrative Agent may and, upon the written direction of the
Requisite Lenders given at any time during such Cash Dominion Period or after
the occurrence and during the continuance of a Default or an Event of Default,
shall (i) deliver a Blockage Notice to each Deposit Account Bank for each
Approved Deposit Account and (ii) except as provided in Section 2.13(g)
(Payments and Computations) and clause (b) above, apply all payments in respect
of any Obligations and all available funds in the Cash Collateral Account on a
daily basis as follows: first, to repay the outstanding principal amount of the
Swing Loans until such Swing Loans have been repaid in full; second, to repay
the outstanding principal balance of the Tranche A Loans until such Tranche A
Loans shall have been repaid in full; third, to provide cash collateral for any
Letter of Credit Obligations in an amount equal to 105% of such Letter of Credit
Obligations in the manner set forth in Section 7.3 (Actions in Respect of
Letters of Credit) until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth therein, fourth, to repay the
outstanding principal balance of the Tranche A-1 Loans until such Tranche A-1
Loans shall have been repaid in full; and fifth to any other Obligation then due
and payable.  The Administrative Agent agrees so to apply such funds and the
Borrower consents to such application.  Notwithstanding the foregoing, unless a
Cash Dominion Period is in effect or a Default or Event of Default has occurred
and is continuing, any funds on deposit in the Cash Collateral Account may be
paid at the written direction of the Borrower (or, in the absence of such
direction, to the Borrower or another Person lawfully entitled thereto);
provided, however, that in the event the Revolving Credit Outstandings exceed
$40,000,000 at any time, all available funds in excess of $20,000,000 in the
Cash Collateral Account or in any Approved Deposit Account or Control Account
shall be applied on a daily basis as provided in first through fourth above
(and, if in an Approved Deposit Account or Control Account, the Borrower shall
cause such excess to be delivered to the Administrative Agent for application).
 
Section 2.10  Interest
 
(a)  Rate of Interest.  All Loans and the outstanding amount of all other
Obligations (other than pursuant to Hedging Contracts that are Loan Documents,
to the extent such Hedging Contracts provide for the accrual of interest on
unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:
 
(i)  with respect to the Tranche A Facility, (A) if a Base Rate Loan or such
other Obligation, at a rate per annum equal to the sum of (x) the Base Rate as
in effect from time to time and (y) the Applicable Margin for Base Rate Loans
that are Tranche A Loans; and (B) if a Eurodollar Rate Loan, at a rate per annum
equal to the sum of (x) the Eurodollar Rate determined for the applicable
Interest Period and (y) the Applicable Margin for Tranche A Loans in effect from
time to time during such Eurodollar Interest Period.
 
48

--------------------------------------------------------------------------------


 
(ii)  with respect to the Tranche A-1 Facility, (A) if a Base Rate Loan, at a
rate per annum equal to the sum of (x) the Base Rate as in effect from time to
time and (y) the Applicable Margin for Base Rate Loans that are Tranche A-1
Loans; and (B) if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (x) the Eurodollar Rate determined for the applicable Interest Period and
(y) the Applicable Margin for Tranche A-1 Loans in effect from time to time
during such Eurodollar Interest Period.
 
(b)  Interest Payments.  (i) Interest accrued on each Base Rate Loan (other than
Swing Loans) shall be payable in arrears (A) on the first Business Day of each
calendar month, commencing on the first such day following the making of such
Base Rate Loan and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on
Swing Loans shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, (iii) interest accrued on each Eurodollar
Rate Loan shall be payable in arrears (A) on the last day of each Interest
Period applicable to such Loan and, if such Interest Period has a duration of
more than one month, on the first Business Day of each calendar month during
such Interest Period, (B) upon the payment or prepayment thereof in full or in
part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurodollar Rate Loan and (iv) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).
 
(c)  Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest otherwise applicable to such
Loans or other Obligations from time to time.  Such interest shall be payable on
the date that would otherwise be applicable to such interest pursuant to
clause (b) above or otherwise on demand.
 
Section 2.11  Conversion/Continuation Option
 
(a)  The Borrower may elect (i) at any time on any Business Day, to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Loans for
each Interest Period must be in the amount of at least $ 3,000,000 or an
integral multiple of $1,000,000 in excess thereof.  Each conversion or
continuation shall be allocated among the Tranche A Loans or Tranche A-1 Loans,
as applicable, of each Lender in accordance with such Lender’s Ratable
Portion.  Each such election shall be in substantially the form of Exhibit F
(Form of Notice of Conversion or Continuation) (a “Notice of Conversion or
Continuation”) and shall be made by giving the Administrative Agent at least
three Business Days’ prior written notice specifying (A) the amount and type of
Revolving Loan being converted or continued, (B) in the case of a conversion to
or a continuation of Eurodollar Rate Loans, the applicable Interest Period and
(C) in the case of a conversion, the date of such conversion.
 
49

--------------------------------------------------------------------------------


 
(b)  The Administrative Agent shall promptly notify each Lender of its receipt
of a Notice of Conversion or Continuation and of the options selected
therein.  Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans).  If, within the time
period required under the terms of this Section 2.11, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurodollar Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans shall be automatically
converted to Base Rate Loans.  Each Notice of Conversion or Continuation shall
be irrevocable.
 
Section 2.12  Fees
 
(a)  Unused Commitment Fee.  The Borrower agrees to pay in immediately available
Dollars: (a) to each Tranche A Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment of such Tranche A Lender exceeds
such Tranche A Lender’s Ratable Portion of the sum of (i) the aggregate
outstanding principal amount of Tranche A Loans and (ii) the outstanding amount
of the aggregate Letter of Credit Obligations (the “Unused Tranche A Commitment
Fee”) from the Effective Date through the Revolving Credit Termination Date at
0.375% per annum, payable in arrears (A) on the first Business Day of each
calendar month, commencing on the first such Business Day following the
Effective Date and (B) on the Revolving Credit Termination Date and (b) to each
Tranche A-1 Lender a commitment fee on the actual daily amount by which the
Revolving Credit Commitment of such Tranche A-1 Lender exceeds such Tranche A-1
Lender’s Ratable Portion of the aggregate outstanding principal amount of
Tranche A-1 Loans (the “Unused Tranche A-1 Commitment Fee”) from the Effective
Date through the Revolving Credit Termination Date at 0.375% per annum, payable
in arrears (i) on the first Business Day of each calendar month, commencing on
the first such Business Day following the Effective Date and (ii) on the
Revolving Credit Termination Date.
 
(b)  Effective Date Commitment Fee. The Borrower agrees to pay in immediately
available Dollars to each Lender an upfront commitment fee equal to 0.15% of the
aggregate amount of each such Lender’s Ratable Portion of the Revolving Credit
Commitments at the Effective Date (the “Effective Date Commitment Fee”), payable
on the Effective Date.
 
(c)  Debt Swap Commitment Fee. The Borrower agrees to pay in immediately
available Dollars to each Lender a fee equal to 0.85% of the aggregate amount of
each such Lender’s Ratable Portion of the Revolving Credit Commitments at the
Effective Date (the “Debt Swap Commitment Fee”), payable on the date upon which
the Debt Swap is consummated.
 
(d)  Letter of Credit Fees.  The Borrower agrees to pay the following amounts
with respect to Letters of Credit issued by any Issuer:
 
50

--------------------------------------------------------------------------------


 
(i)  to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.25% per annum of the maximum undrawn face amount of such Letter
of Credit, payable in arrears (A) on the first Business Day of each calendar
month, commencing on the first such Business Day following the issuance of such
Letter of Credit and (B) on the Revolving Credit Termination Date;
 
(ii)  to the Administrative Agent for the ratable benefit of the Tranche A
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Eurodollar Rate Loans that are
Tranche A Loans on the maximum undrawn face amount of such Letter of Credit,
payable in arrears (A) on the first Business Day of each calendar month,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that during the continuance of an Event of Default, such fee shall be increased
by two percent per annum (instead of, and not in addition to, any increase
pursuant to Section 2.10(c) (Interest) and shall be payable on demand; and
 
(iii)  to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.
 
(e)  Additional Fees.  The Borrower has agreed to pay to the Administrative
Agent and the Arranger additional fees, the amount and dates of payment of which
are embodied in the Fee Letter and the Supplemental Fee Letter.
 
Section 2.13  Payments and Computations
 
(a)  The Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York time) on the day when due, in
Dollars to the Administrative Agent at its address referred to in Section 9.8
(Notices, Etc.) in immediately available funds without set-off or
counterclaim.  The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the Lenders, in accordance with the application of payments
set forth in clause (f) or (g) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or
Section 2.14(c) or (d) (Special Provisions Governing Eurodollar Rate Loans)
shall be paid only to the affected Lender or Lenders and amounts payable with
respect to Swing Loans shall be paid only to the Swing Loan Lender.  Payments
received by the Administrative Agent after 11:00 a.m. (New York time) shall be
deemed to be received on the next Business Day.
 
(b)  All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days (or 365/366 days in the
case of Obligations bearing interest at the Base Rate), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable.  Each
determination by the Administrative Agent of a rate
 
 
51

--------------------------------------------------------------------------------


 
 
of interest hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
(c)  Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in Dollars.
 
(d)  Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day.  All
repayments of any Revolving Loans under either Facility shall be applied as
follows: first, to repay such Loans outstanding as Base Rate Loans and then, to
repay such Loans outstanding as Eurodollar Rate Loans, with those Eurodollar
Rate Loans having earlier expiring Eurodollar Interest Periods being repaid
prior to those having later expiring Eurodollar Interest Periods.
 
(e)  Unless the Administrative Agent shall have received notice from the
Borrower to the Lenders prior to the date on which any payment is due hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent that the
Borrower shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon (at the Federal
Funds Rate for the first Business Day and thereafter at the rate applicable to
Base Rate Loans) for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent.
 
(f)  Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.9(b) or (d) (Mandatory Prepayments)),
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrower shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans under either Facility
that the Administrative Agent may have advanced pursuant to the express
provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower; second, to repay the outstanding principal amount of the Swing Loans
until such Swing Loans have been repaid in full; third, to repay the outstanding
principal balance of the Tranche A Loans until such Tranche A Loans shall have
been repaid in full; fourth, to repay the outstanding principal balance of the
Tranche A-1 Loans until such Tranche A-1 Loans shall have been repaid in full;
and fifth to any other Obligation then due and payable.  Payments in respect of
Swing Loans received by the Administrative Agent shall be distributed to the
Swing Loan Lender; payments in respect of Revolving Loans under any Facility
received by the Administrative Agent shall be distributed to each Lender in
accordance with such Lender’s Ratable Portion of such Facility; and all payments
of fees and all other
 
 
52

--------------------------------------------------------------------------------


 
payments in respect of any other Obligation shall be allocated among such of the
Lenders and Issuers as are entitled thereto and, for such payments allocated to
the Lenders, in proportion to their respective Ratable Portions of such
Facility.
 
(g)  The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, notwithstanding the provisions of clauses (b) and (d)
of Section 2.9 (Mandatory Prepayments) and clause (f) above, the Administrative
Agent (A) may, upon the written direction of the Requisite Lenders or (B) shall,
upon the acceleration of the Obligations pursuant to Section 7.2 (Remedies), to
the extent not already delivered, deliver a Blockage Notice to each Deposit
Account Bank for each Approved Deposit Account and apply all payments in respect
of any Obligations and all funds on deposit in any Cash Collateral Account and
all other proceeds of Collateral in the following order:
 
(i)  first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
 
(ii)  second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due the Agents and in respect of Cash
Management Obligations then due to the Administrative Agent arising solely in
connection with any deposit account or other depository arrangement provided by
the Administrative Agent in connection with the Loan Documents;
 
(iii)  third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;
 
(iv)  fourth, to pay Secured Obligations in respect of any fees then due to the
Agents, the Lenders and the Issuers;
 
(v)  fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;
 
(vi)  sixth, to pay or prepay principal amounts on the Tranche A Loans and
Reimbursement Obligations, to provide cash collateral for outstanding Letter of
Credit Undrawn Amounts in the manner described in Section 7.3 (Actions in
Respect of Letters of Credit), and to pay amounts owing with respect to Hedging
Contracts to the extent of any Secured Hedging Reserve applicable thereto,
ratably to the aggregate principal amount of such Loans, Reimbursement
Obligations and Letter of Credit Undrawn Amounts and Obligations owing with
respect to such Hedging Contracts to the extent of such Secured Hedging Reserve;
 
(vii)  seventh, to pay or prepay principal amounts on the Tranche A-1 Loans;
 
(viii)  eighth, to the ratable payment of all other Secured Obligations; and
 
 
53

--------------------------------------------------------------------------------


 
(ix)  ninth, any balance remaining after the payment in full in cash of amounts
owing pursuant to clauses first  through seventh above shall be paid over to the
Borrower or to whomever may be lawfully entitled to receive the same;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) above the available
funds being applied with respect to any such Secured Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Secured Obligation ratably, based on the proportion of the Administrative
Agent’s and each Lender’s or Issuer’s interest in the aggregate outstanding
Secured Obligations described in such clauses; provided, however, that payments
that would otherwise be allocated to the Tranche A Lenders shall be allocated
first to repay Protective Advances and Swing Loans prorata until such Protective
Advances and Swing Loans are paid in full and then to repay the Tranche A
Loans.  The order of priority set forth in clauses (i), (ii), (iii), (iv), (v),
(vi),(vii) and (viii) above may at any time and from time to time be changed by
the agreement of all of the Lenders without necessity of notice to or consent of
or approval by the Borrower, any Secured Party that is not a Lender or Issuer or
by any other Person that is not a Lender or Issuer.  The order of priority set
forth in clauses (i), (ii), (iii) and (iv) above may be changed only with the
prior written consent of the Administrative Agent in addition to that of all of
the Lenders.
 
(h)  At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans and Protective Advances may be paid
from the proceeds of Swing Loans or Revolving Loans.  The Borrower hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Lenders to make such Revolving Loans
pursuant to Section 2.2(a) (Borrowing Procedures) from time to time in the
amounts of any and all principal payable with respect to the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums payable in
respect of the Revolving Loans and Protective Advances, and further authorizes
the Administrative Agent to give the Lenders notice of any borrowing with
respect to such Swing Loans and Revolving Loans and to distribute the proceeds
of such Swing Loans and Revolving Loans to pay such amounts.  The Borrower
agrees that all such Swing Loans and Revolving Loans so made shall be deemed to
have been requested by it (irrespective of the satisfaction of the conditions in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), which
conditions the Lenders irrevocably waive for purposes of this clause (h)) and
directs that all proceeds thereof shall be used to pay such amounts.
 
Section 2.14  Special Provisions Governing Eurodollar Rate Loans
 
(a)  Determination of Interest Rate
 
The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.”  The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.
 
 
54

--------------------------------------------------------------------------------


 
(b)  Interest Rate Unascertainable, Inadequate or Unfair
 
In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.
 
(c)  Increased Costs
 
If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), shall
have the effect of increasing the cost to such Lender of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
 
(d)  Illegality
 
Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the Initial Closing Date
shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate
Loan.  If, at any time after a Lender gives notice under this clause (d), such
Lender determines that it may lawfully make Eurodollar Rate Loans, such Lender
shall promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender.  The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.
 
55

--------------------------------------------------------------------------------


 
(e)  Breakage Costs
 
In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon demand,
for all losses, expenses and liabilities (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may sustain (i) if for any reason (other than solely by reason
of such Lender being a Non-Funding Lender) a proposed Borrowing, conversion into
or continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.9(a),(b) or (c) (Mandatory Prepayments) but
excluding pursuant to Section 2.9(d)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above or (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  The
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Lender, absent manifest error.
 
Section 2.15  Capital Adequacy
 
If at any time any Lender determines that (a) the adoption of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order after the Initial Closing Date regarding capital adequacy, (b) compliance
with any such law, treaty, rule, regulation or order or (c) compliance with any
guideline or request or directive from any central bank or other Governmental
Authority (whether or not having the force of law) shall have the effect of
reducing the rate of return on such Lender’s (or any corporation controlling
such Lender’s) capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change, compliance
or interpretation, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction.  A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error.
 
Section 2.16  Taxes
 
(a)  Except as otherwise provided in this Section 2.16, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net income, and franchise taxes imposed on it,
and similar taxes imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, such Issuer or the Administrative
Agent (as the case may be) is organized and (B) any U.S. withholding
 
 
56

--------------------------------------------------------------------------------


 
taxes payable with respect to payments under the Loan Documents under laws
(including any statute, treaty or regulation) in effect on the Effective Date
(or, in the case of (x) an Eligible Assignee, the date of the Assignment and
Acceptance, (y) a successor Administrative Agent, the date of the appointment of
such Administrative Agent, and (z) a successor Issuer, the date such Issuer
becomes an Issuer) applicable to such Lender, such Issuer or the Administrative
Agent, as the case may be, but not excluding any U.S. withholding taxes payable
as a result of any change in such laws occurring after the Effective Date (or
the date of such Assignment and Acceptance or the date of such appointment of
such Administrative Agent or the date such Issuer becomes an Issuer) and (ii) in
the case of each Lender or each Issuer, taxes measured by its net income and
franchise taxes imposed on it as a result of a present or former connection
between such Lender or such Issuer (as the case may be) and the jurisdiction of
the Governmental Authority imposing such tax or any taxing authority thereof or
therein (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document to any Lender, any Issuer or the Administrative
Agent (w) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16), such Lender, such Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (x) the relevant Loan
Party shall make such deductions, (y) the relevant Loan Party shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (z) the relevant Loan Party shall deliver to
the Administrative Agent evidence of such payment.
 
(b)  In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).
 
(c)  Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.16) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date such
Lender, such Issuer or the Administrative Agent (as the case may be) makes
written demand therefor.
 
(d)  Within 30 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.8 (Notices, Etc.), the original or a certified
copy of a receipt evidencing payment thereof.
 
(e)  Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such
 
57

--------------------------------------------------------------------------------


 
 
Loan Party contained in this Section 2.16 shall survive the payment in full of
the Obligations.
 
(f)  Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall (v) on or prior to the Effective Date in the case of each Non-U.S.
Lender that is a signatory hereto, (w) on or prior to the date of the Assignment
and Acceptance pursuant to which such Non-U.S. Lender becomes a Lender, on or
prior to the date a successor Issuer becomes an Issuer or on or prior to the
date a successor Administrative Agent becomes the Administrative Agent, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it to the Borrower and the
Administrative Agent, and (z) from time to time thereafter if requested by the
Borrower or the Administrative Agent, provide the Administrative Agent and the
Borrower with two completed originals of each of the following, as applicable:
 
(i)  (A) Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form, (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form, (C) in the
case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of
the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form or (D) any other applicable
form, certificate or document prescribed by the IRS certifying as to such
Non-U.S. Lender’s entitlement to such exemption from U.S. withholding tax or
reduced rate with respect to all payments to be made to such Non-U.S. Lender
under the Loan Documents.  Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender are not subject to U.S.
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Loan Parties and the Administrative Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
 
(ii)  Each U.S. Lender shall (v) on or prior to the Effective Date in the case
of each U.S. Lender that is a signatory hereto, (w) on the date of the
Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender,
on or prior to the date a successor Issuer becomes an Issuer or on or prior to
the date a successor Administrative Agent becomes the Administrative Agent
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it to
the Borrower and the Administrative Agent and (z) from time to time if requested
by the Borrower or the Administrative Agent, provide the Administrative Agent
and the Borrower with two completed originals of Form W-9 (certifying that such
U.S. Lender is entitled to an exemption from U.S. backup withholding tax) or any
successor form.  Solely for purposes of this Section 2.16(f), a U.S. Lender
shall not include a Lender, an Issuer or an Administrative Agent that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation section 1.6049-4(c)(1)(ii).
 
58

--------------------------------------------------------------------------------


 
 
(g)  Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
 
Section 2.17  Substitution of Lenders
 
(a)  In the event that (i)(A) any Lender makes a claim under Section 2.14(c)
(Increased Costs) or 2.15 (Capital Adequacy), (B) it becomes illegal for any
Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.14(d) (Illegality), (C) any Loan
Party is required to make any payment pursuant to Section 2.16 (Taxes) that is
attributable to a particular Lender or (D) any Lender becomes a Non-Funding
Lender, (ii) in the case of clause (i)(A) above, as a consequence of increased
costs in respect of which such claim is made, the effective rate of interest
payable to such Lender under this Agreement with respect to its Loans materially
exceeds the effective average annual rate of interest payable to the Requisite
Lenders under this Agreement and (iii) in the case of clause (i)(A), (B) and (C)
above, Lenders holding at least 75% of the Revolving Credit Commitments are not
subject to such increased costs or illegality, payment or proceedings (any such
Lender, an “Affected Lender”), the Borrower may substitute any Lender and, if
reasonably acceptable to the Administrative Agent, any other Eligible Assignee
(a “Substitute Institution”) for such Affected Lender hereunder, after delivery
of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution.
 
(b)  If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents, and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which, pursuant to Section 9.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed
obligations).  Such purchase and sale (and the corresponding assignment of all
rights and claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, together with any other Obligations owing to it,
(ii) the receipt by the Administrative Agent of an agreement in form and
substance satisfactory to it and the Borrower whereby the Substitute Institution
shall agree to be bound by the terms hereof and (iii) the payment in full to the
Affected Lender in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date.  Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit
 
 
59

--------------------------------------------------------------------------------


 
Commitment assumed by it and such Revolving Credit Commitment of the Affected
Lender shall be terminated; provided, however, that all indemnities under the
Loan Documents shall continue in favor of such Affected Lender.
 
(c)  Each Lender agrees that, if it becomes an Affected Lender and its rights
and claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any
Revolving Credit Note (if such Loans are evidenced by a Revolving Credit Note)
evidencing the Loans subject to such Assignment and Acceptance; provided,
however, that the failure of any Affected Lender to execute an Assignment and
Acceptance shall not render such assignment invalid.
 
Section 2.18  Maximum Revolving Credit Outstandings
 
Notwithstanding anything in this Agreement to the contrary, prior to the
consummation of the Debt Swap, the Revolving Credit Outstandings shall not
exceed $95,000,000 without the prior written consent of the Requisite Lenders.
 
ARTICLE III
 
Conditions to Loans and Letters of Credit
 
Section 3.1  Conditions Precedent to Effectiveness
 
The effectiveness of this Agreement and the amendment and restatement of the
Existing Credit Agreement, and the obligation of each Lender to make the Loans
requested to be made by it on the Effective Date, are subject to the
satisfaction or due waiver in accordance with Section 9.1 (Amendments, Waivers,
Etc.) of each of the following conditions precedent (the date on which all of
such conditions precedent shall have been satisfied or duly waived, the
“Effective Date”):
 
(a)  Certain Documents.  The Administrative Agent shall have received on or
prior to the Effective Date each of the following, each dated the Effective
Date, to the extent not delivered in connection with the Existing Credit
Agreement unless otherwise requested by the Agents, in form and substance
satisfactory to the Agents and in sufficient copies for each Lender:
 
(i)  this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Revolving Credit Note of the
Borrower conforming to the requirements set forth herein;
 
(ii)  the Reaffirmation Agreement, duly executed by the Borrower and each
Guarantor party thereto, together with, to the extent not delivered in
connection with the Existing Credit Agreement unless otherwise requested by the
Administrative Agent, each of the following:
 
(A)  evidence satisfactory to the Agents that, upon the filing and recording of
instruments delivered on the Initial Closing Date or the Effective Date, as
applicable, the Administrative Agent (for the benefit of the
 
 
60

--------------------------------------------------------------------------------


 
Secured Parties) shall have a valid and perfected first priority security
interest in the Collateral, including (x) such documents duly executed by each
Loan Party as the Administrative Agent may request with respect to the
perfection of its security interests in the Collateral (including financing
statements under the UCC, patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office or the Copyright
Office, as the case may be, and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the Security
Agreement) and (y) copies of UCC search reports as of a recent date prior to the
Effective Date listing all effective financing statements that name any Loan
Party as debtor, together with copies of such financing statements, none of
which shall cover the Collateral, except for those that shall be terminated on
the Effective Date or are otherwise permitted hereunder;
 
(B)  all Deposit Account Control Agreements, duly executed by the corresponding
Deposit Account Bank and Loan Party, that, in the reasonable judgment of the
Administrative Agent, shall be required for the Loan Parties to comply with
Section 5.11 (Control Accounts; Approved Deposit Accounts); and
 
(C)  (1) Securities Account Control Agreements duly executed by the appropriate
Loan Party and all “securities intermediaries” (as defined in the UCC) with
respect to all Securities Accounts and securities entitlements of the Borrower
and each Guarantor that, in the reasonable judgment of the Administrative Agent,
shall be required for the Loan Parties to comply with Section 5.11 (Control
Accounts; Approved Deposit Accounts) and (2) commodity account control
agreements duly executed by the appropriate Loan Party and all “commodities
intermediaries” (as defined in the UCC) with respect to all commodities
contracts and commodities accounts held by the Borrower and each Guarantor;
 
(iii)  a favorable opinion of (A) Davis Polk & Wardwell, counsel to the Loan
Parties, in substantially the form of Exhibit G (Form of Opinion of Counsel for
the Loan Parties), addressed to the Agents, the Lenders and the Issuers,  (B)
local counsel to the Loan Parties, addressed to the Agents, the Lenders and the
Issuers and addressing such other matters as any Lender through the
Administrative Agent may reasonably request;
 
(iv)  a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date prior to
the Effective Date by the Secretary of State of the state of organization of
such Loan Party, together with certificates of such official attesting to the
good standing of each such Loan Party;
 
(v)  a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s Board of
 
 
61

--------------------------------------------------------------------------------


 
Directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and (D) that there have been no changes in the
certificate of incorporation (or equivalent Constituent Document) of such Loan
Party from the certificate of incorporation (or equivalent Constituent Document)
delivered pursuant to clause (iv) above;
 
(vi)  a certificate of a Responsible Officer to the effect that (A) the
condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
Letter of Credit) has been satisfied, (B) no litigation has been commenced
against any Loan Party or any of its Subsidiaries that would have a Material
Adverse Effect;
 
(vii)  evidence satisfactory to the Agents that the insurance policies required
by Section 5.3 (Maintenance of Property; Insurance) and any Collateral Document
are in full force and effect as of the Effective Date, together with, unless
otherwise agreed by the Agents, endorsements naming the Administrative Agent, on
behalf of the Secured Parties, as an additional insured or loss payee under all
insurance policies to be maintained with respect to the Collateral of the
Borrower and each other Loan Party; and
 
(viii)  such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.
 
(b)  Cash Management.  The Administrative Agent shall have received evidence
that, as of the Effective Date, the procedures with respect to cash management
required by the Collateral Documents have been established and are currently
being maintained by each Loan Party, together with copies of all executed
lockbox agreements and Deposit Account Control Agreements executed by such Loan
Party in connection therewith.
 
(c)  Fee and Expenses Paid.  There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders, and the
Syndication Agent, as applicable, all fees and expenses (including reasonable
fees and expenses of counsel) due and payable on or before the Effective Date
(including all such fees described in the Fee Letter and the Supplemental Fee
Letter), in each case to the extent invoiced prior to 12:00 noon (New York time)
on the Effective Date.
 
(d)  Consent to Credit Agreement.  (i) The Agents shall have received evidence
satisfactory to them that the Borrower shall have obtained the consents
necessary under the Existing Subordinated Note Indenture to permit the
extensions of credit under this Agreement and (ii) the Administrative Agent
shall have received (in a form and substance satisfactory to the Agents) true
and correct copies, certified as to authenticity by the Borrower, of the consent
document with respect thereto.
 
(e)  Forbearance Agreement.  The Administrative Agent shall have received (in a
form and substance satisfactory to the Agents, it being understood and agreed
that the Forbearance Agreement dated as of January 16, 2008 among, inter alia,
the Borrower and certain holders of the Existing Subordinated Notes and the
Existing Senior Secured Notes, as amended by an amendment thereto in the form
delivered to the
 
 
62

--------------------------------------------------------------------------------


 
Administrative Agent prior to the date hereof, is in form and substance
satisfactory to the Agents) a true and correct copy, certified as to
authenticity by the Borrower, of the Forbearance Agreement.
 
(f)  Consents, Etc.  Each of the Borrower, and its Subsidiaries shall have
received all consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow each of the Borrower, and its
Subsidiaries lawfully (i) to execute, deliver and perform, in all material
respects, their respective obligations hereunder and under the Loan Documents to
which each of them, respectively, is, or shall be, a party and each other
agreement or instrument to be executed and delivered by each of them,
respectively, pursuant thereto or in connection therewith and (ii) to create and
perfect the Liens on the Collateral to be owned by each of them in the manner
and for the purpose contemplated by the Loan Documents.
 
(g)  Field Examination.  The Agents shall be satisfied with the results of a
field examination of the Borrower and its Subsidiaries conducted by internal
auditors of the Agents as of a recent date prior to the Effective Date, in form
and substance satisfactory to the Agents.
 
(h)  Business Plan.  The Lenders shall have received and be satisfied with the
Borrower’s business plan which shall include a balance sheet forecast on a
monthly basis for 2008 and on an annual basis thereafter through the year of the
Revolving Credit Termination Date and an income statement forecast on an annual
basis through the year of the Revolving Credit Termination Date, in each case
prepared by the Borrower’s management.
 
(i)  Cash Flow Certificate.  The Lenders shall have received the Weekly Cash
Flow Certificate for the 13 week period following the Effective Date.
 
Section 3.2  Conditions Precedent to Each Loan and Letter of Credit
 
The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:
 
(a)  Request for Borrowing or Issuance of Letter of Credit.  With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.
 
(b)  Representations and Warranties; No Defaults.  The following statements
shall be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:
 
(i)  the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material
 
 
63

--------------------------------------------------------------------------------


 
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of any such date after the Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and
 
(ii)  no Default or Event of Default shall have occurred and be continuing.
 
(c)  Borrowing Base.  The Loan Parties shall have delivered the Borrowing Base
Certificate required to be delivered by Section 5.1(n) (Information).  After
giving effect to the Loans or Letters of Credit requested to be made or Issued
on any such date and the use of proceeds thereof, (i) the Tranche A Outstandings
shall not exceed the Maximum Tranche A Credit at such time and (ii) the Tranche
A-1 Outstandings shall not exceed the Maximum Tranche A-1 Credit at such time.
 
(d)  No Legal Impediments.  The making of the Loans or the Issuance of such
Letter of Credit on such date does not violate any Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.
 
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.
 
Section 3.3  Determinations of Initial Borrowing Conditions
 
For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effectiveness), each Lender shall be deemed
to have consented to, approved, accepted or be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the initial Borrowing, borrowing of
Swing Loans or Issuance or deemed Issuance hereunder specifying its objection
thereto and such Lender shall not have made available to the Administrative
Agent such Lender’s Ratable Portion of such Borrowing or Swing Loans.
 
ARTICLE IV
 
Representations and Warranties
 
To induce the Lenders, the Issuers and the Agents to enter into this Agreement,
the Borrower represents and warrants each of the following to the Lenders, the
Issuers and the Agents, on and as of the Effective Date and after giving effect
to the making of the Loans and the other financial accommodations on the
Effective Date and on and as of each date as required by Section 3.2(b)(i)
(Conditions Precedent to Each Loan and Letter of Credit):
 
 
64

--------------------------------------------------------------------------------


 
Section 4.1  Corporate Existence and Power
 
Each of the Borrower and its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(iii) is in compliance with its Constituent Documents, (iv) is in compliance
with all applicable Requirements of Law except where the failure to be in
compliance would not, in the aggregate, have a Material Adverse Effect and (v)
has all corporate powers, all necessary Permits and all material governmental
licenses, consents, authorizations and approvals required to carry on its
business as now conducted.
 
Section 4.2  Corporate and Governmental Authorization; No Contravention
 
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party and the consummation of the transactions contemplated
thereby are within such Loan Party’s corporate powers, have been duly authorized
by all necessary corporate action, and require no action or authorization by or
in respect of, or filing with, or consent or approval of, or notice to any
Governmental Authority or any other Person (other than filings required to
perfect the Liens created by the Collateral Documents).  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
do not (i) contravene any Requirement of Law (including Regulations T, U and X
of the Federal Reserve Board), (ii) contravene such Loan Party’s Constituent
Documents, (iii) contravene, or constitute a default under, any agreement,
judgment, injunction, order, decree, instrument or other material Contractual
Obligation binding upon the Borrower or any Subsidiary, or (iv) except as
contemplated by the Collateral Documents, result in the creation or imposition
of any Lien on any asset of the Borrower or any Subsidiary.
 
Section 4.3  Binding Effect
 
(a)  Each Loan Party has duly executed and delivered each of the Loan Documents
to which it is a party and each of the Loan Documents (other than the Notes) to
which such Loan Party is a party constitutes a valid and binding agreement of
such Loan Party and each Note, upon due execution thereof by the Borrower will
constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms except (i) as may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
(ii) as rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of general applicability, and (iii) as limited
by legal or equitable principles of reasonableness, good faith and fair dealing.
 
Section 4.4  Financial Information
 
(a)  The Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of June 29, 2007 and the related Consolidated statements of
operations, cash flows and stockholders’ equity for the Fiscal Year then ended,
reported on by BDO Seidman, LLP, a copy of which has been delivered to each of
the Lenders, fairly present, in all material respects, in conformity with GAAP,
the Consolidated
 
 
65

--------------------------------------------------------------------------------


 
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such Fiscal
Year.
 
(b)  The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2007 and December 31, 2007, and
the related unaudited consolidated statements of operations, cash flows and
stockholders’ equity for the fiscal periods then ended (collectively, the
“Unaudited Financial Statements”), copies of which have been delivered to the
Lenders, fairly present, in all material respects, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such periods.
 
(c)  Except for events and circumstances disclosed in the Unaudited Financial
Statements, since June 29, 2007 there has occurred no Material Adverse Effect.
 
(d)  None of the Borrower or any of the Borrower’s Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment that is not reflected in the Financial
Statements referred to in clauses (a) or (b) above or in the notes thereto and
not otherwise permitted by this Agreement.
 
Section 4.5  Litigation
 
There is no action, suit or proceeding pending against, or to the best of the
Borrower’s knowledge, threatened against or affecting, the Borrower or any
Subsidiary before any Governmental Authority or arbitrator (i) in which there is
a reasonable possibility of an adverse decision which could have a Material
Adverse Effect or (ii) which in any manner draws into question the validity or
enforceability of the Loan Documents.  The performance of any action by any Loan
Party required or contemplated by any Loan Document is not restrained or
enjoined (either temporarily, preliminarily or permanently).
 
Section 4.6  Compliance with ERISA
 
(a)  Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security under ERISA or the Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
(b)  Schedule 4.6 separately identifies as of the Effective Date all Title IV
Plans, all Multiemployer Plans and all of the employee benefit plans within the
meaning of Section 3(3) of ERISA to which the Borrower or any of its Borrower’s
Subsidiaries has any obligation or liability, contingent or otherwise.
 
 
66

--------------------------------------------------------------------------------


 
Section 4.7  Environmental Compliance
 
(a)  Except to the extent that the Environmental Liabilities of the Borrower and
its Subsidiaries, taken as a whole, that relate to or can reasonably be expected
to result from the matters referred to in clauses (i) through (vii), would not
exceed $10,000,000 for any individual issue or relating to a particular
facility, or $25,000,000 in the aggregate:
 
(i)  no notice, notification, demand, request for information, citation,
summons, complaint or order has been received, no complaint has been served, no
penalty has been assessed and, to the best of the Borrower’s knowledge, no
investigation or review is pending or threatened by any governmental or other
entity with respect to any (A) alleged violation by the Borrower or any
Subsidiary of any Environmental Law, (B) alleged failure by the Borrower or any
Subsidiary to have any environmental permit, certificate, license, approval,
registration or authorization required in connection with the conduct of its
business, (C) Regulated Activity or (D) Release of Hazardous Substances;
 
(ii)  other than Regulated Activity undertaken in compliance with all applicable
Environmental Laws, (A) neither the Borrower nor any Subsidiary has engaged in
any Regulated Activity and (B) no Regulated Activity has occurred at or on any
property now or previously owned, leased or operated by the Borrower or any
Subsidiary during the period of such ownership, lease or operation by the
Borrower or any Subsidiary;
 
(iii)  to the best of the Borrower’s knowledge, no polychlorinated biphenyls,
radioactive material, urea formaldehyde, lead, asbestos, asbestos-containing
material or underground storage tank (active or abandoned) is or has been
present at any property now or previously owned, leased or operated by the
Borrower or any Subsidiary during the period of such ownership, lease or
operation by the Borrower or any Subsidiary;
 
(iv)  no Hazardous Substance has been Released (and no written notification of
such Release has been filed) or is present (whether or not in a reportable or
threshold planning quantity) at, on or under any property now or previously
owned, leased or operated by the Borrower or any Subsidiary during the period of
such ownership, lease or operation by the Borrower or any Subsidiary;
 
(v)  to the best of the Borrower’s knowledge, no property now or previously
owned, leased or operated by the Borrower or any Subsidiary or any property to
which the Borrower or any Subsidiary has, directly or indirectly, transported or
arranged for the transportation of any Hazardous Substances, is listed or, to
the best of the Borrower’s knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up;
 
(vi)  there are no Liens under Environmental Laws on any of the Real Property or
other assets owned or leased by the Borrower or any Subsidiary, to the best of
the Borrower’s knowledge, no government actions have been taken or are in
process which could subject any of such properties or assets to such liens, and
neither the
 
 
67

--------------------------------------------------------------------------------


 
Borrower nor any Subsidiary would be required to place any notice or restriction
relating to Hazardous Substances at any property owned by it in any deed to such
property; and
 
(vii)  there has been no environmental investigation, study, audit, test, review
or other analysis conducted of which the Borrower has knowledge in relation to
the current or prior business of the Borrower or any property or facility now or
previously owned, leased or operated by the Borrower or any Subsidiary, access
to which has not been provided to the Lenders at least five (5) days prior to
the Effective Date.
 
(b)  To the best of the Borrower’s knowledge, no current facts, circumstances or
conditions exist with respect to the Borrower or any of its Subsidiaries or any
Real Property currently or formerly owned, operated or leased by the Borrower or
any of its Subsidiaries that would reasonably be expected to result in the
Borrower or any of its Subsidiary incurring unbudgeted Environmental Liabilities
in excess of $10,000,000 either individually or at any particular property or
$25,000,000 in the aggregate.
 
(c)  For purposes of this Section, the terms “Borrower” and “Subsidiary” shall
include any business or business entity (including a corporation) which is a
predecessor, in whole or in part, of the Borrower or any Subsidiary.
 
Section 4.8  Taxes
 
(a)  The Borrower and its Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns (collectively, the “Tax
Returns”) which are required to be filed by them and have paid all taxes and
assessments payable by it which have become due pursuant to such returns or
pursuant to any material assessment received by the Borrower or any Subsidiary,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided for on the Financial Statements of the Borrower and its Subsidiaries to
the extent required by and in accordance with GAAP.  As of the Effective Date,
no Tax Return is under audit or examination by any Governmental Authority and no
notice of such an audit or examination or any assertion of any claim for Taxes
has been given or made by any Governmental Authority.  Proper and accurate
amounts have been withheld by the Borrower and each of its Tax Affiliates from
their respective employees for all periods in full and complete compliance with
the tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.
 
(b)  As of the Effective Date, none of the Borrower or any of its Tax Affiliates
has (i) executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for the filing of any Tax Return or the assessment or collection of any
charges, (ii) incurred any obligation under any tax sharing agreement or
arrangement other than those of which the Administrative Agent has received a
copy prior to the Effective Date or (iii) been a member of an affiliated,
combined or unitary group other than the group of which the Borrower (or its Tax
Affiliate) is the common parent.
 
 
68

--------------------------------------------------------------------------------


 
(c)  The Borrower does not intend to treat the Loans and the Letters of Credit
and the related transactions contemplated hereby as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6 011-4).
 
Section 4.9  Ownership of Borrower; Subsidiaries
 
(a)  As of the Effective Date, the authorized capital stock of the Borrower
consists of (i) 20,000 shares of common stock, $0.01 par value per share, of
which 1,008 shares are issued and outstanding and (ii) 82,500 shares of Series A
Preferred Stock, of which 54,300 shares are issued and outstanding.  All of the
outstanding capital stock of the Borrower has been validly issued, is fully paid
and non-assessable and is owned beneficially and of record by the Persons listed
on Schedule 4.9(c).  No Stock of the Borrower is subject to any option, warrant,
right of conversion or purchase or any similar right.  There are no agreements
or understandings to which the Borrower is a party with respect to the voting,
sale or transfer of any shares of Stock of the Borrower or any agreement
restricting the transfer or hypothecation of any such shares.
 
(b)  Each of the Borrower’s Subsidiaries is a corporation or other legal entity
duly incorporated or organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and has all corporate or other
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
(c)  Schedule 4.9(c) lists (i) all of the Subsidiaries of the Borrower as of the
Effective Date, (ii) as to each such Subsidiary, the jurisdiction of its
organization and (iii) as to each Domestic Subsidiary and each first-tier
Foreign Subsidiary, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Effective Date, the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Borrower and the direct parent thereof.  No Stock of any
Subsidiary of the Borrower is subject to any outstanding option, warrant, right
of conversion or purchase of any similar right.  All of the outstanding Stock of
each Subsidiary of the Borrower owned (directly or indirectly) by the Borrower
has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned by the Borrower or a Subsidiary of the Borrower, free
and clear of all Liens (other than the Liens in favor of the New Senior Secured
Note Trustee and the Existing Senior Secured Note Trustee), options, warrants,
rights of conversion or purchase or any similar rights.  Neither the Borrower
nor any such Subsidiary is a party to, or has knowledge of, any agreement
restricting the transfer or hypothecation of any Stock of any such Subsidiary,
other than the Loan Documents, the New Senior Secured Note Documents and the
Existing Senior Secured Note Documents.  The Borrower does not own or hold,
directly or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 6.6 (Investments).  Each Domestic Subsidiary of
the Borrower is a Guarantor, and each Guarantor is a direct or indirect
Subsidiary of the Borrower.
 
(d)  Distributors Recycling, Inc. is a De Minimis Subsidiary.
 
 
69

--------------------------------------------------------------------------------


 
Section 4.10  No Regulatory Restrictions on Borrowing
 
None of the Borrower or any Subsidiary of the Borrower is (i) an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) otherwise subject to any regulatory scheme which restricts its ability
to incur debt.
 
Section 4.11  Full Disclosure
 
(a)  All information heretofore furnished by each Loan Party to any Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby (including in connection with the primary syndication of the
Facility) is, and all such information hereafter furnished by each Loan Party to
any Agent or any Lender will be, taken as a whole, true and accurate in all
material respects on the date as of which such information is stated or
certified and not incomplete by omitting to state any fact necessary to make
such information not misleading in any material respect at such time in light of
the circumstances under which such information was provided.  Each Loan Party
has, to the best of its knowledge, disclosed to the Lenders in writing any and
all facts which materially and adversely affect, or may affect (to the extent
the Loan Parties can now reasonably foresee), the business, operations or
financial condition of the Borrower and its Consolidated Subsidiaries, taken as
a whole, or the Loan Parties’ ability to perform their obligations under the
Loan Documents.
 
(b)  The Projections were based on assumptions believed by the Borrower to be
reasonable as of their date and as of their date represented the reasonable best
estimate of future performance of the Borrower and its Subsidiaries.  During the
period from the date of the Projections to and including the Effective Date, to
the best of the Borrower’s knowledge, no event has occurred and no condition has
come into existence which would have caused the projected financial statements
therein to be materially misleading.
 
Section 4.12  Intellectual Property
 
The Borrower and each of its Subsidiaries owns, possesses or holds under valid
licenses all patents, trademarks, service marks, trade names, copyrights,
licenses and other intellectual property rights that are necessary for the
operation of their respective properties and businesses, and neither the
Borrower nor any of its Subsidiaries is in violation of any provision thereof.
Neither the Borrower nor its Subsidiaries has received actual notice of, or
knows of any valid basis for, any claim of infringement of any material license,
patent, trademark, trade name, service mark, copyright, trade secret or any
other intellectual property right of others, and, to the best knowledge of the
Borrower, there is no infringement or claim of infringement by others of any
material license, patent, trademark, trade name, service mark, copyright, trade
secret or other intellectual property right of the Borrower and its
Subsidiaries.
 
Section 4.13  [Reserved]
 
Section 4.14  Labor Relations
 
(a)  Neither the Borrower nor any of its Subsidiaries is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect.  There is (i) no unfair labor practice complaint pending against the
Borrower or
 
 
70

--------------------------------------------------------------------------------


 
any of its Subsidiaries or, to the best knowledge of the Borrower, threatened
against any of them, before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any of its Subsidiaries or, to
the best knowledge of the Borrower, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
of its Subsidiaries or, to the best knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries and (iii) no union
representation question existing with respect to the employees of the Borrower
or any of its Subsidiaries, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.
 
(b)  Schedule 4.14 sets forth, as of the Effective Date, all collective
bargaining agreements covering any employee of the Borrower or its Subsidiaries,
and all material consulting agreements, executive employment agreements,
executive compensation plans, deferred compensation agreements, employee stock
purchase and stock option plans and severance plans of the Borrower and any of
its Subsidiaries.
 
Section 4.15  Subordinated Notes; etc.
 
All Obligations hereunder and under the other Loan Documents constitute “ABL
Facility Priority Lien Debt” as such term is defined in, and for purposes of,
the New Senior Secured Note Indenture.  All Obligations hereunder and under the
other Loan Documents constitute “Priority Lien Debt” as such term is defined in,
and for purposes of, the Existing Senior Secured Note Indenture.  So long as any
Existing Subordinated Notes remain outstanding, all Obligations hereunder and
under the other Loan Documents constitute “Senior Debt” and “Designated Senior
Debt,” as such terms are defined in, and for purposes of, the Existing
Subordinated Note Indenture.  This Agreement (i) is included in the “Credit
Agreement” as such term is defined in, and for purposes of, each of the Existing
Subordinated Note Indenture and the Existing Senior Secured Note Indenture and
(ii) constitutes a “Credit Facility” as such term is defined in, and for
purposes of, the New Senior Secured Note Indenture.
 
Section 4.16  Deposit Accounts
 
The only checking, savings, deposit, securities and other accounts at any bank
or other financial institution where cash or Cash Equivalents are deposited or
maintained by the Borrower or any other Loan Party are the accounts set forth on
Schedule 4.16 and such other accounts as are opened in accordance with Section
5.11 (Control Accounts; Approved Deposit Accounts).  Schedule 4.16 hereto
accurately sets forth, as of the Effective Date, for each Loan Party, each such
Deposit Account and Securities Account maintained by such Loan Party (including
a description thereof and the respective account number) and the name of the
respective bank or securities intermediary with which such Deposit Account or
Securities Account is maintained.
 
Section 4.17  No Burdensome Restrictions; No Defaults
 
(a)  None of the Borrower or any Subsidiary of the Borrower (i) is a party to
any Contractual Obligation the compliance with one or more of which would have,
in the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the
 
 
71

--------------------------------------------------------------------------------


 
creation of a Lien (other than a Lien permitted under Section 6.1 (Limitation on
Liens)) on the assets of any thereof or (ii) is subject to one or more charter
or corporate restrictions that would, in the aggregate, have a Material Adverse
Effect.
 
(b)  Except for a Subordinated Note Default, none of the Borrower or any
Subsidiary of the Borrower is in default under or with respect to any
Contractual Obligation owed by it and, to the knowledge of the Borrower, no
other party is in default under or with respect to any Contractual Obligation
owed to any Loan Party or to any Subsidiary of any Loan Party, other than, in
either case, those defaults that, in the aggregate, would not have a Material
Adverse Effect.
 
(c)  No Default or Event of Default has occurred and is continuing.
 
(d)  To the best knowledge of the Borrower, there are no Requirements of Law
applicable to any Loan Party or any Subsidiary of any Loan Party the compliance
with which by such Loan Party or such Subsidiary, as the case may be, would, in
the aggregate, have a Material Adverse Effect.
 
Section 4.18  Insurance
 
Schedule 4.18 sets forth as of the Effective Date a summary of all insurance
policies maintained by the Borrower and its Subsidiaries.  All policies of
insurance of any kind or nature of the Borrower or any of its Subsidiaries,
including policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person.  None of the Borrower or
any of its Subsidiaries has been refused insurance for any material coverage for
which it had applied or had any policy of insurance terminated (other than at
its request).
 
Section 4.19  Title; Real Property
 
Each of the Borrower and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all Real Property and good title to all personal
property, in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by the
Borrower, and none of such properties and assets is subject to any Lien, except
Liens permitted under Section 6.1 (Limitation on Liens).  Set forth on Schedule
4.19 is a complete and accurate list of all Real Property of each Loan Party and
its Subsidiaries and showing, as of the Effective Date, the current street
address (including, where applicable, county, state and other relevant
jurisdictions), record owner and, where applicable, lessee thereof.
 
ARTICLE V
 
Affirmative Covenants
 
The Borrower hereby covenants and agrees that, on and after the Effective Date
and until the Revolving Credit Commitments and all Letters of Credit have
terminated and the Loans and Reimbursement Obligations, together with interest,
fees and all other Obligations
 
 
72

--------------------------------------------------------------------------------


 
(other than indemnities for which no claim for payment has been made) incurred
hereunder and under the other Loan Documents, are paid in full:
 
Section 5.1  Information
 
The Borrower shall deliver to the Administrative Agent (with sufficient copies
for each of the Lenders):
 
(a)  Annual Reports.  As soon as available and in any event within 91 days after
the end of each Fiscal Year, a Consolidated and consolidating balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year
and the related consolidated statements of operations, cash flows and
stockholders’ equity for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all prepared in
conformity with GAAP and certified, without qualification as to the scope of the
audit or as to the Borrower being a going concern, by BDO Seidman, LLP or other
independent public accountants of nationally recognized standing, together with
the report of such accounting firm stating that (i) such Financial Statements
fairly present the Consolidated financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which such accounting firm
shall concur and that shall have been disclosed in the notes to the Financial
Statements) and (ii) the examination by such accounting firm in connection with
such Financial Statements has been made in accordance with generally accepted
auditing standards.
 
(b)  Quarterly and Monthly Reports.  (i) As soon as available and in any event
within 46 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter, the related consolidated
statement of operations for such Fiscal Quarter and the related consolidated
statements of cash flows for the portion of the Fiscal Year ended at the end of
such Fiscal Quarter, setting forth in the case of each such statement of cash
flows in comparative form the figures for the corresponding period in the
previous Fiscal Year, all certified (subject to normal year end adjustments) as
to fairness of presentation and consistency with GAAP by the Borrower’s chief
executive officer, chief financial officer or chief accounting officer and (ii)
within 45 days after the end of the first two fiscal months in each Fiscal
Quarter, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal month, the related consolidated
statement of operations for such fiscal month and the related consolidated
statements of cash flow for that portion of the current Fiscal Year ending as of
the close of such month, setting forth in the case of each such statement of
cash flow in comparative form the figures for the corresponding period in the
previous Fiscal Year, all certified (subject to normal year end adjustments) as
to fairness of presentation and consistency with GAAP by the Borrower’s chief
executive officer, chief financial officer or chief accounting officer.
 
(c)  Compliance Certificate.  Simultaneously with the delivery of each set of
Financial Statements referred to in clauses (a) or (b)(i) above, a certificate
of the Borrower’s chief executive officer, chief financial officer or chief
accounting officer (i) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or
 
 
73

--------------------------------------------------------------------------------


 
 
proposes to take with respect thereto, and (ii) with respect to the Financial
Statements referred to in clause (a) above only, setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 6.16 (Capital Expenditures) on the
date of such financial statements.
 
(d)  Accountant’s Certificate.  Simultaneously with the delivery of each set of
Financial Statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements (i) stating
whether anything has come to their attention to cause them to believe that any
Default existed on the date of such statements, and (ii) confirming the
calculations set forth in the officer’s certificate delivered simultaneously
therewith pursuant to clause (c) above.
 
(e)  Projections.  Commencing with (i) the Fiscal Year ending on or around June
30, 2009, within 60 days of the beginning of each Fiscal Year, and containing
substantially the types of financial information contained in the Projections,
forecasts prepared by management of the Borrower for each Fiscal Year through
the Fiscal Year in which the Revolving Credit Termination Date is scheduled to
occur, including, in each instance, (A) a projected quarterly (for the next four
Fiscal Quarters) and year-end Consolidated balance sheet and income statement
and (B) a statement of all of the material assumptions on which such forecasts
are based; and (ii) the Effective Date, and thereafter, as soon as available and
in any event not later than 4 days after the last day of each calendar week, a
projected statement of aggregate cash receipts and disbursements for a period
beginning on the date the prior weekly cash flow certificate required by this
clause (e)(ii) was delivered and ending thirteen weeks from such date (the
“Weekly Cash Flow Certificate”).
 
(f)  Default Notices.  Within 3 Business Days after any officer of any Loan
Party obtains knowledge of any Default, a certificate of the Borrower’s chief
executive officer or chief accounting officer setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto.
 
(g)  Material Adverse Effect.  As soon as reasonably practicable, and in any
event within 3 Business Days after any officer of any Loan Party obtains
knowledge thereof, notice of any event or condition (including, without
limitation, any litigation, governmental investigation or other proceeding)
which has had or threatens to have a Material Adverse Effect and the nature of
such Material Adverse Effect, setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto.
 
(h)  SEC Filings.  Promptly after the filing thereof, notice of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10 -Q and 8-K (or their
equivalents) filed by the Borrower or any of its Subsidiaries with the SEC and,
to the extent not publicly available on the SEC’s EDGAR database, copies
thereof.
 
(i)  ERISA Matters.  Promptly, if and when any member of the ERISA Group (i)
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Plan which might
reasonably constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of
 
 
74

--------------------------------------------------------------------------------


 
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041 of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could reasonably result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the Borrower’s chief executive officer or chief accounting officer setting
forth details as to such occurrence and the action, if any, which the Borrower
or applicable member of the ERISA Group is required or proposes to take.
 
(j)  Environmental Matters.  Promptly, upon receipt of any complaint, order,
citation, notice or other written communication from any Person with respect to,
or upon the Borrower’s obtaining knowledge of, (i) the existence or alleged
existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Borrower or any of its Subsidiaries, (ii) any Release
of any Hazardous Substance on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, and (iii) any pending
or threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case (x) which
could result in the Borrower or any of its Subsidiaries incurring Environmental
Liabilities in excess of $1,000,000 for any individual issue or relating to a
particular facility, or $5,000,000 in the aggregate in any Fiscal Year or (y)
which individually or in the aggregate could have a Material Adverse Effect.
 
(k)  Management Letters.  Within 3 Business Days after receipt thereof by any
Loan Party, copies of each management letter, exception report or similar letter
or report received by such Loan Party from its independent certified public
accountants.
 
(l)  Notices Under Certain Indentures.  Promptly after the sending or filing
thereof, the Borrower shall send the Administrative Agent copies of all material
notices, certificates or reports delivered pursuant to, or in connection with,
the New Senior Secured Note Indenture, the Existing Senior Secured Note
Indenture or, so long as any Existing Subordinated Notes remain outstanding, the
Existing Subordinated Note Indenture.
 
(m)  Insurance.  As soon as is practicable and in any event by September 30 of
each Fiscal Year, the Borrower shall furnish the Administrative Agent (in
sufficient copies for each of the Lenders) with (a) a report in form and
substance satisfactory to the Administrative Agent and the Lenders outlining all
material insurance coverage maintained as of the date of such report by the
Borrower or any Subsidiary of the Borrower and the duration of such coverage and
(b) an insurance broker’s statement
 
 
75

--------------------------------------------------------------------------------


 
 
that all premiums then due and payable with respect to such coverage have been
paid and confirming that the Administrative Agent has been named as loss payee
with respect to all such insurance covering any Collateral.
 
(n)  Borrowing Base Determination.
 
(i)  The Borrower shall deliver, as soon as available and in any event not later
than 5 days after the last day of each calendar week, a Borrowing Base
Certificate as of the end of such week executed by a Responsible Officer of the
Borrower.
 
(ii)  The Borrower shall conduct, or shall cause to be conducted, at its expense
and upon request of the Administrative Agent, and present to the Administrative
Agent for approval, such Appraisals as the Administrative Agent shall request
for the purpose of determining the Borrowing Base, all upon notice and at such
times during normal business hours and as often as may be reasonably
requested.  The Administrative Agent shall, at the Borrower’s sole cost and
expense, make test verifications of the Accounts and physical verifications of
the Inventory in any manner and through any medium that the Administrative Agent
considers advisable at least four times during each calendar year, and the
Borrower shall furnish all such assistance and information as the Administrative
Agent may require in connection therewith.  The Syndication Agent may accompany
the Administrative Agent during such verifications, at the Borrower’s sole cost
and expense to the extent provided in Section 9.3 (Costs and Expenses).  The
Borrower shall furnish to the Administrative Agent any information that the
Administrative Agent may reasonably request regarding the determination and
calculation of the Borrowing Base including correct and complete copies of any
invoices, underlying agreements, instruments or other documents and the identity
of all Account Debtors in respect of Accounts referred to therein.
 
(iii)  Except for the Cash Dominion Period in effect on the Effective Date, the
Borrower shall promptly notify the Administrative Agent in writing in the event
that at any time the Borrower receives or otherwise gains knowledge that a Cash
Dominion Period has begun.
 
(iv)  At any time and from time to time, upon the Administrative Agent’s request
and at the expense of the Borrower, the Borrower shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts; provided, however, that
unless a Default or Event of Default shall be continuing, the Administrative
Agent shall request no more than 4 such reports during any calendar year.
 
(o)  Tax Reporting.  Promptly after the Borrower determines that it intends to
treat the Loans and the Letters of Credit and the related transactions
contemplated hereby as a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, the Borrower shall give the Administrative Agent
written notice thereof and shall deliver to the Administrative Agent all IRS
forms required in connection therewith.
 
(p)  Other Information.  From time to time such additional information regarding
the financial position or business of the Borrower and its
 
 
76

--------------------------------------------------------------------------------


 
Subsidiaries (including, without limitation, any Guarantor) as the
Administrative Agent, at the request of any Lender, may reasonably request.
 
Section 5.2  Payment of Obligations
 
Except with respect to a Subordinated Note Default, the Borrower shall pay and
discharge, and shall cause each Subsidiary to pay and discharge, at or before
maturity, all of their respective material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like which if unpaid might by law give rise to a Lien other
than inchoate statutory liens in respect of obligations not yet due and
payable), except where the same are contested in good faith by appropriate
proceedings, and shall maintain, and shall cause each Subsidiary to maintain, in
accordance with GAAP, any appropriate reserves for the accrual thereof.
 
Section 5.3  Maintenance of Property; Insurance
 
(a)  The Borrower shall keep, and shall cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.
 
(b)  The Borrower shall, and shall cause each Subsidiary to, (i) maintain
(either in the Borrower’s name or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts, against at least such risks and
with no greater risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business, and such other
insurance as may be reasonably requested by the Requisite Lenders, and, in any
event, all insurance required by any Collateral Documents and (ii) cause all
such insurance covering any Collateral to name the Administrative Agent on
behalf of the Secured Parties as loss payee and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after 30 days’ (or, in the case of non-payment of premiums, 10 days’)
written notice thereof to the Administrative Agent.  The Borrower shall furnish
to the Lenders, upon request from the Agent, information presented in reasonable
detail as to the insurance so carried.
 
Section 5.4  Conduct of Business and Maintenance of Existence
 
The Borrower and its Subsidiaries shall preserve, renew and keep in full force
and effect their respective corporate existences and their respective rights,
privileges and franchises, except as permitted by Sections 6.3 (Mergers, Etc.)
and 6.4 (Sale of Assets).  The Borrower shall, and shall cause each Subsidiary
of the Borrower to, use its reasonable efforts, in the ordinary course and
consistent with past practice, to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others having business
relations with the Borrower or any of its Subsidiaries, except in each case
where the failure to comply with the covenants in this sentence would not, in
the aggregate, have a Material Adverse Effect.
 
Section 5.5  Compliance with Laws
 
The Borrower shall comply, and shall cause each Subsidiary to comply, in all
material respects with all Requirements of Law (including, without limitation,
Environmental
 
 
77

--------------------------------------------------------------------------------


 
Laws and ERISA and the rules and regulations thereunder) and Permits, except
where the necessity or manner of compliance therewith is contested in good faith
by appropriate proceedings.  The Borrower shall comply, and shall cause each
Subsidiary to comply, with all Contractual Obligations, except where the failure
to so comply would not, in the aggregate, have a Material Adverse Effect.
 
Section 5.6  Inspection of Property, Books and Records
 
The Borrower shall keep, and shall cause each Subsidiary to keep, proper books
of record and account in which full and correct entries shall be made in
conformity with GAAP of all dealings and transactions in relation to its
business and activities.  The Borrower shall permit, and shall cause each
Subsidiary to permit, the Agents and the Lenders, or any agents or
representatives thereof, to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be requested.  The Borrower
shall authorize its certified public accountants, and shall cause the certified
public accountants of any Subsidiary of the Borrower, if any, to disclose to any
Agent or any Lender any and all financial statements and other information of
any kind, as any Agent or any Lender reasonably requests and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of the Borrower or any Subsidiary of the
Borrower.
 
Section 5.7  Use of Proceeds; Compliance with Margin Regulations
 
(a)  The proceeds of the Loans and the Letters of Credit shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Loan Party) solely (a) for the payment of transaction costs, fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby and (b) for working capital and general corporate purposes.  Prior to the
consummation of the Debt Swap, the Company agrees not to use proceeds of the
Loans to fund interest payments in respect of the Existing Subordinated Notes.
 
(b)  Neither the making of any Loan hereunder nor the use of the proceeds
thereof, nor the issuance of any Letter of Credit, will violate or be
inconsistent with the provisions of the Margin Regulations.  Neither any
proceeds of the Loans nor any Letter of Credit will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.
 
Section 5.8  Environmental
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
in all material respects with Environmental Laws and, without limiting the
foregoing, the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of any of the Borrower or any Subsidiary of the
Borrower incurring Environmental Liabilities whose Dollar Equivalent shall
exceed $10,000,000 individually or $25,000,000 in the aggregate, (a) conduct, or
pay for consultants to conduct, tests or assessments of environmental conditions
at such operations or properties, including the investigation and testing of
subsurface conditions and (b) take such Remedial Action and undertake such
investigation or other action as required by
 
 
78

--------------------------------------------------------------------------------


 
 
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.
 
Section 5.9  Additional Collateral and Guaranties
 
To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired property and Persons that
become Subsidiaries of any Loan Party after the Effective Date), the Borrower
agrees promptly to do, or cause each Subsidiary of the Borrower to do, each of
the following, unless otherwise agreed by the Administrative Agent:
 
(a)  deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty (or, in the case of any Subsidiary of any Loan Party
that is not a Domestic Subsidiary, foreign guarantees and related documents), in
each case in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent deems necessary or advisable in order to
ensure that each Subsidiary of each Loan Party guaranties, as primary obligor
and not as surety, the full and punctual payment when due of the Obligations or
any part thereof; provided, however, that, unless (x) the Borrower and the
Administrative Agent otherwise agree, or (y) such Subsidiary guarantees or
otherwise becomes obligated under any Indebtedness of the Borrower or any of the
Borrower’s other Domestic Subsidiaries, in no event shall any Non-U.S. Person be
required to guaranty the payment of the Obligations;
 
(b)  deliver to the Administrative Agent such duly-executed joinder and
amendments to the Security Agreement and, if applicable, the other Collateral
Documents (or, in the case of any such Subsidiary of any Loan Party that is not
a Domestic Subsidiary and becomes a Guarantor pursuant to clause (a) above,
foreign charges, pledges, security agreements and other Collateral Documents),
in each case in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent deems necessary or advisable in order to
effectively grant to the Administrative Agent, for the benefit of the Secured
Parties, a valid, perfected and enforceable first-priority security interest in
all property interests and other assets of any Loan Party or any Subsidiary of
any Loan Party constituting Collateral;
 
(c)  deliver to the Administrative Agent all certificates, instruments and other
documents representing all Pledged Instruments and all other debt Securities
constituting Collateral being pledged pursuant to the joinders, amendments and
foreign agreements executed pursuant to clause (b) above, in each case, endorsed
in blank and executed and delivered by a Responsible Officer of such Loan Party
or such Subsidiary thereof, as the case may be;
 
(d)  to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(a) above or to create, maintain or perfect the security interest required to be
granted pursuant to clause (b) above, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by law or as may be reasonably requested by the Administrative Agent; and
 
 
79

--------------------------------------------------------------------------------


 
(e)  if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
Section 5.10  Further Assurances
 
(a)  The Borrower shall, and shall cause each of the other Loan Parties to, at
the Borrower’s sole cost and expense, do, execute, acknowledge and deliver all
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment and transfers as the Administrative Agent shall from time to time
request, which may be necessary in the reasonable judgment of the Administrative
Agent from time to time to assure, perfect, convey, assign and transfer to the
Administrative Agent the property and rights conveyed or assigned pursuant to
the Collateral Documents, or which may facilitate the performance of the terms
of the Collateral Documents, or the filing, registering or recording of the
Collateral Documents.
 
(b)  All costs and expenses in connection with the grant of any security
interests under the Collateral Documents, including, without limitation,
reasonable legal fees and other reasonable costs and expenses in connection with
the granting, perfecting and maintenance of any security interests under the
Collateral Documents or the preparation, execution, delivery, recordation or
filing of documents and any other acts as the Administrative Agent may
reasonably request in connection with the grant of such security interests,
shall be paid by the Borrower promptly upon demand.
 
(c)  The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into or become subject to any agreement which would impair their ability
to comply, or which would purport to prohibit them from complying, with the
provisions of this Section.
 
Section 5.11  Control Accounts; Approved Deposit Accounts
 
(a)  The Borrower shall, and shall cause each other Loan Party to, (i) deposit
in an Approved Deposit Account all cash they receive, (ii) not establish or
maintain any Securities Account that is not a Control Account and (iii) not
establish or maintain any Deposit Account other than with a Deposit Account
Bank; provided, however, that the Borrower and each other Loan Party may (i)
maintain payroll, withholding tax and other fiduciary accounts, (ii) maintain
accounts with the Administrative Agent, (iii) maintain “Collateral Accounts” as
defined in and to the extent required by the New Senior Secured Note Indenture
and (iv) maintain other accounts as long as the aggregate balance in all such
accounts does not exceed $1,000,000.
 
(b)  The Borrower shall, and shall cause each other Loan Party to, (i) instruct
each Account Debtor or other Person obligated to make a payment to any of them
under any Account or General Intangible to make payment, or to continue to make
payment, to an Approved Deposit Account and (ii) deposit in an Approved Deposit
Account promptly (but in any case, within 1 Business Day) upon receipt all
Proceeds of such Accounts and General Intangibles received by the Borrower or
any other Loan Party from any other Person.
 
 
80

--------------------------------------------------------------------------------


 
(c)  In the event (i) the Borrower, any other Loan Party or any Deposit Account
Bank shall, after the Effective Date, terminate an agreement with respect to the
maintenance of an Approved Deposit Account for any reason, (ii) the
Administrative Agent shall demand such termination as a result of the failure of
a Deposit Account Bank to comply with the terms of the applicable Deposit
Account Control Agreement or (iii) the Administrative Agent determines in its
sole discretion that the financial condition of a Deposit Account Bank has
materially deteriorated, the Borrower shall, and shall cause each other Loan
Party to, notify all of their respective obligors that were making payments to
such terminated Approved Deposit Account to make all future payments to another
Approved Deposit Account.
 
(d)  In the event (i) the Borrower, any other Loan Party or any Approved
Securities Intermediary shall, after the Effective Date, terminate an agreement
with respect to the maintenance of a Control Account for any reason, (ii) the
Administrative Agent shall demand such termination as a result of the failure of
an Approved Securities Intermediary to comply with the terms of the applicable
Securities Account Control Agreement or (iii) the Administrative Agent
determines in its sole discretion that the financial condition of an Approved
Securities Intermediary has materially deteriorated, the Borrower shall, and
shall cause each other Loan Party to, notify all of its obligors that were
making payments to such terminated Control Account to make all future payments
to another Control Account.
 
(e)  The Administrative Agent may establish one or more Cash Collateral Accounts
with such depositaries and securities intermediaries as it in its sole
discretion shall determine.  The Borrower agrees that each such Cash Collateral
Account shall be under the sole dominion and control of the Administrative Agent
and that the Administrative Agent shall be the Entitlement Holder with respect
to each such Cash Collateral Account that is a Securities Account and the only
Person authorized to give Entitlement Orders with respect to each such
Securities Account.  Without limiting the foregoing, funds on deposit in any
Cash Collateral Account may be invested (but the Administrative Agent shall be
under no obligation to make any such investment) in Cash Equivalents at the
direction of the Administrative Agent and, except during a Cash Dominion Period
or during the continuance of Default or an Event of Default, the Administrative
Agent agrees with the Borrower to issue Entitlement Orders for such investments
in Cash Equivalents as requested by the Borrower; provided, however, that the
Administrative Agent shall not have any responsibility for, or bear any risk of
loss of, any such investment or income thereon.  None of the Borrower, any
Subsidiary of the Borrower or any other Loan Party or Person claiming on behalf
of or through the Borrower, any Subsidiary of the Borrower or any other Loan
Party shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all outstanding
Letters of Credit and the payment in full of all then outstanding and payable
monetary Obligations.  The Administrative Agent shall apply all funds on deposit
in a Cash Collateral Account as provided in Section 2.9(d) (Mandatory
Prepayments).
 
Section 5.12  Landlord Waivers and Bailee’s Letters
 
The Borrower shall, and shall cause each of its Subsidiaries to, deliver such
Landlord Waivers and Bailee’s Letters as the Administrative Agent shall request
in its sole discretion exercised reasonably.
 
 
81

--------------------------------------------------------------------------------


 
Section 5.13  Real Property
 
If any Collateral is located, stored, used or held at the premises of a third
party subject to a Lease and the Administrative Agent has not received a
Landlord Waiver from the landlord under such Lease, the Borrower shall, and
shall cause each of its Subsidiaries to, (i) comply in all material respects
with all of their respective obligations under such Lease, (ii) not modify,
amend, cancel, extend or otherwise change in any materially adverse manner any
term, covenant or condition of such Lease, (iii) not assign or sublet such Lease
if such assignment or sublet would have a Material Adverse Effect and (iv)
provide the Administrative Agent with a copy of each notice of default under
such Lease received by the Borrower or any Subsidiary of the Borrower
immediately upon receipt thereof and deliver to the Administrative Agent a copy
of each notice of default sent by the Borrower or any Subsidiary of the Borrower
under such Lease simultaneously with its delivery of such notice under such
Lease.
 
Section 5.14  Post-Effectiveness Matters
 
The Borrower shall, and shall cause each of its Subsidiaries to, deliver each of
the documents, instruments and agreements and take each of the actions set forth
on Schedule 5.14 within the time periods set forth on such Schedule.
 
ARTICLE VI
 
Negative Covenants
 
The Borrower hereby covenants and agrees that, on and after the Effective Date
and until the Revolving Credit Commitments and all Letters of Credit have
terminated and the Loans and Reimbursement Obligations, together with interest,
fees and all other Obligations (other than indemnities for which no claim for
payment has been made) incurred hereunder and under the other Loan Documents,
are paid in full:
 
Section 6.1  Limitation on Liens
 
Neither the Borrower nor any Subsidiary shall create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it, except:
 
(a)  any Lien of the Borrower and its Subsidiaries in existence on the Effective
Date and listed on Schedule 6.1;
 
(b)  any purchase money Lien on any asset securing Indebtedness permitted by
Section 6.2(b)(i)(Limitation on Indebtedness); provided, however, that (i) such
Lien attaches to such asset concurrently with or within 180 days after the
acquisition thereof, (ii) such Lien shall be limited in each case to the asset
so acquired, constructed or improved and (iii) such Lien shall not encumber any
Accounts or Inventory of any Loan Party;
 
(c)  any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary, or at the time
such Person becomes a Subsidiary or at the time such asset is acquired, in each
case, pursuant to a merger, consolidation or acquisition permitted by this
Agreement, and not created in contemplation of such event (and so long as such
Lien does not extend to, or
 
 
82

--------------------------------------------------------------------------------


 
attach to any additional asset, as a result of (or after giving effect to) the
respective merger or consolidation) and if securing Indebtedness, such
Indebtedness is permitted under Section 6.2(b)(ii) (Limitation on Indebtedness);
provided, however,  that such Lien shall not encumber any Accounts or Inventory
of any Loan Party;
 
(d)  any Lien arising out of the refinancing, extension, renewal or refunding
(including successive refinancings, extensions, renewals or refundings) of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section; provided, however, that such Indebtedness is not secured by any
additional assets and the principal amount of such Indebtedness is not increased
(except for the amount of any premium required to be paid pursuant to the terms
of such Indebtedness, plus expenses reasonably incurred by the issuer of such
Indebtedness, in connection with such refinancing, extension, renewal or
refunding);
 
(e)  Liens created by the Collateral Documents;
 
(f)  encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of Real Property not materially
detracting from the value of such Real Property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
 
(g)  Liens to secure Indebtedness of a Foreign Subsidiary permitted under
Section 6.2(d) (Limitation on Indebtedness); provided, however, that no such
Lien shall encumber any Collateral;
 
(h)  inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
 
(i)  Liens arising out of judgments, decrees or attachments not exceeding
$7,500,000 in the aggregate at any time outstanding with respect to which the
Borrower and/or its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review for which adequate reserves have been established in
accordance with GAAP; provided, however, that no cash or other property shall be
pledged by the Borrower or any Subsidiary as security therefor;
 
(j)  Liens to secure Indebtedness or other obligations in an aggregate amount at
no time exceeding $5,000,000; provided, however, that no such Lien shall
encumber any Collateral;
 
(k)  Liens created pursuant to the Existing Senior Secured Note Documents to
secure the obligations under the Existing Senior Secured Notes and the other
Existing Senior Secured Note Documents; and
 
(l)  Liens created pursuant to the New Senior Secured Note Documents to secure
the obligations under the New Senior Secured Notes and the other New Senior
Secured Note Documents.
 
 
83

--------------------------------------------------------------------------------


 
Section 6.2  Limitation on Indebtedness
 
The Borrower shall not, and shall not permit any of its Subsidiaries to, incur
or at any time be liable with respect to any Indebtedness except:
 
(a)  Indebtedness under this Agreement and Guaranty Obligations in respect
thereto;
 
(b)  (i)  Purchase money Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $25,000,000 incurred or assumed for the purpose
of financing all or any part of the cost of acquiring, constructing or improving
fixed assets and (ii) Indebtedness existing at the time a Person is merged or
consolidated with or into the Borrower or a Subsidiary, or at the time such
Person becomes a Subsidiary or at the time such asset is acquired, so long as
the principal amount of Indebtedness under this clause (ii) does not exceed
$25,000,000 at any time outstanding and was not incurred in contemplation of
such merger, consolidation or asset acquisition, and any subsequent extensions,
renewals or replacements thereof so long as the principal amount thereof is not
increased above the amount outstanding immediately prior thereto (except for the
amount of any premium required to be paid pursuant to the terms of such
Indebtedness, plus expenses reasonably incurred by the issuer of such
Indebtedness, in connection with such extension, renewal or replacement);
 
(c)  Indebtedness of the Borrower owed to a Guarantor, or Indebtedness of a
Guarantor owed to the Borrower or another Guarantor;
 
(d)  Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$25,000,000;
 
(e)  Indebtedness of the Borrower and its Subsidiaries not otherwise permitted
by this Section 6.2 incurred after the Effective Date in an aggregate principal
amount at any time outstanding not to exceed $10,000,000; provided, however,
that the aggregate principal amount of Indebtedness incurred by all Loan Parties
pursuant to this clause (e) shall not exceed $5,000,000 at any time outstanding;
 
(f)  (i) Guaranty Obligations of the Borrower or any Guarantor of Indebtedness
of the Borrower or any other Guarantor permitted by this Section 6.2 and (ii)
Guaranty Obligations of any Subsidiary that is not a Guarantor of Indebtedness
of the Borrower or any of its Subsidiaries permitted by this Section 6.2;
 
(g)  Indebtedness of a Foreign Subsidiary owed to a Foreign Subsidiary;
 
(h)  Indebtedness (other than Indebtedness described in clauses (j) and (l)
below) outstanding as of the Effective Date and listed on Schedule 6.2, plus any
subsequent extensions, renewals or replacements thereof; provided, however,
that, after giving effect to any extensions, renewals or replacements,
Indebtedness permitted pursuant to this Section 6.2(h) does not exceed the
respective amount listed on Schedule 6.2 as of the Effective Date;
 
 
84

--------------------------------------------------------------------------------


 
(i)  Indebtedness consisting of obligations in respect of performance and surety
bonds and completion guaranties incurred (i) in the ordinary course of business
not to exceed $500,000 in aggregate amount at any time outstanding and (ii) in
connection with the appeal of judgments or orders rendered against the Borrower
or any of its Subsidiaries not to exceed $7,500,000 in aggregate amount at any
time outstanding;
 
(j)  Indebtedness of the Borrower incurred under the Existing Senior Secured
Notes and the other Existing Senior Secured Note Documents in an aggregate
outstanding principal amount not to exceed $275,000,000, and Permitted
Refinancings thereof;
 
(k)  Indebtedness of the Borrower incurred under the Existing Subordinated Notes
and the other Existing Subordinated Note Documents in an aggregate outstanding
principal amount not to exceed $315,000,000 less the aggregate principal amount
of all Existing Subordinated Notes exchanged for Stock in the Borrower pursuant
to the Debt Swap and (ii) Qualified Subordinated Debt issued pursuant to the
Debt Swap, and, in each case, Permitted Refinancings thereof; and
 
(l)  Indebtedness of the Borrower incurred under the New Senior Secured Notes
and the other New Senior Secured Note Documents in an aggregate outstanding
principal amount not to exceed $150,000,000, and Permitted Refinancings thereof.
 
Section 6.3  Mergers, Etc.
 
The Borrower shall not, and shall not permit any Subsidiary to, consolidate or
merge with or into any other Person, or liquidate or dissolve, except:
 
(a)  the merger of a Subsidiary into the Borrower, with the Borrower being the
corporation surviving such merger if, after giving effect thereto, no Default
shall have occurred and be continuing;
 
(b)  the merger or consolidation of a Subsidiary with or into a Person other
than the Borrower if the corporation surviving such consolidation or merger is a
Subsidiary and, after giving effect thereto, no Default shall have occurred and
be continuing; provided, however, that if any Person subject to such merger or
consolidation is a Guarantor, the surviving corporation of such merger or
consolidation shall be a Guarantor;
 
(c)  the merger or consolidation of the Borrower with or into any other Person
if the corporation surviving such consolidation or merger is the Borrower and,
after giving effect thereto, no Default shall have occurred and be continuing;
 
(d)  any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided, however, that if such Subsidiary is a Loan Party
or a direct Domestic Subsidiary of a Loan Party, any assets or other
distribution from such liquidation, dissolution or winding up shall be the
distributed to one or more Loan Parties; and
 
 
85

--------------------------------------------------------------------------------


 
(e)  any merger of a Subsidiary shall be permitted to the extent such merger
constitutes an Asset Sale permitted by Section 6.4 below.
 
Section 6.4  Sales of Assets
 
The Borrower shall not, and shall not permit any Subsidiary to, sell, convey,
transfer, lease or otherwise dispose of, any of their respective assets or any
interest therein (including the sale or factoring at maturity or collection of
any accounts) to any Person, or permit or suffer any other Person to acquire any
interest in any of their respective assets or issue or sell any shares of their
Stock or any Stock Equivalents (any such disposition being an “Asset Sale”),
except for the following:
 
(a)  dispositions of inventory, cash, Cash Equivalents and other cash management
investments and obsolete, unused or unnecessary equipment, in each case in the
ordinary course of business;
 
(b)  dispositions to the Borrower or a Guarantor;
 
(c)  dispositions from a Subsidiary that is not a Guarantor to any other
Subsidiary;
 
(d)  dispositions of accounts receivable of Foreign Subsidiaries pursuant to
Permitted Factoring Agreements; provided, that the aggregate amount of accounts
receivable that have been sold pursuant to such Permitted Factoring Agreements
and remain uncollected shall not exceed $30,000,000 at any time; and
 
(e)  Asset Sales not otherwise permitted hereunder; provided, however, that (w)
such Asset Sale shall not include any Collateral except in connection with a
sale of all or substantially all of the assets of, or all or substantially all
of the assets constituting the business of a division, branch or other unit of
operation of, a Loan Party otherwise permitted hereunder, (x) the aggregate Net
Cash Proceeds therefrom shall not exceed $35,000,000 in any Fiscal Year and
$50,000,000 in the aggregate during the term of this Agreement, (y) any such
Asset Sale is for at least 75% (calculated without giving effect to any assumed
liabilities otherwise permitted to be incurred hereunder) in cash or Cash
Equivalents or for assets which constitute or are part of businesses which are
related to the business of the Borrower or its Subsidiaries permitted pursuant
to Section 6.14 (Conduct of Business) and (z) the Net Cash Proceeds therefrom
are applied to repay the Loans to the extent provided in Section 2.9 (Mandatory
Prepayments).
 
Section 6.5  Restricted Payments
 
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment, except for the following:
 
(a)  Restricted Payments by any Subsidiary of the Borrower to the Borrower or
any Guarantor;
 
(b)  if such Subsidiary is not a Wholly-Owned Subsidiary, such Subsidiary may
pay cash dividends to its shareholders generally so long as the Borrower
 
 
86

--------------------------------------------------------------------------------


 
or any such Subsidiary which owns the equity interest or interests in the
Subsidiary paying such dividends receives at least its proportionate share
thereof (based on its relative holdings of equity interests in the Subsidiary
paying such dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary);
 
(c)  Restricted Payments by any Subsidiary of the Borrower that is not a
Guarantor to any other Subsidiary of the Borrower that is not a Guarantor; and
 
(d)  dividends and distributions declared and paid on the common Stock of the
Borrower and payable only in common Stock of the Borrower.
 
Section 6.6  Investments
 
Neither the Borrower nor any Subsidiary shall hold, make or acquire, or
consummate or agree to consummate, any Investment except:
 
(a)  the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms;
 
(b)  the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents held in an Approved Deposit Account or a Control Account or
otherwise in compliance with Section 5.11 (Control Accounts; Approved Deposit
Accounts);
 
(c)  the Borrower and its Subsidiaries may enter into Hedging Contracts which
are (i) determined in good faith by the Borrower to be non-speculative in nature
or (ii) entered into in the ordinary course of business consistent with past
practice;
 
(d)  any Guarantor may make intercompany loans and advances to, and other
Investments in the Borrower or any other Guarantor, and the Borrower may make
intercompany loans and advances to, and other Investments in any Guarantor;
 
(e)  any Subsidiary may make Investments to the extent permitted by Section 6.3
(Mergers, Etc.);
 
(f)  any Foreign Subsidiary may make any Investment in any other Foreign
Subsidiary;
 
(g)  the Borrower and its Subsidiaries may acquire and own Investments received
in connection with the bankruptcy or reorganization of suppliers and customers
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;
 
(h)  the Loan Parties may make Investments in Foreign Subsidiaries and Foreign
Joint Ventures in an aggregate amount not to exceed (i) from the Initial Closing
Date through any date prior to the consummation of the Debt Swap, $7,500,000 and
(ii) from the Initial Closing Date through any date from and after the
consummation of the Debt Swap, $10,000,000;
 
 
87

--------------------------------------------------------------------------------


 
(i)  the Loan Parties may make additional Investments (any such Investment
permitted by this clause (i), a “Permitted Acquisition”); provided, however,
that (i) immediately after any such Permitted Acquisition is consummated, the
sum, without duplication, of the aggregate amount expended by the Loan Parties
with respect to Permitted Acquisitions (including the value of Stock of the
Borrower used to make Permitted Acquisitions) after the Initial Closing Date
during the term of this Agreement does not in the aggregate exceed the sum of
(x) the proceeds of any issuance of Stock actually used to pay consideration
owing in connection with such Permitted Acquisition, (y) the proceeds of any
Asset Sale actually used to pay consideration owing in connection with such
Permitted Acquisition, and (z) $3,000,000, (ii) the Administrative Agent shall
receive at least 30 days’ prior written notice of such Permitted Acquisition,
which notice shall include, without limitation, a reasonably detailed
description of such Permitted Acquisition, (iii) such Permitted Acquisition
shall only involve assets located in the United States and comprising a
business, or those assets of a business, of the type permitted by Section 6.14
(Conduct of Business), (iv) such Permitted Acquisition shall be consensual and
shall have been approved by the Permitted Acquisition Target’s board of
directors, (v) no additional Indebtedness or other liabilities shall be
incurred, assumed or otherwise be reflected on a Consolidated balance sheet of
the Borrower and the Permitted Acquisition Target after giving effect to such
Permitted Acquisition, except (A) ordinary course trade payables and accrued
expenses and (B) Indebtedness of the Permitted Acquisition Target permitted
under Section 6.2(b)(ii) (Limitation on Indebtedness), (vi) at or prior to the
closing of such Permitted Acquisition, the Borrower (or other Loan Party making
such Permitted Acquisition) and the Permitted Acquisition Target shall have
executed such documents and taken such actions as may be required under Sections
5.9(Additional Collateral and Guarantees) and 5.10 (Further Assurances), (vii)
the Available Credit on each day for the 30 days immediately preceding the date
of such Permitted Acquisition, and on the date of such Permitted Acquisition, in
each case on a pro forma basis after giving effect to such Permitted
Acquisition, shall be greater than $50,000,000, (viii) if such Permitted
Acquisition is structured as an acquisition of Stock of another Person, the
Borrower and/or another Loan Party shall own all of the Stock of the Person so
acquired, (ix) at the time of such Permitted Acquisition and after giving effect
thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) all representations and warranties contained in Article IV
and in the other Loan Documents shall be true and correct in all material
respects, (x) the Borrower shall have delivered to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and the Requisite
Lenders, such other financial information, documentation or other information
relating to such Permitted Acquisition and Permitted Acquisition Target as the
Administrative Agent or any Lender shall reasonably request, and (xi) at the
time such Permitted Acquisition is consummated, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate certifying
compliance with each of the foregoing and containing all information necessary
for determining such compliance, in each case, in form and substance reasonably
satisfactory to the Administrative Agent;
 
(j)  the Borrower and its Subsidiaries may acquire and hold debt and/or other
similar non-cash consideration in connection with Asset Sales permitted pursuant
to Section 6.4(b) (Sales of Assets);
 
 
88

--------------------------------------------------------------------------------


 
(k)  so long as no Default then exists or would result therefrom, in addition to
the Investments permitted pursuant to preceding clauses (a) through (j), the
Borrower and its Subsidiaries may make additional Investments in one or more
Persons, so long as all such Investments (determined without regard to any
write-downs or write-offs) do not exceed in aggregate amount $3,000,000 at any
time outstanding;
 
(l)  loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business not to exceed $1,000,000 in aggregate
principal amount at any time outstanding; and
 
(m)  any Investment of the Borrower or any of its Subsidiaries existing as of
the Effective Date and disclosed on Schedule 6.6.
 
Section 6.7  Transactions with Affiliates
 
The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any Investment in
(whether by acquisition of stock or indebtedness, by loan, advance, transfer of
property, guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Indebtedness, or otherwise), lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any other transaction with, any Affiliate except on an arms-length basis on
terms at least as favorable to the Borrower or such Subsidiary as could have
been obtained from a third party that was not an Affiliate; provided, however,
that the foregoing provisions of this Section shall not prohibit (i) Restricted
Payments to the extent permitted by Section 6.5 (Restricted Payments), (ii)
Loans made and other transactions entered into between the Borrower and its
Subsidiaries, or between such Subsidiaries, to the extent permitted by Sections
6.2 (Indebtedness) and 6.6 (Investments), (iii) transactions among the Borrower
and the Guarantors, (iv) transactions among Foreign Subsidiaries, (v) reasonable
fees and compensation paid to, and indemnities provided on behalf of, officers,
directors and employees of the Borrower and its Subsidiaries as determined in
good faith by the board of directors of the Borrower or an authorized executive
officer, as the case may be, or (vi) so long as no Default has occurred and is
continuing, payments by the Borrower, not exceeding $500,000 in the aggregate in
any Fiscal Year, required to be made to Tekni-Plex Partners LLC or MST/TP
Partners LLC or their respective affiliates, partners or members.
 
Section 6.8  Limitation on Restrictions Affecting Subsidiaries
 
Neither the Borrower nor any of its Subsidiaries shall enter into, or suffer to
exist, any agreement with any Person, other than this Agreement or the other
Loan Documents, which prohibits or limits the ability of any Subsidiary to (a)
pay dividends or make other distributions to, or pay any Indebtedness owed to,
the Borrower or any Subsidiary, (b) make loans or advances to the Borrower or
any Subsidiary, (c) transfer any of its properties or assets to the Borrower or
any Subsidiary or (d) create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter
acquired  (other than, in the case of clause (c) or (d) above, with respect to
assets subject to consensual Liens permitted under Section 6.1 (Limitation on
Liens)); provided, however, that the foregoing shall not apply to (i)
restrictions existing under or by reason of applicable law, (ii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or a Subsidiary of the Borrower, (iii)
customary provisions restricting assignment of any licensing agreement entered
into by the Borrower or any Subsidiary of the Borrower in the ordinary course
 
 
89

--------------------------------------------------------------------------------


 
of business, (iv) restrictions in effect on the Initial Closing Date contained
in the New Senior Secured Note Indenture, the Existing Senior Secured Note
Indenture and, so long as any Existing Subordinated Notes remain outstanding,
the Existing Subordinated Notes Indenture, as the case may be, or in any
Permitted Refinancing thereof, (v) restrictions applicable to an acquired entity
or its assets in effect at the acquisition thereof by the Borrower or a
Subsidiary and not incurred (or modified) in contemplation of such acquisition,
and (vi) customary provisions contained in an agreement which has been entered
into for the sale or disposition of all or substantially all of the capital
stock or assets of any Subsidiary to the extent such sale is permitted pursuant
to Section 6.4 (Sale of Assets).
 
Section 6.9  Limitation on Issuance of Capital Stock
 
(a)  Borrower shall not issue (i) any preferred stock (other than Qualified
Preferred Stock) or (ii) any redeemable common Stock (except to the extent
redeemable only at the option of the Borrower).
 
(b)  No Subsidiary of the Borrower shall issue, or permit any of their
Subsidiaries to issue, any Stock (including by way of sales of treasury stock)
or any Stock Equivalents, except (i) for transfers and replacements of then
outstanding shares of Stock, (ii) for stock splits, stock dividends and
additional issuances which do not decrease the percentage ownership of the
Borrower or any of its Subsidiaries in any class of the Stock of such Subsidiary
and (iii) to qualify directors or issuances to foreign nationals, in each case
to the extent required by applicable law; provided, however, the foregoing shall
not prohibit Investments in Foreign Joint Ventures and Domestic Joint Ventures
permitted pursuant to Sections 6.6(h)(Investments) and 6.6(k) (Investments),
respectively.
 
Section 6.10  Limitation on Voluntary Payments and Modifications of Indebtedness
and Preferred Stock Documents
 
The Borrower shall not, and shall not permit any of its Subsidiaries to:
 
(a)  make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due) any New Senior Secured Note (it being understood
that such notes may be exchanged for new New Senior Secured Notes in accordance
with the exchange provisions of the New Senior Secured Notes Documents), any
Existing Senior Secured Note (it being understood that such notes may be
exchanged for new Existing Senior Secured Notes in accordance with the exchange
provisions of the Existing Senior Secured Note Documents), any Existing
Subordinated Note or any Series A Preferred Stock, except that (i) the Borrower
may make voluntary or optional payments or prepayments not otherwise permitted
by this clause (a) in connection with Permitted Refinancings, (ii) the Borrower
may consummate the Debt Swap and (iii) the Borrower may exchange any Existing
Senior Secured Notes or New Senior Secured Notes for its common Stock, its
Qualified Preferred Stock or any combination thereof;
 
(b)  amend or modify, or permit the amendment or modification of, any provision
of any New Senior Secured Note Document, Existing Senior Secured Note Document
or the Existing Subordinated Note Document, except (i) if only the respective
 
 
90

--------------------------------------------------------------------------------


 
trustee’s consent is required pursuant to the respective indenture, the consent
of the Administrative Agent (and not the Requisite Lenders) shall be required to
permit any of the foregoing, (ii) if consent of any noteholders is required
pursuant to the respective indenture, the consent of the Requisite Lenders shall
be required to permit any of the foregoing, and (iii) no consent of the
Administrative Agent or any Lender shall be required in connection with (A)
amendments or modifications to permit the forbearance contemplated by the
Forbearance Agreement that are not materially adverse to the Borrower, any of
its Subsidiaries, the Administrative Agent or any Lender and (B) any amendment
or modification that does not materially increase the obligations of the
Borrower or any of its Subsidiaries or confer additional rights to the holders
of the Existing Senior Secured Notes, the New Senior Secured Notes or the
Existing Subordinated Notes, as the case may be, in each case in a manner
materially adverse to the Borrower, any of its Subsidiaries, the Administrative
Agent or any Lender; and
 
(c)  amend or modify, or permit the amendment or modification of, any Series A
Preferred Stock Document if the effect of such amendment or modification is to:
(i) increase the dividend on such Series A Preferred Stock; (ii) change the
dates of redemption or dates upon which payments of dividends are due on such
Series A Preferred Stock other than to extend such dates; (iii) change any
default or event of default therein other than to delete or make less
restrictive any default provision therein, or add any covenant with respect
thereto; (iv) change the redemption or prepayment provisions of such Series A
Preferred Stock other than to extend the dates therefor or to reduce the
premiums payable in connection therewith; or (v) change or amend any other term
if such change or amendment would materially increase the obligations of the
Borrower or confer additional rights to the holder of such Series A Preferred
Stock in a manner materially adverse to the Borrower, any of its Subsidiaries,
the Administrative Agent or any Lender.
 
Section 6.11  Limitation on Fixed-Price Contracts
 
Excluding contracts, purchase orders and arrangements in respect of which and to
the extent the Borrower or any Subsidiary has entered into non-speculative
Hedging Contracts, the Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any contract, purchase order or other arrangement
providing for delivery more than 15 months after the effective date thereof
pursuant to which the Borrower or any Subsidiary agrees to manufacture, produce,
supply, sell, distribute or otherwise transfer any material or product at a
fixed price that may not be adjusted to reflect fluctuations in market
conditions and such Person’s cost of goods sold if the aggregate contract price
to be paid under all such arrangements during any Fiscal Year would exceed 10%
of the consolidated net sales of the Borrower and its Subsidiaries during such
year.
 
Section 6.12  End of Fiscal Years; Fiscal Quarters
 
The Borrower shall not, for financial reporting purposes, cause (i) any of its
Fiscal Years to end on any day other than the Friday closest to the last
Business Day in June of each year or (ii) any of its Fiscal Quarters to end on
any day other than the Friday closest to the last Business Day in each
September, December, March and June; provided, however, that the Borrower may
make one election after the Effective Date to change the end of its Fiscal Year
and Fiscal Quarters upon at least 30 days’ prior written notice to the
Administrative Agent and subject to the Borrower entering into such amendments
to this Agreement as the Administrative Agent
 
 
91

--------------------------------------------------------------------------------


 
shall request to reflect such change, such that the applicable provisions of
this Agreement affected by such change shall have the same effect (or, in any
case, be substantively no less favorable to the Lenders, in the determination of
the Administrative Agent) after giving effect thereto as if such change were not
made.  The Lenders hereby authorize the Administrative Agent to enter into such
amendments to effect such modifications, if any, in accordance with the
provisions of this Section.
 
Section 6.13  Designated Senior Indebtedness, Etc.
 
The Borrower shall not designate any Indebtedness (other than the Obligations)
as “Designated Senior Debt” (as defined in the Existing Subordinated Note
Indenture); it being understood and agreed, however, to the extent that the
Indebtedness incurred under the New Senior Secured Note Documents or the
Existing Senior Secured Note Documents is deemed to have been incurred under the
“Credit Agreement” for purposes of the Existing Subordinated Note Indenture, the
New Senior Secured Note Documents or the Existing Senior Secured Note Documents,
as the case may be, also may constitute “Designated Senior Debt” as defined in
the Existing Subordinated Note Indenture; provided, however, that at all times
prior to such time as when the Revolving Credit Commitments and all Letters of
Credit have been terminated and all outstanding Loans, together with interest,
fees and other Obligations incurred hereunder have been paid in full in cash in
accordance with the terms hereof, no holder of a Existing Senior Secured Note
nor the trustee in respect thereof may exercise any rights as a holder of
Designated Senior Debt under the Existing Subordinated Note Indenture,
including, without limitation, giving (and the terms of the Existing Senior
Secured Note Indenture shall expressly provide that no such Person may give) any
“Payment Blockage Notice” pursuant to Section 8.02(a) or 12.02(a) of the
Existing Subordinated Note Indenture commencing, a “Payment Blockage Period”
thereunder.  The Borrower shall not designate any Indebtedness (other than the
Obligations and the New Senior Secured Notes) as “Priority Lien Debt” (or any
similar term) (as defined in the Existing Senior Secured Note Indenture).  The
Borrower shall not designate any Indebtedness (other than the Obligations) as
“ABL Facility Priority Lien Debt” (or any similar term) (as defined in the New
Senior Secured Note Indenture).
 
Section 6.14  Conduct of Business
 
The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any line or lines of business activity other than those engaged in on the
Effective Date and any other line or lines of business activity involving the
manufacture and distribution of packaging products and materials, plastics
products and materials, specialty chemicals, other disposable products, and
related materials and related businesses.
 
Section 6.15  Modification of Constituent Documents
 
The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its capital structure (including in the terms of its outstanding Stock)
or otherwise amend its Constituent Documents, except for changes and amendments
that do not materially affect the rights and privileges of the Borrower or any
Subsidiary of the Borrower and do not materially affect the interests of the
Administrative Agent, the Lenders and the Issuers under the Loan Documents or in
the Collateral; provided, however, that issuances of Qualified Preferred Stock
permitted under Section 6.9 (Limitation on Issuance of Capital Stock) and the
Debt Swap shall be permitted as contemplated herein.
 
 
92

--------------------------------------------------------------------------------


 
Section 6.16  Capital Expenditures 
 
The Borrower shall not, and shall not permit its Subsidiaries to, make or incur,
or permit to be made or incurred, Capital Expenditures during each of the fiscal
periods set forth below to be, in the aggregate, in excess of the maximum amount
set forth below for such fiscal period:
 
Fiscal Period:
Maximum Capital Expenditures
   
December 29, 2007 – end of Fiscal Quarter ending closest to June 30, 2008
$23,000,000
   
Beginning of Fiscal Quarter beginning closest to July 1, 2008 - end of Fiscal
Quarter ending closest to June 30, 2009
$33,000,000
   
Beginning of Fiscal Quarter beginning closest to July 1, 2009 through the
Scheduled Termination Date
$22,000,000



 
provided, however, that to the extent that actual Capital Expenditures for any
such fiscal period shall be less than the maximum amount set forth above for
such fiscal period (without giving effect to the carryover permitted by this
proviso), 75% of the difference between said stated maximum amount and such
actual Capital Expenditures shall, in addition, be available for Capital
Expenditures in the next succeeding fiscal period.
 
Section 6.17  Minimum Consolidated EBITDA
 
The Borrower shall have, as of the last day of each Fiscal Quarter set forth
below, Consolidated EBITDA for the four Fiscal Quarters ending on such day (or
with respect to the Fiscal Quarters ending on or before September 30, 2008, the
period commencing on December 29, 2007 and ending on the last day of such Fiscal
Quarter) of not less than the following:



 Fiscal Quarter Ending Nearest To:
Minimum Consolidated EBITDA 
June 30, 2008
$29,000,000
September 30, 2008
$48,000,000
December 31, 2008
$71,000,000
March 31, 2009
$81,000,000
June 30, 2009
$87,000,000
September 30, 2009
$90,000,000
December 31, 2009
$90,000,000

 

 
93

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Events of Default
 
Section 7.1  Events of Default
 
Each of the following events shall be an Event of Default:
 
(a)  the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or
 
(b)  the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or
 
(c)  any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or
 
(d)  any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Sections 5.1(f) (Information), 5.4 (Conduct of Business
and Maintenance of Existence) (with respect to maintenance of existence only),
5.6 (Inspections of Property, Books and Records) (with respect to the first two
sentences only), 5.7 or Article VI or Section 2.9 of the Security Agreement,
(ii) any term, covenant or agreement contained in Sections 5.1(g) (Information)
or 5.1(n) if such failure under this clause (ii) shall remain unremedied for 5
days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, (iii) any term, covenant or agreement contained in Sections 5.1(a)
(Information), 5.1(b) (Information), 5.1(c) (Information), 5.1(d) (Information),
5.1(k) (Information), 5.1(l) (Information), 5.6 (Inspections of Property, Books
and Records), 5.9 (Additional Collateral and Guarantees), 5.11 (Control
Accounts; Approved Deposit Accounts)or 5.14 (Post-Effectiveness Matters) or
Section 2.6 of the Security Agreement if such failure under this clause (iii)
shall remain unremedied for 15 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender, or (iv) any other term, covenant or
agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (iv) shall remain unremedied for 30 days after the
earlier of (A) the date on which a Responsible Officer of the Borrower becomes
aware of such failure and (B) the date on which written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or
 
(e)  (i)  the Borrower or any Subsidiary of the Borrower shall fail to make any
payment on any Indebtedness of the Borrower or any such Subsidiary (other than
the Obligations) or any Guaranty Obligation in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $5,000,000 or more, when the same becomes due and payable
(whether by scheduled
 
 
94

--------------------------------------------------------------------------------


 
 
maturity, required prepayment, acceleration, demand or otherwise), (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or be required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided, however, that (except for purposes of delivering a notice of exclusive
control or similar notice in accordance with the terms of any Deposit Account
Control Agreement) prior to the consummation of the Debt Swap, a Subordinated
Note Default shall not constitute an Event of Default under this clause (e); or
 
(f)  (i)  the Borrower or any Subsidiary of the Borrower shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any Subsidiary of the Borrower seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any Subsidiary of the Borrower (but not
instituted by the Borrower or any Subsidiary of the Borrower), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) the Borrower or
any Subsidiary of the Borrower shall take any corporate action to authorize any
action set forth in clauses (i) and (ii) above; or
 
(g)  one or more judgments or orders (or other similar process) involving money
judgments in an aggregate amount exceeding $5,000,000, to the extent not covered
by insurance, shall be rendered against one or more of the Borrower and its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 20
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
 
(h)  an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, exceeds $1,000,000 in
the aggregate; or
 
(i)  any provision of any Loan Document after delivery thereof shall for any
reason fail or cease to be valid and binding on, or enforceable against, any
Loan Party party thereto, or any Loan Party shall so state in writing; or
 
(j)  any Collateral Document shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral purported to be covered thereby or,
except as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and first priority Lien, or any Loan Party shall so state in writing;
or
 
 
95

--------------------------------------------------------------------------------


 
(k)  Any of the Obligations shall cease to constitute (i) “ABL Facility Priority
Lien Debt” as such term is defined in, and for purposes of, the New Senior
Secured Note Indenture, (ii) “Priority Lien Debt” as such term is defined in,
and for purposes of, the Existing Senior Secured Note Indenture or (iii) “Senior
Debt” and “Designated Senior Debt,” as such terms are defined in, and for
purposes of, the Existing Subordinated Note Indenture, or any Loan Party shall
so state any of the foregoing in writing, in each case, so long as Indebtedness
under the New Senior Secured Note Indenture, Existing Senior Secured Note
Indenture or Existing Subordinated Note Indenture, as the case may be, or any
Permitted Refinancing of any of the foregoing, as applicable, is outstanding; or
 
(l)  there shall occur any Change of Control; or
 
(m)  any “Change of Control” as defined in the New Senior Secured Note Indenture
arises in connection with the Debt Swap that results in the holders of
$5,000,000 or more in principal amount of the Senior Secured Notes exercising
their put rights under the New Senior Secured Note Indenture, and such Senior
Secured Notes are not purchased or redeemed within 5 Business Days by the
Borrower solely with the proceeds of the issuance of common Stock, Qualified
Preferred Stock, Qualified Subordinated Debt or Permitted Refinancing Debt; or
 
(n)  one or more of the Borrower and the Subsidiaries of the Borrower shall have
entered into one or more consent or settlement decrees or agreements or similar
arrangements with a Governmental Authority or one or more judgments, orders,
decrees or similar actions shall have been entered against one or more of the
Borrower and the Subsidiaries of the Borrower based on or arising from the
violation of or pursuant to any Environmental Law, or the generation, storage,
transportation, treatment, disposal or Release of any Hazardous Substance and,
in connection with all the foregoing, the Borrower or any Subsidiary of the
Borrower is likely to incur Environmental Liabilities exceeding $5,000,000
individually or $20,000,000 in the aggregate that were not reflected in the
Projections or the Financial Statements delivered pursuant to Section
4.4(Financial Information) prior to the Effective Date; or
 
(o)  any of the following shall have occurred: (i) the Debt Swap shall not have
been consummated on or prior to May 13, 2008 (the “Debt Swap Default Date”),
(ii) at any time the Forbearance Agreement ceases to be in full force and effect
prior to the consummation of the Debt Swap or (iii) there is a valid
acceleration of the Existing Subordinated Notes or exercise of any remedies by
(A) the indenture trustee under the Existing Subordinated Note Indenture or (B)
the holders of 25% or more of the aggregate principal amount of the Existing
Subordinated Notes.
 
Section 7.2  Remedies
 
During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Lender to make any Loan and each
Issuer to Issue any Letter of Credit shall immediately terminate and (b) may,
and, at the request of the Requisite Lenders, shall, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts and Obligations
payable
 
 
96

--------------------------------------------------------------------------------


 
under this Agreement to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts and Obligations shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that upon the occurrence of the Events of Default specified in
Section 7.1(f) (Events of Default), (x) the Revolving Credit Commitments of each
Lender to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and
(y) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.  In addition to the remedies set forth above, the Administrative
Agent may exercise any remedies provided for by the Collateral Documents in
accordance with the terms thereof or any other remedies provided by applicable
law.
 
Section 7.3  Actions in Respect of Letters of Credit
 
At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
or (iii) as may be required by Section 2.9(b) or (c) (Mandatory Prepayments),
the Borrower shall pay to the Administrative Agent in immediately available
funds at the Administrative Agent’s office referred to in Section 9.8 (Notices,
Etc.), for deposit in a Cash Collateral Account, (x) in the case of clauses (i)
and (ii) above, the amount required to that, after such payment, the aggregate
funds on deposit in the Cash Collateral Accounts equals or exceeds 105% of the
sum of all outstanding Letter of Credit Obligations and (y) in the case of
clause (iii) above, the amount required by Section 2.9(b) or (d) (Mandatory
Prepayments).  The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts, in accordance with
Section 2.9(d) (Mandatory Prepayments) and Section 2.13(g) (Payments and
Computations), as shall have become or shall become due and payable by the
Borrower to the Issuers or Lenders in respect of the Letter of Credit
Obligations.  The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.
 
Section 7.4  Rescission
 
If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 9.1 (Amendments, Waivers, Etc.), then upon the written consent of the
Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon.  The provisions of the preceding sentence are intended merely to bind
the Lenders and the Issuers to a decision that may be made at the election of
the Requisite Lenders, and such provisions are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.
 
 
97

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
The Administrative Agent; The Agents
 
Section 8.1  Authorization and Action
 
(a)  Each Lender and each Issuer hereby appoints Citicorp as the Administrative
Agent hereunder and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto.  Without limiting the foregoing, each Lender and
each Issuer hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the Lenders, Issuers and
the other Secured Parties under such Collateral Documents.  Each Lender and each
Issuer hereby appoints GECC as the Syndication Agent hereunder, and authorizes
the Syndication Agent to act in its capacity on behalf of such Lender and such
Issuer in accordance with the terms of this Agreement and the other Loan
Documents.
 
(b)  As to any matters not expressly provided for by this Agreement and the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law.  The
Administrative Agent agrees to give to each Lender and each Issuer a copy of
each notice and each financial statement, Borrowing Base Certificate and other
report given to it by any Loan Party pursuant to the terms of this Agreement or
the other Loan Documents.
 
(c)  In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.7(c)(Evidence
of Debt), and its duties are entirely administrative in nature.  The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation.  The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.
 
(d)  The Arranger and the Syndication Agent shall have no obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity.
 
98

--------------------------------------------------------------------------------


 
Section 8.2  Administrative Agent’s Reliance, Etc.
 
None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct.  Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 9.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 2.7 (Evidence of Debt), (c) may
consult with legal counsel (including counsel to the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts,
(d) makes no warranty or representation to any Lender or Issuer and shall not be
responsible to any Lender or Issuer for any statements, warranties or
representations made by or on behalf of the Borrower or any of its Subsidiaries
in or in connection with this Agreement or any other Loan Document, (e) shall
not have any duty to ascertain or to inquire either as to the performance or
observance of any term, covenant or condition of this Agreement or any other
Loan Document, as to the financial condition of any Loan Party or as to the
existence or possible existence of any Default or Event of Default, (f) shall
not be responsible to any Lender or Issuer for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(g) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or electronic mail) or
any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.
 
Section 8.3  Posting of Approved Electronic Communications
 
(a)  Each of the Lenders, the Issuers and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders and Issuers by posting such Approved Electronic Communications on
IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
 
(b)  Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers, and the
Borrower acknowledges and agrees, and the Borrower shall cause each Guarantor to
acknowledge and agree, that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers, and the Borrower hereby approves, and
 
 
99

--------------------------------------------------------------------------------


 
the Borrower shall cause each Guarantor to approve, distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes, and the Borrower shall cause each Guarantor to
understand and assume, the risks of such distribution.
 
(c)  The Approved Electronic Platform and the Approved Electronic Communications
are provided “as is” and “as available”.  None of the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (the “Agent Affiliates”) warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications or
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Platform and the Approved
Electronic Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Affiliates in
connection with the Approved Electronic Platform or the Approved Electronic
Communications.
 
(d)  Each of the Lenders, the Issuers, and the Borrower agree, and the Borrower
shall cause each Guarantor to agree, that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.
 
Section 8.4  The Administrative Agent Individually
 
With respect to its Ratable Portion, each Agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders”, “Requisite Lenders” and any similar terms shall, unless the
context clearly otherwise indicates, include, without limitation, each Agent in
its individual capacity as a Lender, a Lender or as one of the Requisite
Lenders.  Each Agent and each of its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with, any Loan Party as if such Agent were not acting as Agent.
 
Section 8.5  Lender Credit Decision
 
Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit.  Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.  Except for
documents expressly required by any Loan Document to be transmitted by any Agent
to the Lenders or the Issuers, no Agent shall have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come
 
100

--------------------------------------------------------------------------------


 
 
into the possession of the Administrative Agent or any Affiliate thereof or any
employee or agent of any of the foregoing.
 
Section 8.6  Indemnification
 
Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from and against
such Lender’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of its Affiliates,
directors, officers, employees, agents and advisors in any way relating to or
arising out of this Agreement or the other Loan Documents or any action taken or
omitted by the Administrative Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s gross negligence or willful misconduct.  Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.
 
Section 8.7  Successor Administrative Agent
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower.  Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders.  In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default).  Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article VIII as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
 
101

--------------------------------------------------------------------------------


 
Section 8.8  Concerning the Collateral and the Collateral Documents
 
(a)  Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties.  Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any Deposit Accounts maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, including the making of Protective Advances
in an aggregate amount not to exceed the lesser of $4,000,000 and the aggregate
amount of the unused Revolving Credit Commitments; provided, however, that
Protective Advances shall not remain outstanding for more than 180 consecutive
days and at least 30 days shall elapse without any Protective Advances being
outstanding following each and every repayment in full of outstanding Protective
Advances, (v) take such action as is necessary or desirable to maintain the
perfection and priority of the security interests and Liens created or purported
to be created by the Collateral Documents and (vi) except as may be otherwise
specifically restricted by the terms hereof or of any other Loan Document,
exercise all remedies given to the Administrative Agent, the Lenders, the
Issuers and the other Secured Parties with respect to the Collateral under the
Loan Documents relating thereto, applicable law or otherwise.
 
(b)  Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (i) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the Issuers
against any of the following:
 
(i)  all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full of all Loans,
all Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuer); and
 
 
102

--------------------------------------------------------------------------------


 
(ii)  any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement).
 
Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 8.8 promptly upon the effectiveness of any such release.
 
Section 8.9  Collateral Matters Relating to Related Obligations
 
The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Agents, the Lenders and the
Issuers, to the extent set forth in this Agreement) shall have any right to be
notified of, or to direct, require or be heard with respect to, any action taken
or omitted in respect of the Collateral or under this Agreement or the Loan
Documents and (e) no holder of any Related Obligation shall exercise any right
of setoff, banker’s lien or similar right except to the extent provided in
Section 9.6 (Right of Set-off), and then only to the extent such right is
exercised in compliance with Section 9.7 (Sharing of Payments, Etc.).
 
 
103

--------------------------------------------------------------------------------


 
ARTICLE IX
 
Miscellaneous
 
Section 9.1  Amendments, Waivers, Etc.
 
(a)  No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Fee Letter, the Supplemental Fee Letter, the Deposit
Account Control Agreements, the Securities Account Control Agreements, the
Letter of Credit Reimbursement Agreements and the Cash Management Documents) nor
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be in writing and (x) in the case of an
amendment to cure any ambiguity, omission, defect or inconsistency, signed by
the Administrative Agent and the Borrower, (y) in the case of any such waiver or
consent signed by the Requisite Lenders (or by the Administrative Agent with the
consent of the Requisite Lenders) and (z) in the case of any other amendment, by
the Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders ) and the Borrower, and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender directly affected thereby, in
addition to the Requisite Lenders (or the Administrative Agent with the consent
thereof), do any of the following:
 
(i)  waive any condition specified in Section 3.1 (Conditions Precedent to
Effectiveness) or 3.2(b) (Conditions Precedent to Each Loan and Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Effectiveness), subject to the provisions of Section 3.3 (Determinations of
Initial Borrowing Conditions);
 
(ii)  increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;
 
(iii)  extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender’s
Revolving Credit Commitment;
 
(iv)  reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);
 
(v)  reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;
 
(vi)  expressly subordinate any of the Secured Obligations or any Lien securing
the Secured Obligations;
 
104

--------------------------------------------------------------------------------


 
(vii)  postpone any scheduled date fixed for payment of interest or fees owing
to such Lender or waive any such payment;
 
(viii)  change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;
 
(ix)  release all or substantially all of the Collateral except as provided in
Section 8.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under the Guaranty except in connection with
the sale or other disposition of a Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement);
 
(x)  increase any of the percentages set forth in the definition of “Tranche A
Borrowing Base” and “Tranche A-1 Borrowing Base” above the maximum percentages
stated in such definition on the Effective Date or decrease the dollar amount
set forth in the definition of “Borrowing Base Reserve” below the dollar amount
stated in such definition on the Effective Date; or
 
(xi)  amend Section 8.8(b) (Concerning the Collateral and the Collateral
Documents), Section 9.7 (Sharing of Payments, Etc.), this Section 9.1 or either
definition of the terms “Requisite Lenders” or “Ratable Portion”;
 
and provided, further, that (w) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 9.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (x) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents, (y) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents and
(z) prior to the consummation of the Debt Swap, no amendment, waiver or consent
shall, unless in writing and signed by the Requisite Lenders, reduce or
eliminate any Eligibility Reserve established hereunder and provided, further,
that the Administrative Agent may, with the consent of the Borrower, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuer.
 
(b)  The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
 
(c)  If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of Requisite Lenders, all Lenders or all
 
 
105

--------------------------------------------------------------------------------


 
affected Lenders, the consent of Majority Lenders is obtained but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in this Section 9.1 being referred to as a
“Non-Consenting Lender”), then, as long as the Lender acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
any Eligible Assignee acceptable to the Administrative Agent shall have the
right with the Administrative Agent’s consent and in the Administrative Agent’s
sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Credit
Commitments, and Revolving Credit Outstandings of such Non-Consenting Lender for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued and unpaid interest and fees with respect thereto through
the date of sale; provided, however, that such purchase and sale shall be
recorded in the Register maintained by the Administrative Agent and shall not be
effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (y) such Non-Consenting Lender shall have
received payments of all Loans held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale.  Each Lender agrees
that, if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment an Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Revolving Credit Note
(if the assigning Lender’s Loans are evidenced by a Revolving Credit Note)
subject to such Assignment and Acceptance; provided, however, that the failure
of any Non-Consenting Lender to execute an Assignment and Acceptance shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register.
 
Section 9.2  Assignments and Participations
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender or Issuer may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clauses (b) and (h) below, (ii) by
way of participation in accordance with the provisions of clause (g) below or
(iii) by way of a grant to a Special Purpose Vehicle or a pledge or assignment
of a security interest subject to the restrictions of clause (f) below (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns, Participants to the extent provided in clause
(g) below, Special Purpose Vehicles to the extent provided in clause (f) below
and, to the extent expressly contemplated hereby, each of the Administrative
Agent, the Lenders and the Issuers, their respective Affiliates and each of
their respective partners, directors, officers, employees, agents, trustee,
representatives, attorneys, consultants and advisors) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
 
106

--------------------------------------------------------------------------------


 
(b)  Each Lender may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations hereunder (including all or a portion of
its Revolving Credit Commitment and the Revolving Loans in respect of the
Tranche A Facility or Tranche A-1 Facility, as applicable, at the time owing to
it and all of its rights and obligations with respect to the Swing Loans and
Letters of Credit); provided, however, that any such assignment shall be subject
to the following conditions:
 
(i)  (A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Revolving Loans and Swing
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned
and (B) in any case not described in clause (b)(i)(A) above, the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes the
Revolving Credit Outstandings thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Outstandings of the assigning Lender subject to each such
assignment (determined as of the effective date of the Assignment and Acceptance
with respect to such assignment) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall have
occurred and be continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
 
(ii)  Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Revolving Credit Outstandings and the Revolving Credit
Commitment assigned.
 
(iii)  No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) above and, in addition:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall have occurred
and be continuing at the time of such assignment, (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or (z) such assignment is
by an Affiliate of the Administrative Agent made within 15 Business Days after
the Effective Date of its Revolving Credit Commitment held on the Effective
Date;
 
(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;
 
(C)  the consent of the Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D)  The consent of the Swing Loan Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Swing Loans; and
 
 
107

--------------------------------------------------------------------------------


 
(iv)  The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with (A) a processing and recordation fee of
$3,500 (unless such processing and recordation fee is waived or reduced by the
Administrative Agent in its sole discretion) and (B) any Revolving Credit Note
(if the assigning Lender’s Loans are evidenced by a Revolving Credit Note),
subject to such assignment.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
 
(c)  Subject to acceptance and recording thereof by the Administrative Agent in
the Register pursuant to Section 2.7 (Evidence of Debt) and the receipt of the
assignment fee referenced in clause (b)(iv) above, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and, if such Lender was an Issuer, of such Issuer hereunder, (B)
the Revolving Credit Notes (if any) corresponding to the Loans assigned thereby
shall be transferred to such assignee by notation in the Register and (C) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.14(c) (Increased Costs), 2.15 (Capital Adequacy), 2.16
(Taxes), 9.3 (Costs and Expenses), 9.4 (Indemnities) and 9.5 (Limitation of
Liability) with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (g) of this Section 9.2.
 
(d)  The Administrative Agent shall maintain at its address referred to in
Section 9.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender.  Any assignment pursuant to this
Section 9.2 shall not be effective until such assignment is recorded in the
Register.
 
(e)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record or cause to be recorded the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower.  Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent, new
Revolving Credit Notes to the order of such assignee in an amount equal to the
Revolving Credit Commitments assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has surrendered any Revolving Credit
Note for exchange in connection with the assignment and has retained Revolving
Credit Commitments hereunder, new Revolving Credit Notes
 
 
108

--------------------------------------------------------------------------------


 
 
to the order of the assigning Lender in an amount equal to the Revolving Credit
Commitments retained by it hereunder.  Such new Revolving Credit Notes shall be
dated the same date as the surrendered Revolving Credit Notes and be in
substantially the form of Exhibit B (Form of Revolving Credit Note).
 
(f)  In addition to the other assignment rights provided in this Section 9.2,
each Lender may do each of the following:
 
(i)  grant to a Special Purpose Vehicle the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder and the
exercise of such option by any such Special Purpose Vehicle and the making of
Loans pursuant thereto shall satisfy (once and to the extent that such Loans are
made) the obligation of such Lender to make such Loans thereunder, provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and
 
(ii)  assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (f)(i)
above
 
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 9.2 other than this clause (f) or clause (g)
below.  Each party hereto acknowledges and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency or liquidation proceeding (such
agreement shall survive the payment in full of the Obligations).  The terms of
the designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrower from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent and the Lenders, Issuers and
other Secured Parties shall continue to, and shall be entitled to continue to,
deal solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations, amend this
clause (f) or postpone any scheduled date of payment of such principal or
interest.  Each Special
 
 
109

--------------------------------------------------------------------------------


 
 
Purpose Vehicle shall be entitled to the benefits of Sections 2.15 (Capital
Adequacy) and 2.16 (Taxes) and of Section 2.14(d) (Illegality) as if it were
such Lender; provided, however, that anything herein to the contrary
notwithstanding, the Borrower shall not, at any time, be obligated to make under
Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to any
such Special Purpose Vehicle and any such Lender any payment in excess of the
amount the Borrower would have been obligated to pay to such Lender in respect
of such interest if such Special Purpose Vehicle had not been assigned the
rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.
 
(g)  (i)           Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Revolving Loans and Swing Loans owing
to it and its rights and obligations with respect to the Letters of Credit);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Lenders, the Issuers and the Swing Loan Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
(ii)  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (A) reduce the amount, or
postpone any date fixed for, any amount (whether of principal, interest or fees)
payable to such Participant under the Loan Documents, to which such Participant
would otherwise be entitled under such participation or (B) result in the
release of all or substantially all of the Collateral other than in accordance
with Section 8.8(b) (Concerning the Collateral and the Collateral
Documents).  Subject to clause (i) below, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14(c) (Increased
Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to clause (b)
above.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.6 (Right of Set-off) as though it were a Lender,
provided such Participant agrees to be subject to Section 9.7 (Sharing of
Payments, Etc.) as though it were a Lender.
 
(h)  Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.7(c) (Evidence of Debt) relating to notations of
transfer in the Register.  If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 9.2, then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 (Letters of Credit) shall
 
 
110

--------------------------------------------------------------------------------


 
terminate and such Issuer shall be an Issuer hereunder only with respect to
outstanding Letters of Credit issued prior to such date.
 
(i)  A Participant shall not be entitled to receive any greater payment under
Section 2.14(c) (Increased Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes) than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 (Taxes) unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.16(f) (Taxes) as though it
were a Lender.
 
(j)  The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
Section 9.3  Costs and Expenses
 
(a)  The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable internal and external
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Borrower and its Subsidiaries in connection with the preparation,
negotiation or execution of any Loan Document or the Administrative Agent’s
periodic audits of the Borrower or any of its Subsidiaries, as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions to Loans and Letters of
Credit)), any Loan Document or any proposal letter or commitment letter issued
in connection therewith, or the making of the Loans hereunder, (iii) the
creation, perfection or protection of the Liens under any Loan Document
(including any reasonable fees, disbursements and expenses for local counsel in
various jurisdictions), (iv) the ongoing administration of this Agreement and
the Loans, including consultation with attorneys in connection therewith and
with respect to the Administrative Agent’s rights and responsibilities hereunder
and under the other Loan Documents, (v) the protection, collection or
enforcement of any Obligation or the enforcement of any Loan Document, (vi) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries, this
Agreement or any other Loan Document, (vii) the response to, and preparation
for, any subpoena or request for document production with which the
 
 
111

--------------------------------------------------------------------------------


 
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, any Loan Party, any of the Borrower’s Subsidiaries, this
Agreement or any other Loan Document or (viii) any amendment, consent, waiver,
assignment, restatement, or supplement to any Loan Document or the preparation,
negotiation and execution of the same.
 
(b)  The Borrower further agrees to pay or reimburse each Agent and each of the
Lenders and Issuers upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by such Agent, such Lenders or such
Issuers in connection with any of the following: (i) in enforcing any Loan
Document or Obligation or any security therefor or exercising or enforcing any
other right or remedy available by reason of an Event of Default, (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or in any insolvency or
bankruptcy proceeding, (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above.
 
Section 9.4  Indemnities
 
(a)  The Borrower agrees to indemnify and hold harmless each Agent, the
Arranger, each Lender and each Issuer (including each Person obligated on a
Hedging Contract that is a Loan Document if such Person was a Lender or Issuer
at the time of it entered into such Hedging Contract) and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
trustees, representatives, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions to
Loans and Letters of Credit) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, any Related Document, or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 9.4 to an Indemnitee with respect to any
Indemnified Matter
 
112

--------------------------------------------------------------------------------


 
 
that has resulted primarily from the gross negligence or willful misconduct of
that Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities arising from or connected
with the past, present or future operations of the Borrower or any of its
Subsidiaries involving any property subject to a Collateral Document, or damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Release of Hazardous Substances on, upon or into such
property or any contiguous real estate, (ii) any costs or liabilities incurred
in connection with any Remedial Action concerning the Borrower or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien and (iv) any costs or liabilities incurred in connection with
any other matter under any Environmental Law, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601
et seq.) and applicable state property transfer laws, whether, with respect to
any such matter, such Indemnitee is a mortgagee pursuant to any leasehold
mortgage, a mortgagee in possession, the successor in interest to the Borrower
or any of its Subsidiaries, or the owner, lessee or operator of any property of
the Borrower or any of its Subsidiaries by virtue of foreclosure, except, with
respect to those matters referred to in clauses (i), (ii), (iii) and (iv) above,
to the extent (x) incurred following foreclosure by the Administrative Agent,
any Lender or any Issuer, or the Administrative Agent, any Lender or any Issuer
having become the successor in interest to the Borrower or any of its
Subsidiaries and (y) attributable solely to acts of the Administrative Agent,
such Lender or such Issuer or any agent on behalf of the Administrative Agent,
such Lender or such Issuer.
 
(b)  The Borrower shall indemnify the Administrative Agent, the Lenders and each
Issuer for, and hold the Administrative Agent, the Lenders and each Issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.
 
(c)  The Borrower, at the request of any Indemnitee, shall have the obligation
to defend against any investigation, litigation or proceeding or requested
Remedial Action, in each case contemplated in clause (a) above, and the
Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice.  In the event that such Indemnitee requests
the Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense.  No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Borrower’s obligation
and duty hereunder to indemnify and hold harmless such Indemnitee.
 
(d)  The Borrower agrees that any indemnification or other protection provided
to any Indemnitee pursuant to this Agreement (including pursuant to this
Section 9.4) or any other Loan Document shall (i) survive payment in full of the
Obligations and (ii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Loan Document.
 
 
113

--------------------------------------------------------------------------------


 
Section 9.5  Limitation of Liability
 
(a)  The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee’s gross negligence or willful misconduct.  In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  The Borrower
hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
 
(b)  In no event shall any Agent Affiliate have any liability to any Loan Party,
Lender, Issuer or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort or contract or otherwise) arising out of any Loan Party or any
Agent Affiliate’s transmission of Approved Electronic Communications through the
Internet or any use of the Approved Electronic Platform, except to the extent
such liability of any Agent Affiliate is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Affiliate’s gross negligence or willful misconduct.
 
Section 9.6  Right of Set-off
 
Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of each
Lender under this Section 9.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.
 
Section 9.7  Sharing of Payments, Etc.
 
(a)  If any Lender (directly or through an Affiliate thereof) obtains any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off (including pursuant to Section 9.6 (Right of Set-off) or otherwise) of
the Loans owing to it, any interest thereon, fees in respect thereof or amounts
due pursuant to Section 9.3 (Costs and Expenses) or 9.4 (Indemnities) (other
than payments pursuant to Sections 2.14 (Special Provisions Governing Eurodollar
Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or otherwise receives any
Collateral or any “Proceeds” (as
 
 
114

--------------------------------------------------------------------------------


 
defined in the Security Agreement) of Collateral (other than payments pursuant
to Sections 2.14 (Special Provisions Governing Eurodollar Rate Loans),
2.15 (Capital Adequacy) or 2.16 (Taxes)) (in each case, whether voluntary,
involuntary, through the exercise of any right of set-off (including pursuant to
Section 9.6 (Right of Set-off) or otherwise) in excess of its Ratable Portion of
all payments of such Obligations obtained by all the Lenders, such Lender (a
“Purchasing Lender”) shall forthwith purchase from the other Lenders (each, a
“Selling Lender”) such participations in their Loans or other Obligations as
shall be necessary to cause such Purchasing Lender to share the excess payment
ratably with each of them.
 
(b)  If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
 
(c)  The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 9.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
 
Section 9.8  Notices, Etc.
 
(a)  Addresses for Notices.  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 
(i)
if to the Borrower:
     
Tekni-Plex, Inc.
 
201 Industrial Parkway
 
Somerville, New Jersey 08876
 
Attention:
James E. Condon
   
Vice President & Chief Financial Officer
 
Telecopy no:  (908) 722-4967
 
E-Mail Address:  james.condon@tekni-plex.com

 
(ii)  if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the signature page of any applicable Assignment and Acceptance;
 
(iii)  if to any Issuer, at the address set forth opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices);
 
 
115

--------------------------------------------------------------------------------


 
(iv)  if to the Syndication Agent:
 
General Electric Capital Corporation
201 Merritt 7
Norwalk, Connecticut 06851
Attention: Tekni Plex Account Manager
Telecopy no:  (203) 956-4239
 
with a copy to:
 
General Electric Capital Corporation
201 Merritt 7
Norwalk, Connecticut 06851
Attention: Corporate Counsel
Telecopy no: (203) 956-4001
 
(v)  if to the Administrative Agent or the Swing Loan Lender:
 
Citicorp USA, Inc.
388 Greenwich Street
New York, New York 10013
Attention:  David Jaffe
Telecopy no:  (212) 816-2613
E-Mail Address:  david.jaffe@citigroup.com
 
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.
 
(b)  Effectiveness of Notices.  All notices, demands, requests, consents and
other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Approved Electronic Platform, an Internet website or
a similar telecommunication device requiring that a user have prior access to
such Approved Electronic Platform, website or other device (to the extent
permitted by Section 8.3(Posting of Approved Electronic Communication) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or VIII (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.
 
 
116

--------------------------------------------------------------------------------


 
(c)  Use of Electronic Platform.  Notwithstanding clauses (a) and (b) above
(unless the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower.  Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
 
Section 9.9  No Waiver; Remedies
 
No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 9.10  Governing Law
 
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 9.11  Submission to Jurisdiction; Service of Process
 
(a)  Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
 
(b)  The Borrower hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to the
Borrower at its address specified in Section 9.8 (Notices, Etc.).  The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c)  Nothing contained in this Section 9.11 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by
 
 
117

--------------------------------------------------------------------------------


 
law or commence legal proceedings or otherwise proceed against the Borrower or
any other Loan Party in any other jurisdiction.
 
(d)  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
 
Section 9.12  Waiver of Jury Trial
 
Each of the Agents, the Lenders, the Issuers and the Borrower irrevocably waives
trial by jury in any action or proceeding with respect to this Agreement or any
other Loan Document.
 
Section 9.13  Marshaling; Payments Set Aside
 
None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
Section 9.14  Section Titles
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.  If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.
 
Section 9.15  Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an
 
 
118

--------------------------------------------------------------------------------


 
original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document.  Delivery of an executed signature page of this Agreement by
facsimile transmission, electronic mail or by posting on the Approved Electronic
Platform shall be as effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Agreement signed by all parties shall be
lodged with the Borrower and the Administrative Agent.
 
Section 9.16  Entire Agreement
 
This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
 
Section 9.17  Confidentiality
 
Each Lender, each Issuer and the Agents agree to maintain the confidentiality of
the Information, except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.17, to (i) any assignee of, Participant in or Special Purpose Vehicle grantee
of any option described in Section 9.2(e) (Assignments and Participations) or
any prospective assignee of, Participant in or Special Purpose Vehicle grantee
of any option described in Section 9.2(e) (Assignments and Participations), any
of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) any rating agency or (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.17 or (ii) becomes available to the Administrative
Agent, any Lender or any Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower and its
Subsidiaries.  Any Person required to maintain the confidentiality of the
Information as provided in this Section 9.17 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Section 9.18  Patriot Act Notice
 
Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information
 
 
119

--------------------------------------------------------------------------------


 
 
that identifies the Borrower and each Guarantor, including the name and address
of the Borrower  and such Guarantors and other information that will allow such
Lender to identify the Borrower and such Guarantors in accordance with the
Patriot Act.
 
Section 9.19  Amendment and Restatement
 
(a)  On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Effective Date), (ii) the representations and warranties made by the
Borrower prior to the Effective Date and (iii) any action or omission performed
or required to be performed pursuant to such Existing Credit Agreement prior to
the Effective Date (including any failure, prior to the Effective Date, to
comply with the covenants contained in such Existing Credit Agreement).  The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement existing prior to the Effective Date.  This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.
 
(b)  The terms and conditions of this Agreement and the Agents’ and the Lenders’
rights and remedies under this Agreement and the other Loan Documents shall
apply to all of the “Obligations” incurred under and as defined in the Existing
Credit Agreement.
 
(c)  On and after the Effective Date, (i) all references to the Existing Credit
Agreement in the Loan Documents (other than this Agreement) shall be deemed to
refer to the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any Article, Section or sub-clause of the Existing Credit
Agreement in any Loan Document (other than this Agreement) shall be deemed to be
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.
 
(d)  This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.
 
[Signature Pages Follow]
 
 
120

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
Tekni-Plex, Inc.,
 
as Borrower
       
By:
/s/ James E. Condon
   
Name:
James E. Condon
   
Title:
Chief Financial Officer
 

 
Citicorp USA, Inc.,
 
as Administrative Agent, Swing Loan Lender
and Lender
       
By:
/s/ David Jaffe
   
Name:
David Jaffe
   
Title:
Director/Vice President
 

 
Citibank, N.A.,
 
as Issuer
       
By:
/s/ David Jaffe
   
Name:
David Jaffe
   
Title:
Director/Vice President
 

 
General Electric Capital Corporation,
 
as Syndication Agent and Lender
       
By:
/s/ James Desantis
   
Name:
James Desantis
   
Title:
Duly Authorized Signatory
 

 
Wells Fargo Foothill,
 
as Lender
       
By:
/s/ Juan Barrera
   
Name:
Juan Barrera
   
Title:
Vice President
 

 
 

--------------------------------------------------------------------------------